ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                   TERRITORIAL AND MARITIME
                            DISPUTE
                        (NICARAGUA v. COLOMBIA)


                     JUDGMENT OF 19 NOVEMBER 2012




                             2012
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                        (NICARAGUA c. COLOMBIE)


                       ARRÊT DU 19 NOVEMBRE 2012




6 CIJ1034.indb 1                                       7/01/14 12:43

                                                 Official citation :
                           Territorial and Maritime Dispute (Nicaragua v. Colombia),
                                       Judgment, I.C.J. Reports 2012, p. 624




                                            Mode officiel de citation :
                           Différend territorial et maritime (Nicaragua c. Colombie),
                                        arrêt, C.I.J. Recueil 2012, p. 624




                                                                                1034
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071148-7




6 CIJ1034.indb 2                                                                        7/01/14 12:43

                                              19 NOVEMBER 2012

                                                 JUDGMENT




                   TERRITORIAL AND MARITIME
                            DISPUTE
                    (NICARAGUA v. COLOMBIA)




                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                    (NICARAGUA c. COLOMBIE)




                                          19 NOVEMBRE 2012

                                                  ARRÊT




6 CIJ1034.indb 3                                                 7/01/14 12:43

                                                                                                  624




                                            TABLE DES MATIÈRES

                                                                                           Paragraphes

                   Qualités                                                                     1-17
                      I. Géographie                                                            18-24
                     II. Souveraineté                                                         25-103
                        1. Question de savoir si les formations maritimes en litige sont
                           susceptibles d’appropriation                                        25-38
                        2. Souveraineté sur les formations maritimes en litige                39-102
                          A. Le traité de 1928     40-56
                          B. L’uti possidetis juris57-65
                          C. Les effectivités      66-84
                               a) La date critique                                             67-71
                               b) L’examen des effectivités                                    72-84
                          D. La prétendue reconnaissance par le Nicaragua du titre
                             colombien85-90
                          E. La position adoptée par des Etats tiers               91-95
                          F. La valeur probante des cartes                        96-102
                        3. Conclusion concernant la souveraineté sur les îles                    103
                    III. Recevabilité de la demande du Nicaragua tendant à la
                         délimitation d’un plateau continental s’étendant au-delà
                         de 200 milles marins                                                104-112
                    IV. Examen de la demande du Nicaragua tendant à la déli­
                        mitation d’un plateau continental s’étendant au-delà de
                        200 milles marins                                                    113-131
                     V. La frontière maritime                                                132-247
                        1. La tâche incombant à la Cour                                      132-136
                        2. Le droit applicable                                               137-139
                        3. Les côtes pertinentes                                             140-154
                          A. La côte pertinente du Nicaragua                                 143-145
                          B. La côte pertinente de la Colombie                               146-154
                        4. La zone maritime pertinente                                       155-166
                        5. Les droits générés par les formations maritimes                   167-183
                          A. San Andrés, Providencia et Santa Catalina                       168-169
                          B. Cayes d’Alburquerque, cayes de l’Est-Sud-Est, Ronca-
                             dor, Serrana, Serranilla et Bajo Nuevo                          170-180
                          C. Quitasueño                                                      181-183

                                                                                                    4




6 CIJ1034.indb 5                                                                                         7/01/14 12:43

                                  différend territorial et maritime (arrêt)                  625

                        6. La méthode de délimitation                                    184-199
                        7. La détermination des points de base et la construction de la
                           ligne médiane provisoire                                      200-204
                        8. Les circonstances pertinentes                                 205-228
                           A. La disparité entre les longueurs respectives des côtes per-
                              tinentes208-211
                           B. Le contexte géographique général                           212-216
                           C. Le comportement des Parties                                217-220
                           D. Les considérations de sécurité et de maintien de l’ordre   221-222
                           E. L’accès équitable aux ressources naturelles                    223
                           F. Les délimitations déjà opérées dans la région              224-228
                        9. Le tracé de la frontière maritime                             229-238
                       10. La vérification de l’absence de disproportion                 239-247
                    VI. La déclaration demandée par le Nicaragua                         248-250
                   Dispositif                                                               251




                                                                                               5




6 CIJ1034.indb 7                                                                                    7/01/14 12:43

                                                                                                 626




                                  COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2012                                               2012
                                                                                                         19 novembre
                                                                                                         Rôle général
                                                  19 novembre 2012                                          no 124



                                       DIFFÉREND
                                 TERRITORIAL ET MARITIME
                                         (NICARAGUA c. COLOMBIE)



                      Contexte géographique — Localisation et caractéristiques des formations mari‑
                   times en litige.

                                                           *
                      Souveraineté.
                      Question de savoir si les formations maritimes en litige sont susceptibles d’ap‑
                   propriation — Iles — Hauts‑fonds découvrants — Question de Quitasueño —
                   Rapport Smith — Modèles de marée — QS 32, seule formation restant découverte
                   à marée haute.
                      Traité de 1928 entre le Nicaragua et la Colombie — Protocole de 1930 — Arrêt
                   de 2007 sur les exceptions préliminaires — Composition exacte de l’archipel ne
                   pouvant être établie de manière concluante sur la base du traité de 1928.
                      Uti possidetis juris — Formations maritimes n’ayant pas été clairement attri‑
                   buées aux provinces coloniales du Nicaragua et de la Colombie avant leur indépen‑
                   dance — Titre en vertu de l’uti possidetis juris non établi.
                      Effectivités — Date critique — Absence d’effectivités nicaraguayennes — Diffé‑
                   rentes catégories d’effectivités invoquées par la Colombie — Continuation normale
                   d’activités antérieures accomplies à titre de souverain après la date critique —
                   Colombie ayant agi de manière constante et cohérente à titre de souverain —
                   Absence d’opposition de la part du Nicaragua avant la date critique — Faits confor‑
                   tant très nettement la revendication de souveraineté de la Colombie.
                      Prétendue reconnaissance par le Nicaragua de la souveraineté de la Colom‑
                   bie — Réaction du Nicaragua à la sentence Loubet — Nicaragua n’ayant pas
                   revendiqué Roncador, Quitasueño et Serrana à l’époque du traité de 1928 — Nica‑
                   ragua étant revenu sur sa position en 1972 — Comportement du Nicaragua, pra‑
                   tique des Etats tiers et cartes tendant à conforter l’argumentation de la Colombie.
                      Colombie ayant la souveraineté sur les formations maritimes en litige.

                                                           *

                                                                                                    6




6 CIJ1034.indb 9                                                                                                7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      627

                       Recevabilité de la demande du Nicaragua tendant à la délimitation d’un plateau
                    continental au‑delà de 200 milles marins — Demande nouvelle — Demande origi‑
                    nelle se rapportant à la délimitation de la zone économique exclusive et du plateau
                    continental — Nouvelle demande se rapportant toujours à la délimitation du plateau
                    continental et découlant directement du différend en matière de délimitation mari‑
                    time — Absence de modification de l’objet du différend — Demande étant recevable.

                                                             *
                       Examen de la demande du Nicaragua se rapportant à la délimitation d’un pla‑
                    teau continental étendu — Colombie non partie à la CNUDM — Droit internatio‑
                    nal coutumier étant applicable — Définition du plateau continental figurant au
                    paragraphe 1 de l’article 76 de la CNUDM faisant partie du droit international
                    coutumier — Nul besoin de déterminer si d’autres dispositions de l’article 76 font
                    partie du droit international coutumier — Prétention d’un Etat partie à la CNUDM
                    relative à des droits sur le plateau continental étendu devant être conforme à l’ar‑
                    ticle 76 — Nicaragua non exonéré des obligations qu’il tient de l’article 76 —
                    « Informations préliminaires » soumises par le Nicaragua à la Commission des
                    limites du plateau continental — Marge continentale au-delà de 200 milles marins
                    n’étant pas établie — Cour n’étant pas en mesure de délimiter la frontière entre le
                    plateau continental étendu revendiqué par le Nicaragua et le plateau continental de
                    la Colombie — Demande du Nicaragua ne pouvant être accueillie.

                                                             *
                       Frontière maritime.
                       Tâche incombant à la Cour — Délimitation entre le plateau continental et la
                    zone économique exclusive du Nicaragua et le plateau continental et la zone éco‑
                    nomique exclusive générés par les îles colombiennes — Droit international coutu‑
                    mier étant applicable — Articles 74 et 83 (délimitation maritime) et article 121
                    (régime des îles) de la CNUDM reflétant le droit international coutumier.
                       Côtes pertinentes — Côte continentale du Nicaragua — Ensemble des côtes des
                    îles colombiennes — Côtes de Serranilla, Bajo Nuevo et Quitasueño ne faisant pas
                    partie de la côte pertinente — Zone maritime pertinente — Zone pertinente s’éten‑
                    dant à 200 milles marins du Nicaragua — Limites septentrionale et méridionale de
                    la zone pertinente.
                       Droits générés par les formations maritimes — San Andrés, Providencia et
                    Santa Catalina engendrant des droits à une mer territoriale, à une zone écono‑
                    mique exclusive et à un plateau continental — Serranilla et Bajo Nuevo étant sans
                    pertinence aux fins de la délimitation — Roncador, Serrana, cayes d’Alburquerque
                    et cayes de l’Est‑Sud‑Est générant une mer territoriale de 12 milles marins —
                    Colombie pouvant prétendre à une mer territoriale de 12 milles marins autour de
                    QS 32 — Nul besoin de déterminer si les droits à des espaces maritimes s’étendent
                    au‑delà de 12 milles marins.
                       Méthode de délimitation — Méthode en trois étapes.
                       Première étape — Construction d’une ligne médiane provisoire entre la côte
                    nicaraguayenne et les côtes occidentales des îles colombiennes possible et appro‑
                    priée — Détermination des points de base — Absence de points de base sur Quita‑
                    sueño et Serrana — Tracé de la ligne médiane provisoire.
                       Deuxième étape — Circonstances pertinentes justifiant l’ajustement ou le dépla‑
                    cement de la ligne provisoire — Disparité importante entre les longueurs des côtes

                                                                                                      7




6 CIJ1034.indb 11                                                                                          7/01/14 12:43

                                    différend territorial et maritime (arrêt)                        628

                    pertinentes étant une circonstance pertinente — Contexte géographique général —
                    Considérations géologiques et géomorphologiques dépourvues de pertinence —
                    Effet d’amputation étant une circonstance pertinente — Comportement des Parties
                    n’étant pas une circonstance pertinente — Considérations légitimes en matière de
                    sécurité devant être gardées à l’esprit — Questions de l’accès aux ressources natu‑
                    relles n’étant pas une circonstance pertinente — Délimitations déjà effectuées dans
                    la région n’étant pas une circonstance pertinente — Arrêt étant sans préjudice de
                    toute revendication d’un Etat tiers.
                       Distinction à opérer entre les parties occidentale et orientale de la zone perti‑
                    nente — Déplacement de la ligne médiane provisoire vers l’est — Valeurs diffé‑
                    rentes conférées aux points de base nicaraguayens et colombiens — Forme incur‑
                    vée de la ligne pondérée — Ligne pondérée simplifiée — Tracé de la frontière à
                    l’est du point le plus septentrional et du point le plus méridional de la ligne pondé‑
                    rée simplifiée — Utilisation de parallèles — Enclavement de Quitasueño et de Ser‑
                    rana — Frontière maritime autour de Quitasueño et de Serrana.
                       Troisième étape — Vérification de l’absence de disproportion — Nul besoin de
                    parvenir à une stricte proportionnalité — Absence de disproportion susceptible
                    d’aboutir à un résultat inéquitable.

                                                              *
                       Demande du Nicaragua tendant à obtenir une déclaration de la Cour selon
                    laquelle le comportement de la Colombie est illicite — Délimitation maritime de
                    novo n’attribuant pas au Nicaragua la totalité de la zone qu’il revendiquait —
                    Demande étant dépourvue de fondement.



                                                         ARRÊT


                    Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, Sebutinde,
                                juges ; MM. Mensah, Cot, juges ad hoc ; M. Couvreur, greffier.


                      En l’affaire du différend territorial et maritime,
                      entre
                    la République du Nicaragua,
                    représentée par
                       S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
                          Nicaragua auprès du Royaume des Pays‑Bas,
                       comme agent et conseil ;
                       M. Vaughan Lowe, Q.C., ancien professeur de droit international à l’Univer-
                          sité d’Oxford, titulaire de la chaire Chichele, membre associé de l’Institut
                          de droit international,
                       M. Alex Oude Elferink, directeur adjoint de l’Institut néerlandais du droit de
                          la mer de l’Université d’Utrecht,

                                                                                                        8




6 CIJ1034.indb 13                                                                                            7/01/14 12:43

                                   différend territorial et maritime (arrêt)                       629

                      M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre‑La
                        Défense, ancien membre et ancien président de la Commission du droit
                        international, membre associé de l’Institut de droit international,
                      M. Paul Reichler, avocat au cabinet Foley Hoag LLP, Washington D.C.,
                        membre des barreaux de la Cour suprême des Etats‑Unis d’Amérique et du
                        district de Columbia,
                      M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                        dad Autónoma de Madrid, membre de l’Institut de droit international,
                      comme conseils et avocats ;
                      M. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., consultant en droit de la
                        mer, Admiralty Consultancy Services du bureau hydrographique du
                        Royaume‑Uni,
                      M. John Brown, R.D., M.A., F.R.I.N., F.R.G.S., consultant en droit de la
                        mer, Admiralty Consultancy Services du bureau hydrographique du
                        Royaume‑Uni,
                      comme conseillers scientifiques et techniques ;
                      M. César Vega Masís, directeur des affaires juridiques, de la souveraineté et
                        du territoire au ministère des affaires étrangères,
                      M. Walner Molina Pérez, conseiller juridique au ministère des affaires étrangères,
                      M. Julio César Saborio, conseiller juridique au ministère des affaires
                        étrangères,
                      Mme Tania Elena Pacheco Blandino, conseiller juridique au ministère des
                        affaires étrangères,
                      M. Lawrence H. Martin, cabinet Foley Hoag LLP, Washington D.C., mem-
                        bre des barreaux de la Cour suprême des Etats‑Unis d’Amérique, du dis-
                        trict de Columbia et du Commonwealth du Massachusetts,
                      Mme Carmen Martínez Capdevila, docteur en droit international public de
                        l’Universidad Autónoma de Madrid,
                      comme conseils ;
                      M. Edgardo Sobenes Obregon, premier secrétaire de l’ambassade du Nicara-
                        gua au Royaume des Pays‑Bas,
                      Mme Claudia Loza Obregon, deuxième secrétaire de l’ambassade du Nicara-
                        gua au Royaume des Pays‑Bas,
                      M. Romain Piéri, chercheur au centre de droit international (CEDIN) de
                        l’Université de Paris Ouest, Nanterre‑La Défense,
                      M. Yuri Parkhomenko, cabinet Foley Hoag LLP, Washington D.C.,
                      comme conseils adjoints ;
                      Mme Helena Patton, bureau hydrographique du Royaume‑Uni,
                      Mme Fiona Bloor, bureau hydrographique du Royaume‑Uni,
                      comme assistantes techniques,
                      et
                    la République de Colombie,
                    représentée par
                       S. Exc. M. Julio Londoño Paredes, professeur de relations internationales à
                          l’Universidad del Rosario, Bogotá,
                       comme agent et conseil ;

                                                                                                      9




6 CIJ1034.indb 15                                                                                          7/01/14 12:43

                                    différend territorial et maritime (arrêt)                     630

                      M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
                         versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
                         de droit international, avocat,
                      M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du barreau
                         de New York, cabinet Eversheds LLP, Paris,
                      M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
                         études internationales et du développement de Genève, membre associé de
                         l’Institut de droit international,
                      comme conseils et avocats ;
                      S. Exc. M. Eduardo Pizarro Leongómez, ambassadeur de la République de
                         Colombie auprès du Royaume des Pays‑Bas, représentant permanent de la
                         Colombie auprès de l’OIAC,
                      comme conseiller ;
                      S. Exc. M. Francisco José Lloreda Mera, haut conseiller présidentiel pour la
                         cohabitation et la sécurité des citoyens, ancien ambassadeur de la Répu­
                         blique de Colombie auprès du Royaume des Pays‑Bas, ancien ministre d’Etat,
                      M. Eduardo Valencia‑Ospina, membre de la Commission du droit interna-
                         tional,
                      S. Exc. Mme Sonia Pereira Portilla, ambassadeur, ministère des affaires
                         étrangères,
                      M. Andelfo García González, professeur de droit international, ancien mi­
                         nistre adjoint des affaires étrangères,
                      Mme Mirza Gnecco Plá, ministre‑conseiller au ministère des affaires étrangères,
                      Mme Andrea Jiménez Herrera, conseiller à l’ambassade de Colombie au
                         Royaume des Pays‑Bas,
                      comme conseillers juridiques ;
                      le capitaine de frégate William Pedroza, bureau des affaires internationales,
                         Marine colombienne,
                      M. Scott Edmonds, cartographe, International Mapping,
                      M. Thomas Frogh, cartographe, International Mapping,
                      comme conseillers techniques ;
                      M. Camilo Alberto Gómez Niño,
                      comme assistant administratif,

                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 6 décembre 2001, la République du Nicaragua (dénommée ci‑après le
                    « Nicaragua ») a déposé au Greffe de la Cour une requête introductive d’instance
                    contre la République de Colombie (dénommée ci‑après la « Colombie ») au sujet
                    d’un différend portant sur un « ensemble de questions juridiques connexes … qui
                    demeurent en suspens » entre les deux Etats « en matière de titre territorial et de
                    délimitation maritime » dans les Caraïbes occidentales.
                       Dans sa requête, le Nicaragua entend fonder la compétence de la Cour sur les
                    dispositions de l’article XXXI du traité américain de règlement pacifique signé
                    le 30 avril 1948, dénommé officiellement, aux termes de son article LX, « pacte

                                                                                                    10




6 CIJ1034.indb 17                                                                                         7/01/14 12:43

                                     différend territorial et maritime (arrêt)                        631

                    de Bogotá » (et ci‑après ainsi désigné), ainsi que sur les déclarations faites par
                    les Parties en vertu de l’article 36 du Statut de la Cour permanente de Justice
                    internationale, considérées, pour la durée restant à courir, comme comportant
                    acceptation de la juridiction obligatoire de la présente Cour conformément
                    au paragraphe 5 de l’article 36 de son Statut.
                         2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
                    requête a été immédiatement communiquée au Gouvernement de la Colombie
                    par le greffier ; conformément au paragraphe 3 de cet article, tous les autres
                    Etats admis à ester devant la Cour ont été informés de la requête.
                         3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                    ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
                    l’affaire. Le Nicaragua a d’abord désigné M. Mohammed Bedjaoui, qui a démis-
                    sionné le 2 mai 2006, puis M. Giorgio Gaja. Après l’élection de ce dernier en
                    qualité de membre de la Cour, le Nicaragua a désigné M. Thomas Mensah.
                    Le juge Gaja a alors estimé qu’il ne serait pas approprié pour lui de siéger en
                    ­l’­affaire. La Colombie a d’abord désigné M. Yves Fortier, qui a démissionné le
                     7 septembre 2010, puis M. Jean‑Pierre Cot.
                         4. Par ordonnance du 26 février 2002, la Cour a fixé au 28 avril 2003 la date
                     d’expiration du délai pour le dépôt du mémoire du Nicaragua et au 28 juin 2004
                     la date d’expiration du délai pour le dépôt du contre‑mémoire de la Colombie.
                     Le Nicaragua a déposé son mémoire dans le délai ainsi prescrit.
                         5. Le 21 juillet 2003, dans le délai prévu au paragraphe 1 de l’article 79 du
                     Règlement, tel que modifié le 5 décembre 2000, la Colombie a soulevé des excep-
                     tions préliminaires à la compétence de la Cour. En conséquence, par ordon-
                     nance du 24 septembre 2003, la Cour, constatant que, en vertu des dispositions
                     du paragraphe 5 de l’article 79 du Règlement, la procédure sur le fond était sus-
                     pendue, a fixé au 26 janvier 2004 la date d’expiration du délai dans lequel le
                     Nicaragua pourrait présenter un exposé écrit contenant ses observations et
                     conclusions sur les exceptions préliminaires soulevées par la Colombie. Le Nica-
                     ragua a déposé un tel exposé dans le délai fixé, et l’affaire s’est ainsi trouvée en
                     état pour ce qui est des exceptions préliminaires.
                         6. La Cour a tenu des audiences publiques sur les exceptions préliminaires sou-
                     levées par la Colombie du 4 au 8 juin 2007. Dans son arrêt du 13 décembre 2007,
                     la Cour a conclu qu’elle avait compétence, sur la base de l’article XXXI du pacte
                     de Bogotá, pour statuer sur le différend relatif à la souveraineté sur les formations
                     maritimes revendiquées par les Parties autres que les îles de San Andrés, Provi­
                     dencia et Santa Catalina, ainsi que sur le différend relatif à la délimitation mari-
                     time entre les Parties (Différend territorial et maritime (Nicaragua c. Colombie),
                     exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 876, par. 142, point 3).
                         7. Par ordonnance du 11 février 2008, le président de la Cour a fixé au
                     11 novembre 2008 la date d’expiration du nouveau délai pour le dépôt du
                     contre‑mémoire de la Colombie. Cette pièce a été dûment déposée dans le délai
                     imparti.
                         8. Par ordonnance du 18 décembre 2008, la Cour a prescrit la présentation
                     d’une réplique du Nicaragua et d’une duplique de la Colombie et a fixé au
                     18 septembre 2009 et au 18 juin 2010, respectivement, les dates d’expiration des
                     délais pour le dépôt de ces pièces. La réplique et la duplique ont été dûment
                     déposées dans les délais impartis.
                         9. Les Gouvernements du Honduras, de la Jamaïque, du Chili, du Pérou, de
                     l’Equateur, du Venezuela et du Costa Rica, s’appuyant sur le paragraphe 1 de

                                                                                                        11




6 CIJ1034.indb 19                                                                                             7/01/14 12:43

                                    différend territorial et maritime (arrêt)                       632

                    l’article 53 du Règlement, ont demandé à avoir communication des pièces de
                    procédure et documents annexés produits en l’espèce. La Cour, s’étant rensei-
                    gnée auprès des Parties conformément à cette même disposition, a fait droit à
                    chacune de ces demandes. Le greffier a dûment communiqué ces décisions aux-
                    dits gouvernements et aux Parties.
                       10. Le 25 février 2010 et le 10 juin 2010, respectivement, la République du
                    Costa Rica et la République du Honduras ont déposé au Greffe une requête à
                    fin d’intervention dans l’affaire en vertu de l’article 62 du Statut. Par deux arrêts
                    en date du 4 mai 2011, la Cour a déclaré que ces requêtes ne pouvaient être
                    admises.
                       11. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                    Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
                    des pièces de procédure et documents annexés seraient rendus accessibles au
                    public à l’ouverture de la procédure orale.
                       12. Des audiences publiques ont été tenues entre le 23 avril et le 4 mai 2012,
                    au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                                         M. Alex Oude Elferink,
                                         M. Antonio Remiro Brotóns,
                                         M. Alain Pellet,
                                         M. Robin Cleverly,
                                         M. Vaughan Lowe,
                                         M. Paul Reichler.
                    Pour la Colombie : S. Exc. M. Julio Londoño Paredes,
                                         M. James Crawford,
                                         M. Marcelo Kohen,
                                         M. Rodman R. Bundy.
                       13. Les Parties ont fourni des dossiers de plaidoiries au cours de la procédure
                    orale. Se référant au paragraphe 4 de l’article 56 du Règlement, tel que complété
                    par l’instruction de procédure IXbis, la Cour a noté que deux documents figu-
                    rant dans l’un des dossiers de plaidoiries du Nicaragua n’avaient pas été annexés
                    aux pièces de procédure écrite et ne faisaient pas « partie d’une publication faci-
                    lement accessible ». Elle a donc décidé de ne pas permettre que ces deux docu-
                    ments soient produits ou cités dans le cadre de la procédure orale.
                       14. A l’audience, des questions ont été posées aux Parties par des membres de
                    la Cour, auxquelles il a été répondu oralement et par écrit conformément au
                    paragraphe 4 de l’article 61 du Règlement. Conformément à l’article 72 du
                    Règlement, chacune des Parties a présenté par écrit des observations sur les
                    réponses écrites fournies par l’autre.

                                                             *
                      15. Dans sa requête, le Nicaragua a formulé les demandes suivantes :
                            « [L]a Cour est priée :
                            Premièrement, de dire et juger que la République du Nicaragua a la sou-
                         veraineté sur les îles de Providencia, San Andrés et Santa Catalina et toutes
                         les îles et cayes qui en dépendent, ainsi que sur les cayes de Roncador,
                         Serrana, Serranilla et Quitasueño (pour autant qu’elles soient susceptibles
                         d’appropriation) ;

                                                                                                      12




6 CIJ1034.indb 21                                                                                           7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      633

                            Deuxièmement, à la lumière des conclusions auxquelles elle sera parvenue
                         concernant le titre revendiqué ci‑dessus, de déterminer le tracé d’une fron-
                         tière maritime unique entre les portions de plateau continental et les zones
                         économiques exclusives relevant respectivement du Nicaragua et de la
                         Colombie, conformément aux principes équitables et aux circonstances per-
                         tinentes que le droit international général reconnaît comme s’appliquant à
                         une délimitation de cet ordre. »
                    Le Nicaragua a indiqué de surcroît :
                             « Bien que la présente requête ait pour objet principal d’obtenir une déci-
                          sion en matière de titre et de détermination de frontières maritimes, le
                          Gouvernement du Nicaragua se réserve le droit de demander réparation
                          pour tout élément d’enrichissement indu résultant de la possession par la
                          Colombie, en l’absence de titre légitime, des îles de San Andrés et de Pro-
                          videncia, ainsi que des cayes et des espaces maritimes qui s’étendent
                          jusqu’au 82e méridien. Le Gouvernement du Nicaragua se réserve égale-
                          ment le droit de demander réparation pour toute entrave à l’activité des
                          bateaux de pêche battant pavillon nicaraguayen ou des bateaux détenteurs
                          d’un permis délivré par le Nicaragua.
                             Le Gouvernement du Nicaragua se réserve en outre le droit de complé-
                          ter ou de modifier la présente requête. »
                       16. Au cours de la procédure écrite, les conclusions ci‑après ont été présen-
                    tées par les Parties :
                    Au nom du Gouvernement du Nicaragua,
                    dans le mémoire :
                           « Vu les éléments juridiques exposés et les éléments de preuve produits
                         dans le présent mémoire, il est respectueusement demandé à la Cour :
                         1) de dire et juger que la République du Nicaragua a la souveraineté sur
                            les îles de San Andrés, Providencia et Santa Catalina, ainsi que sur les
                            îlots et cayes qui en dépendent ;
                         2) de dire et juger que la République du Nicaragua a la souveraineté sur
                            les cayes suivantes : Cayos de Alburquerque ; Cayos del Este Sudeste ;
                            Roncador Cay ; North Cay ; Southwest Cay et toutes autres cayes situées
                            sur le banc de Serrana ; East Cay, Beacon Cay et toutes autres cayes
                            situées sur le banc de Serranilla ; Low Cay et toutes autres cayes situées
                            sur le banc de Bajo Nuevo ;
                         3) de déclarer, si elle devait constater que certaines formations situées sur
                            le banc de Quitasueño peuvent prétendre au statut d’île au regard du
                            droit international, que la souveraineté sur ces formations revient au
                            Nicaragua ;
                         4) de dire et juger que le traité Bárcenas‑Esguerra signé à Managua le
                            24 mars 1928 était nul, et en particulier ne pouvait fonder en droit les
                            prétentions de la Colombie sur San Andrés et Providencia ;
                         5) de dire et juger, dans le cas où elle conclurait que le traité Bárcenas‑­
                            Esguerra a été validement conclu, que la violation de ce traité par la
                            Colombie autorisait le Nicaragua à le dénoncer ;
                         6) de déclarer, dans le cas où elle conclurait que le traité Bárcenas‑Esguerra
                            a été validement conclu et qu’il est toujours en vigueur, qu’il n’a pas
                            opéré de délimitation des zones maritimes le long du 82e méridien de
                            longitude ouest ;

                                                                                                     13




6 CIJ1034.indb 23                                                                                          7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      634

                         7) de dire et juger, dans le cas où elle conclurait que la Colombie a la
                            souveraineté sur les îles de San Andrés et de Providencia, que celles‑ci
                            doivent être enclavées et que le droit à une mer territoriale de 12 milles
                            doit leur être reconnu, cette décision constituant la solution équitable
                            appropriée au cadre géographique et juridique ;
                         8) de dire et juger que la solution équitable pour les cayes, dans le cas où
                            il serait conclu qu’elles sont colombiennes, consiste à délimiter une fron-
                            tière maritime en traçant une enclave de 3 milles marins autour d’elles ;
                         9) de dire et juger que, dans le cadre géographique et juridique constitué
                            par les côtes continentales du Nicaragua et de la Colombie, la forme
                            appropriée de délimitation consiste à tracer une frontière maritime
                            unique suivant une ligne médiane entre lesdites côtes. »
                    dans la réplique :
                           « Vu les éléments juridiques exposés et les éléments de preuve produits
                         dans la présente réplique :
                         I. La Cour est priée de dire et juger :
                         1) que la République du Nicaragua a la souveraineté sur toutes les forma-
                            tions maritimes situées au large de sa côte caraïbe dont l’appartenance à
                            l’« archipel de San Andrés » n’a pas été prouvée et, en particulier, sur les
                            cayes suivantes : Cayos de Alburquerque ; Cayos del Este Sudeste ; Ron-
                            cador Cay ; North Cay ; Southwest Cay et toutes autres cayes situées sur
                            le banc de Serrana ; East Cay, Beacon Cay et toutes autres cayes situées
                            sur le banc de Serranilla ; Low Cay et toutes autres cayes situées sur le
                            banc de Bajo Nuevo ;
                         2) que, si elle devait constater que certaines formations situées sur le banc
                            de Quitasueño peuvent être considérées comme des îles au regard du
                            droit international, la souveraineté sur ces formations revient au Nica-
                            ragua ;
                         3) que, dans le cadre géographique et juridique constitué par les côtes
                            continentales du Nicaragua et de la Colombie, la méthode de délimita-
                            tion à retenir consiste à tracer une limite de la zone du plateau conti-
                            nental ayant les coordonnées suivantes :
                               Latitude nord                  Longitude ouest
                               1. 13° 33ʹ 18˝ N            76° 30ʹ 53˝ W ;
                               2. 13° 31ʹ 12˝ N            76° 33ʹ 47˝ W ;
                               3. 13° 08ʹ 33˝ N            77° 00ʹ 33˝ W ;
                               4. 12° 49ʹ 52˝ N            77° 13ʹ 14˝ W ;
                               5. 12° 30ʹ 36˝ N            77° 19ʹ 49˝ W ;
                               6. 12° 11ʹ 00˝ N            77° 25ʹ 14˝ W ;
                               7. 11° 43ʹ 38˝ N            77° 30ʹ 33˝ W ;
                               8. 11° 38ʹ 40˝ N            77° 32ʹ 19˝ W ;
                               9. 11° 34ʹ 05˝ N            77° 35ʹ 55˝ W.
                               (Toutes les coordonnées ont été établies sur la base
                               du Système géodésique mondial (WGS), 1984.)
                         4) que les îles de San Andrés et de Providencia (ainsi que celle de Santa Cata-
                            lina) doivent être enclavées et se voir attribuer un espace maritime propre
                            de 12 milles marins, ce qui constitue la solution équitable à retenir au
                            regard du cadre géographique et juridique ;

                                                                                                     14




6 CIJ1034.indb 25                                                                                          7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      635

                         5) que, pour toute caye susceptible d’être reconnue comme appartenant à
                            la Colombie, la solution équitable consiste à l’enclaver en traçant autour
                            d’elle une frontière maritime située à 3 milles marins de son pourtour.
                         II. La Cour est également priée de dire et juger :
                          — que la Colombie manque à ses obligations au regard du droit interna-
                              tional en empêchant de quelque façon que ce soit le Nicaragua d’avoir
                              accès à ses ressources naturelles à l’est du 82e méridien et d’en dispo-
                              ser ;
                          — que la Colombie doit immédiatement mettre fin à toutes ces activités
                              qui constituent une violation des droits du Nicaragua ;
                          — que la Colombie est tenue à réparation à raison des préjudices causés
                              au Nicaragua par les manquements aux obligations mentionnées
                              ci‑dessus ; et
                          — que le montant de cette réparation sera déterminé dans une phase
                              ultérieure de la procédure. »
                    Au nom du Gouvernement de la Colombie,
                    dans le contre‑mémoire :
                            « Pour les raisons exposées dans le présent contre‑mémoire, au vu de
                         l’arrêt sur les exceptions préliminaires et toute conclusion contraire du
                         Nicaragua étant rejetée, la Colombie prie la Cour de dire et juger :
                         a) que la Colombie a la souveraineté sur toutes les formations maritimes en
                             litige entre les Parties — à savoir Alburquerque, Est‑Sud‑Est, Roncador,
                             Serrana, Quitasueño, Serranilla, Bajo Nuevo et toutes les formations qui
                             en dépendent —, formations qui appartiennent à l’archipel de San Andrés ;
                         b) que la délimitation de la zone économique exclusive et du plateau conti-
                             nental entre le Nicaragua et la Colombie doit être opérée en traçant une
                             frontière maritime unique, constituée par une ligne médiane dont tous
                             les points sont équidistants des points les plus proches des lignes de base
                             à partir desquelles est mesurée la largeur de la mer territoriale de cha-
                             cune des Parties, comme indiqué sur la figure 9.2 du présent contre‑­
                             mémoire.
                            La Colombie se réserve le droit de compléter ou de modifier les présentes
                         conclusions. »
                    dans la duplique :
                            « Pour les raisons exposées dans le contre‑mémoire et précisées plus
                         avant dans la présente duplique, au vu de l’arrêt sur les exceptions prélimi-
                         naires et toute conclusion contraire du Nicaragua étant rejetée, la Colom-
                         bie prie la Cour de dire et juger :
                         a) que la Colombie a la souveraineté sur toutes les formations maritimes en
                             litige entre les Parties — à savoir Alburquerque, Est‑Sud‑Est, Roncador,
                             Serrana, Quitasueño, Serranilla, Bajo Nuevo et toutes les formations qui
                             en dépendent —, formations qui appartiennent à l’archipel de San Andrés ;
                         b) que la délimitation de la zone économique exclusive et du plateau conti-
                             nental entre le Nicaragua et la Colombie doit être opérée en traçant une
                             frontière maritime unique, constituée par une ligne médiane dont tous
                             les points sont équidistants des points les plus proches des lignes de base
                             à partir desquelles est mesurée la largeur de la mer territoriale de cha-

                                                                                                     15




6 CIJ1034.indb 27                                                                                          7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      636

                            cune des Parties, comme indiqué sur la figure 9.2 du contre‑mémoire,
                            reproduite sur la figure R‑8.3 de la présente duplique ;
                         c) que la demande du Nicaragua tendant à obtenir une déclaration … est
                            rejetée.
                           La Colombie se réserve le droit de compléter ou de modifier les présentes
                         conclusions. »
                      17. A l’audience, les conclusions ci‑après ont été présentées par les Parties :

                    Au nom du Gouvernement du Nicaragua,
                    à l’audience du 1er mai 2012 :
                           « Conformément à l’article 60 du Règlement de la Cour et sur la base des
                         moyens exposés dans ses écritures et à l’audience, la République du Nica-
                         ragua :
                         I. Prie la Cour de dire et juger :
                         1) que la République du Nicaragua a la souveraineté sur toutes les forma-
                            tions maritimes situées au large de sa côte caraïbe dont l’appartenance
                            à l’« archipel de San Andrés » n’a pas été prouvée et, en particulier, sur
                            les cayes suivantes : Cayos de Alburquerque ; Cayos del Este Sudeste ;
                            Roncador Cay ; North Cay ; Southwest Cay et toutes autres cayes situées
                            sur le banc de Serrana ; East Cay, Beacon Cay et toutes autres cayes
                            situées sur le banc de Serranilla ; Low Cay et toutes autres cayes situées
                            sur le banc de Bajo Nuevo ;
                         2) que, si elle devait constater que certaines formations situées sur le banc
                            de Quitasueño peuvent être considérées comme des îles au regard du
                            droit international, la souveraineté sur ces formations revient au Nica-
                            ragua ;
                         3) que, dans le cadre géographique et juridique constitué par les côtes
                            continentales du Nicaragua et de la Colombie, la méthode de délimita-
                            tion à retenir consiste à tracer une limite opérant une division par parts
                            égales de la zone du plateau continental où les droits des deux Parties
                            sur celui‑ci se chevauchent ;
                         4) que les îles de San Andrés et de Providencia (ainsi que celle de Santa Cata-
                            lina) doivent être enclavées et se voir attribuer un espace maritime
                            propre de 12 milles marins, ce qui constitue la solution équitable à rete-
                            nir au regard du cadre géographique et juridique ;
                         5) que, pour toute caye susceptible d’être reconnue comme appartenant à
                            la Colombie, la solution équitable consiste à l’enclaver en traçant autour
                            d’elle une frontière maritime située à 3 milles marins de son pourtour.
                         II. Prie également la Cour de dire et juger :
                         — que la Colombie manque à ses obligations au regard du droit interna-
                              tional en empêchant de quelque façon que ce soit le Nicaragua d’avoir
                              accès à ses ressources naturelles à l’est du 82e méridien et d’en dispo-
                              ser. »
                    Au nom du Gouvernement de la Colombie,
                    à l’audience du 4 mai 2012 :
                           « Conformément à l’article 60 du Règlement de la Cour, la République

                                                                                                     16




6 CIJ1034.indb 29                                                                                          7/01/14 12:43

                                   différend territorial et maritime (arrêt)                      637

                        de Colombie, sur la base des moyens exposés dans ses écritures et à l’au-
                        dience, au vu de l’arrêt rendu sur les exceptions préliminaires et toute
                        conclusion contraire du Nicaragua étant rejetée, prie la Cour de dire et
                        juger :
                        a) que la nouvelle revendication du Nicaragua concernant le plateau conti-
                            nental est irrecevable et que le point 3) I) des conclusions du Nicaragua
                            est en conséquence rejeté ;
                        b) que la Colombie a la souveraineté sur toutes les formations maritimes
                            en litige entre les Parties — à savoir Alburquerque, Est‑Sud‑Est, Ron-
                            cador, Serrana, Quitasueño, Serranilla, Bajo Nuevo et toutes les autres
                            formations qui en dépendent — formations qui appartiennent à l’archi-
                            pel de San Andrés ;
                        c) que la délimitation de la zone économique exclusive et du plateau conti-
                            nental entre le Nicaragua et la Colombie doit être opérée en traçant une
                            frontière maritime unique, constituée par une ligne médiane dont tous
                            les points sont équidistants des points les plus proches des lignes de base
                            à partir desquelles est mesurée la largeur de la mer territoriale de cha-
                            cune des Parties, comme indiqué sur la figure jointe aux présentes
                            conclusions ;
                        d) que le point II des conclusions écrites du Nicaragua est rejeté. »


                                                             *
                                                         *       *


                                                    I. Géographie

                       18. La zone dans laquelle sont situées les formations maritimes en
                    litige (énumérées dans les conclusions des Parties reproduites aux para-
                    graphes 16 et 17 ci‑dessus) et dans laquelle doit être opérée la délimitation
                    demandée se trouve dans la mer des Caraïbes, laquelle constitue un bras
                    de l’océan Atlantique partiellement entouré, au nord et à l’est, par les îles
                    des Antilles et limité, au sud et à l’ouest, par l’Amérique du Sud et l’Amé-
                    rique centrale.
                       19. Le Nicaragua est situé au sud‑ouest de la mer des Caraïbes. Au
                    nord, il est bordé par le Honduras. Au sud, se trouvent le Costa Rica et
                    le Panama. Au nord‑est, il fait face à la Jamaïque et, à l’est, à la côte
                    continentale de la Colombie, située au sud de la mer des Caraïbes. Sur sa
                    façade caraïbe, la Colombie est bordée, à l’ouest, par le Panama et, à
                    l’est, par le Venezuela. Les îles de San Andrés, Providencia et Santa Cata-
                    lina sont situées dans la partie sud‑ouest de la mer des Caraïbes, à une
                    centaine de milles marins au large de la côte nicaraguayenne. (Pour la
                    géographie générale de la zone, voir croquis no 1, p. 639.)

                      20. La partie occidentale de la mer des Caraïbes compte de nombreux
                    récifs, dont certains émergent pour former des cayes. Celles‑ci sont de
                    petites îles de faible altitude composées principalement de sable prove-
                    nant de la décomposition des récifs coralliens sous l’action des vagues, et

                                                                                                    17




6 CIJ1034.indb 31                                                                                         7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 638

                    remodelé ensuite par le vent ; les plus grandes d’entre elles peuvent accu-
                    muler suffisamment de sédiments pour qu’une végétation s’y développe et
                    s’y fixe. La présence d’atolls et de bancs est également courante dans cette
                    zone. Un atoll est une ceinture corallienne entourant un lagon. Un banc
                    est une élévation immergée du fond marin constituée de roche ou de sable
                    qui culmine à moins de 200 mètres au-dessous de la surface de l’eau. Ceux
                    dont le sommet s’élève suffisamment près de la surface de la mer
                    (c’est‑à‑dire, par convention, à moins de 10 mètres au-dessous du niveau
                    de l’eau à marée basse) sont appelés des basses. Les formations maritimes
                    susceptibles d’être considérées comme des îles ou des hauts‑fonds décou-
                    vrants peuvent être situées sur un banc ou une basse.
                       21. Il existe un certain nombre d’îles nicaraguayennes situées au large
                    de la côte continentale du Nicaragua. Au nord, se trouvent le récif d’Edim­
                    bourg, la caye de Muerto, les cayes des Miskitos et la caye de Ned Tho-
                    mas. Les cayes des Miskitos sont en grande partie occupées par une
                    réserve naturelle. La plus grande, Miskito, s’étend sur 12 kilomètres car-
                    rés environ. Au sud, se trouvent les deux îles Mangle, situées à environ
                    26 milles marins de la côte continentale et ayant respectivement une
                    superficie de 9,6 kilomètres carrés (Mangle Grande) et de 3 kilomètres car-
                    rés (Mangle Chico). Les îles Mangle comptent environ 7400 habitants. A
                    peu près à mi‑chemin entre ces deux groupes d’îles se trouve la petite île
                    de Roca Tyra.
                       22. Les îles de San Andrés, Providencia et Santa Catalina font face à la
                    côte continentale du Nicaragua. San Andrés se trouve à environ 105 milles
                    marins du Nicaragua. Providencia et Santa Catalina sont situées à
                    quelque 47 milles marins au nord‑est de San Andrés et 125 milles marins
                    du Nicaragua. Les trois îles sont distantes de 380 milles marins environ de
                    la côte continentale de la Colombie.
                       San Andrés a une superficie approximative de 26 kilomètres carrés. Sa
                    partie centrale comprend une zone montagneuse qui culmine à 100 mètres
                    d’altitude et qui s’étend du nord au sud de l’île, où elle se divise en deux.
                    San Andrés compte plus de 70 000 habitants. L’île de Providencia a une
                    superficie de 17,5 kilomètres carrés et abrite une végétation variée. Sur les
                    côtes septentrionale, orientale et méridionale, un long récif‑barrière
                    entoure l’île. Elle compte en permanence quelque 5000 habitants. Au
                    nord de Providencia se trouve Santa Catalina ; les deux îles sont séparées
                    par le chenal d’Aury, large de quelque 130 mètres.
                       23. Dans sa requête, le Nicaragua revendique la souveraineté sur les
                    îles de San Andrés, Providencia et Santa Catalina. La Cour, dans son
                    arrêt du 13 décembre 2007 (Différend territorial et maritime (Nicaragua
                    c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II),
                    p. 832), a déclaré qu’elle n’avait pas compétence pour connaître de cette
                    demande au motif que la question de la souveraineté sur ces trois îles
                    avait été réglée par le traité de règlement territorial entre la Colombie
                    et le Nicaragua, signé à Managua le 24 mars 1928 (ci‑après le « traité
                    de 1928 »), en vertu duquel le Nicaragua avait reconnu la souveraineté
                    colombienne sur ces îles.

                                                                                              18




6 CIJ1034.indb 33                                                                                   7/01/14 12:43

6 CIJ1034.indb 35
                                                                                                                                                          RÉPUBLIQUE
                                               Croquis nº1:                                                                                               DOMINICAINE
                                          Contexte géographique                                                                                 HAÏTI
                                                                                                                          JAMAÏQUE
                                       Ce croquis a été établi à fin d’illustration.
                                 Les symboles représentant les formations maritimes
                          indiquent uniquement leur localisation, et non leurs caractéristiques
                                  physiques ou leur statut géographique et juridique.
                                                                                                                                                             Arrêt de la CIJ
                                        Projection de Mercator (12° 30' N)                                                                                   du 8 octobre 2007
                                                       WGS 84                                                                                                Traité bilatéral de 1993
                                                                                                                                                             Traité bilatéral de 1976
                                                                                             ZONE DE                 Bajo Nuevo
                                                                                                                                                             Traité bilatéral de 1977
                                                                      AS     Serranilla      RÉGIME
                                                                   DUR UA                                                                                    (non entré en vigueur)
                                                               HONARAG                       COMMUN
                                                               NIC                            Colombie / Jamaïque
                                                                                                                                                             Traité bilatéral de 1980
                         HONDURAS
                                                                    Quitasueño Serrana
                                                                                                                     JAMA
                                                                                                                         ÏQUE
                                                   Cayes                                                            COL
                                                                                                                       O MB
                                                     des                                                                   IE
                                                   Miskitos                               Roncador

                                                                  Providencia/                                        MER DES CARAÏBES
                         NICARAGUA                               Santa Catalina
                                                 Mangle
                                                                       San Andrés                         COLOMBIE
                                                 Chico
                                                                         Cayes de l'Est-Sud-Est            PANAMA

                                                Mangle      Cayes
                                                Grande d'Alburquerque


                                                               COLOMBIE
                                                              COSTA RICA




                                                                A
                                                                                                                                                                                        différend territorial et maritime (arrêt)




                                                               M ICA
                                   COSTA




                                                             S
                                                            NA R

                                                          CO
                                                          PA TA
                                          RICA


                                                                                                                                     COLOMBIE           VENEZUELA
                                                                  PANAMA
                                                                                                                                                                                        639




                    19




7/01/14 12:43

                                     différend territorial et maritime (arrêt)                        640

                       24. Du sud‑ouest au nord‑est de la mer des Caraïbes s’égrènent un cer-
                    tain nombre de formations maritimes dont la souveraineté continue de
                    faire l’objet de prétentions concurrentes entre les Parties.
                    a) Cayes d’Alburquerque 1
                      Alburquerque est un atoll d’environ 8 kilomètres de diamètre. Deux
                    des cayes qui le composent, North Cay et South Cay, sont séparées par
                    un chenal peu profond de 386 mètres de large. Les cayes d’Alburquerque
                    sont situées à quelque 100 milles marins à l’est de la masse continentale
                    du Nicaragua, 65 milles marins à l’est des îles Mangle, 375 milles marins
                    de la masse continentale de la Colombie, 20 milles marins au sud de l’île
                    de San Andrés et 26 milles marins au sud‑ouest des cayes de l’Est‑Sud‑Est.
                    b) Cayes de l’Est‑Sud‑Est
                      Les cayes de l’Est‑Sud‑Est (East Cay, Bolivar Cay (également appelée
                    Middle Cay), West Cay et Arena Cay) font partie d’un atoll qui s’étend
                    sur quelque 13 kilomètres du nord au sud. Elles sont situées à 120 milles
                    marins de la masse continentale du Nicaragua, 90 milles marins des îles
                    Mangle, 360 milles marins de la masse continentale de la Colombie,
                    16 milles marins au sud‑est de l’île de San Andrés et 26 milles marins des
                    cayes d’Alburquerque.
                    c) Roncador
                      Roncador est un atoll situé sur un banc de 15 kilomètres de long et
                    7 kilomètres de large, à environ 190 milles marins à l’est de la masse conti-
                    nentale du Nicaragua, 320 milles marins de celle de la Colombie, 75 milles
                    marins à l’est de l’île de Providencia et 45 milles marins de Serrana.
                    La caye de Roncador, située à un demi‑mille marin de la limite septentrio-
                    nale du banc, mesure environ 550 mètres de long et 300 mètres de large.
                    d) Serrana
                       Le banc de Serrana se trouve à 170 milles marins de la masse continen-
                    tale du Nicaragua et à environ 360 milles marins de celle de la Colombie ;
                    il est situé à quelque 45 milles marins au nord de Roncador, 80 milles
                    marins de Providencia et 145 milles marins des cayes des Miskitos. Sur ce
                    banc se trouvent plusieurs cayes, dont la plus grande, celle de Serrana
                    (également appelée Southwest Cay), mesure environ 1 kilomètre de long,
                    pour une largeur moyenne de 400 mètres.
                    e) Quitasueño
                      Les Parties sont en désaccord quant aux caractéristiques géographiques
                    de Quitasueño (vaste banc d’environ 57 kilomètres de long et 20 kilo-
                       1 Ces formations sont appelées cayes d’Alburquerque ou d’Albuquerque. Aux fins de la

                    présente affaire, la Cour a retenu l’appellation « Alburquerque ».

                                                                                                        20




6 CIJ1034.indb 37                                                                                             7/01/14 12:43

                                    différend territorial et maritime (arrêt)                 641

                    mètres de large), qui se trouve à 45 milles marins à l’ouest de Serrana,
                    38 milles marins de Santa Catalina, 90 milles marins des cayes des Miski-
                    tos et 40 milles marins de Providencia, et sur lequel sont situées un certain
                    nombre de formations dont la nature juridique est en litige.
                    f) Serranilla
                       Le banc de Serranilla est situé à 200 milles marins de la masse conti-
                    nentale du Nicaragua, 190 milles marins des cayes des Miskitos, 400 milles
                    marins de la masse continentale de la Colombie, environ 80 milles marins
                    au nord du banc de Serrana, 69 milles marins à l’ouest de Bajo Nuevo et
                    165 milles marins de Providencia. Parmi les cayes situées sur ce banc
                    figurent East Cay, Middle Cay et Beacon Cay (également appelée caye de
                    Serranilla). La plus grande d’entre elles, Beacon Cay, mesure 650 mètres
                    de long et quelque 300 mètres de large.
                    g) Bajo Nuevo
                      Le banc de Bajo Nuevo se trouve à 265 milles marins de la masse conti-
                    nentale du Nicaragua, 245 milles marins des cayes des Miskitos et envi-
                    ron 360 milles marins de la masse continentale de la Colombie. Il est situé
                    à environ 69 milles marins à l’est de Serranilla, 138 milles marins de Ser-
                    rana et 205 milles marins de Providencia. Trois cayes reposent sur ce
                    banc, la plus grande étant Low Cay (qui mesure 300 mètres de long et
                    40 mètres de large).


                                                 II. Souveraineté

                            1. Question de savoir si les formations maritimes en litige
                                        sont susceptibles d’appropriation
                       25. La Cour rappelle que les formations maritimes en litige com-
                    prennent les cayes d’Alburquerque, les cayes de l’Est‑Sud‑Est, Roncador,
                    Serrana, Quitasueño, Serranilla et Bajo Nuevo. Avant d’examiner la
                    question de la souveraineté, il appartient à la Cour de déterminer si elles
                    sont susceptibles d’appropriation.
                       26. Il est bien établi en droit international que les îles, si petites
                    soient‑elles, sont susceptibles d’appropriation (voir, par exemple, Délimi‑
                    tation maritime et questions territoriales entre Qatar et Bahreïn (Qatar
                    c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 102, par. 206). En revanche,
                    les hauts‑fonds découvrants ne peuvent faire l’objet d’appropriation, et
                    ce, bien que l’« Etat côtier exerce sa souveraineté sur les hauts‑fonds
                    découvrants situés dans sa mer territoriale, puisqu’il exerce sa souverai-
                    neté sur la mer territoriale elle‑même » (ibid., p. 101, par. 204), et que les
                    hauts‑fonds découvrants situés à l’intérieur de la mer territoriale puissent
                    être pris en considération aux fins de mesurer la largeur de celle‑ci (voir
                    paragraphe 182 ci‑dessous).

                                                                                               21




6 CIJ1034.indb 39                                                                                    7/01/14 12:43

                                   différend territorial et maritime (arrêt)                   642

                      27. Les Parties conviennent que les formations suivantes — cayes d’Al-
                    burquerque, cayes de l’Est‑Sud‑Est, Roncador, Serrana, Serranilla et
                    Bajo Nuevo — sont découvertes à marée haute et sont donc des îles, sus-
                    ceptibles d’appropriation. Elles sont toutefois divisées sur le point de
                    savoir si l’une quelconque des formations de Quitasueño constitue une île.

                                                        *   *
                       28. Selon le Nicaragua, Quitasueño est une basse dont toutes les for-
                    mations sont constamment immergées à marée haute. A l’appui de sa
                    position, le Nicaragua invoque un levé réalisé en 1937 par un représentant
                    du ministère colombien des affaires étrangères et cite deux passages du
                    rapport établi par ce dernier, dans lequel il est dit que « [l]a caye de Qui-
                    tasueño n’existe pas » et qu’« [o]n ne trouve ni guano ni œufs sur Quita-
                    sueño, car il n’y existe pas de terre ferme ». Il se réfère également au traité
                    Vázquez‑Saccio conclu entre la Colombie et les Etats‑Unis en 1972, dans
                    lequel les Etats‑Unis renoncèrent « à faire valoir toute prétention de sou-
                    veraineté sur Quita Sueño, Roncador et Serrana ». Ce traité, souligne‑t‑il,
                    était accompagné d’un échange de notes diplomatiques dans lequel les
                    Etats‑Unis déclarèrent que, « étant une formation constamment recou-
                    verte à marée haute, Quitasueño ne se prêt[ait] pas à l’exercice de la sou-
                    veraineté ». En outre, le Nicaragua se réfère abondamment à des levés
                    antérieurs réalisés à Quitasueño, ainsi qu’à diverses cartes marines repré-
                    sentant cette partie des Caraïbes, et soutient qu’aucun de ces documents
                    n’atteste la présence d’îles dans cette zone.
                       29. Se fondant quant à elle sur deux autres levés — l’étude sur Quita-
                    sueño et Alburquerque réalisée par la marine colombienne en septembre
                    2008 et le rapport d’expert établi en février 2010 par M. Robert Smith, inti-
                    tulé « Cartographie des îles de Quitasueño (Colombie) : leurs lignes de base,
                    mer territoriale et zone contiguë » (ci‑après le « rapport Smith ») —, la
                    Colombie affirme que Quitasueño comporte 34 formations individuelles
                    qui « peuvent être considérées comme des îles parce qu’elles sont décou-
                    vertes à marée haute » et au moins 20 hauts‑fonds découvrants qui se situent
                    à nettement moins de 12 milles marins de l’une de ces îles ou de plusieurs
                    d’entre elles. Dans le rapport Smith, ces formations sont désignées par le
                    sigle « QS » et numérotées de 1 à 54.
                       30. Le Nicaragua fait observer que les deux rapports invoqués par la
                    Colombie ont été spécialement établis aux fins de la présente procédure.
                    Il conteste la conclusion selon laquelle 34 formations seraient « constam-
                    ment découvertes » ainsi que la méthode utilisée par M. Smith pour par-
                    venir à ce résultat. A ses yeux, le modèle mondial de marée de Grenoble
                    dont M. Smith s’est servi ne permet pas de déterminer si certaines des
                    formations de Quitasueño émergent au moment de la plus haute mer
                    astronomique. Selon lui, le modèle de Grenoble est utilisé pour la
                    recherche, aux fins de modéliser les marées océaniques, mais, comme la
                    National Aeronautics and Space Administration des Etats‑Unis d’Amé-
                    rique (ci‑après la « NASA ») l’a fait observer dans son recueil de modèles

                                                                                                22




6 CIJ1034.indb 41                                                                                     7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    643

                    mondiaux de marées, ces modèles « sont exacts à 2 ou 3 centimètres près
                    dans des eaux de plus de 200 mètres de profondeur. En eaux peu pro-
                    fondes, ils ne sont guère fiables, et ne sont donc pas adaptés aux besoins
                    de la navigation ou à d’autres applications pratiques. »
                       La Colombie rejette les critiques formulées par le Nicaragua contre le
                    modèle de marée de Grenoble. Elle soutient que ce modèle ne devrait pas être
                    écarté, et ce, pour trois raisons : tout d’abord, le droit international n’impose
                    aucune méthode particulière pour mesurer les marées ; ensuite, M. Smith a
                    obtenu des mesures précises et claires en ce qui concerne ces nombreuses for-
                    mations ; et, enfin, il a fait preuve de prudence aux fins de déterminer si ces
                    formations restaient découvertes « à marée haute », ses calculs étant fondés sur
                    la plus haute mer astronomique et non sur la « pleine mer moyenne ».
                       31. Le Nicaragua soutient, pour sa part, que le « modèle de marée
                    « Admiralty Total Tide » », mis au point par le bureau hydrographique du
                    Royaume‑Uni, est mieux adapté aux calculs de hauteur dans la zone de
                    Quitasueño en ce qu’il est plus précis en eaux peu profondes. Si l’on
                    applique ce modèle aux formations recensées dans le rapport Smith,
                    toutes sont immergées lors de la plus haute mer astronomique, à l’excep-
                    tion de la formation dite QS 32. Celle‑ci reste en effet découverte d’envi-
                    ron 1,2 mètre selon ce rapport, et de 0,7 mètre seulement d’après le
                    « modèle de marée « Admiralty Total Tide » ».
                       32. En tout état de cause, le Nicaragua prétend que QS 32 est un
                    « débris corallien — autrement dit une partie du squelette d’un animal
                    mort — et non une étendue naturelle de terre », et que cette formation ne
                    répond donc pas à la définition d’une île ouvrant droit à des espaces mari-
                    times. La Colombie réplique qu’une formation ne s’est jamais vu refuser
                    la qualification d’île pour la seule raison qu’elle était composée de corail.
                    Selon elle, les îles coralliennes sont des formations naturelles qui génèrent
                    une mer territoriale au même titre que les autres îles. Elle estime en outre
                    que QS 32 n’est pas qu’un débris de coraux mais fait au contraire partie
                    d’un récif corallien beaucoup plus vaste, solidement fixé au substrat.
                       33. Le Nicaragua soutient également que les dimensions d’une forma-
                    tion maritime sont déterminantes pour établir si celle‑ci est une île au
                    regard du droit international. Il note que la partie haute de QS 32 « semble
                    mesurer de 10 à 20 cm ». La Colombie soutient, pour sa part, que le droit
                    international coutumier ne fixe pas de dimension minimale pour qu’une
                    formation maritime puisse être considérée comme une île.

                                                         *   *
                      34. La Cour rappelle la position qu’elle a adoptée dans l’affaire relative
                    à des Usines de pâte à papier :
                         « la Cour n’estime pas nécessaire, pour statuer en l’espèce, de s’en­
                         gager dans un débat général sur la valeur, la fiabilité et l’autorité
                         relatives des documents et études élaborés par les experts et les
                         consultants des Parties. Elle doit seulement garder à l’esprit que, si

                                                                                                  23




6 CIJ1034.indb 43                                                                                       7/01/14 12:43

                                   différend territorial et maritime (arrêt)                   644

                         volumineuses et complexes que soient les informations factuelles qui
                         lui ont été soumises, il lui incombe, au terme d’un examen attentif de
                         l’ensemble des éléments soumis par les Parties, de déterminer quels
                         faits sont à prendre en considération, d’en apprécier la force pro-
                         bante et d’en tirer les conclusions appropriées. Ainsi, fidèle à sa pra-
                         tique, la Cour se prononcera sur les faits, en se fondant sur les
                         éléments de preuve qui lui ont été présentés, puis appliquera les règles
                         pertinentes du droit international à ceux qu’elle aura jugés avérés. »
                         (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uru‑
                         guay), arrêt, C.I.J. Recueil 2010 (I), p. 72‑73, par. 168.)

                       35. La question qu’il appartient à la Cour de trancher est celle de
                    savoir s’il existe à Quitasueño des étendues naturelles de terre restant
                    découvertes à marée haute. La Cour estime que les levés réalisés il y a de
                    cela des années (voire parfois des décennies) avant la présente instance
                    sont de peu d’utilité pour l’aider dans sa tâche. Elle considère par ailleurs
                    que les cartes marines sur lesquelles s’appuie le Nicaragua ont peu de
                    valeur probante à cet égard. Ces cartes étaient destinées à montrer les
                    dangers présentés par Quitasueño pour la navigation et non à distinguer
                    celles des formations en cause qui étaient découvertes à marée haute.
                       36. La Cour estime que sont pertinents, pour trancher la question dont
                    elle est saisie, les éléments de preuve contemporains. Et, parmi ceux‑ci, ceux
                    que contient le rapport Smith, qui repose sur l’observation des conditions
                    réelles à Quitasueño et leur évaluation scientifique, sont de loin les plus
                    importants. Cela étant, la Cour est d’avis que les conclusions énoncées dans
                    ce rapport doivent être considérées avec une certaine prudence. Comme elle
                    l’a déjà dit, toute île, si petite soit‑elle, génère une mer territoriale de
                    12 milles marins (voir Délimitation maritime et questions territoriales entre
                    Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001,
                    p. 101‑102, par. 205 ; voir également Différend territorial et maritime entre
                    le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hondu‑
                    ras), arrêt, C.I.J. Recueil 2007 (II), p. 751, par. 302). La Cour doit dès lors
                    s’assurer qu’elle dispose d’éléments de preuve suffisants pour établir qu’une
                    formation reste découverte à marée haute. En l’espèce, ceux qu’a fournis la
                    Colombie reposent sur un modèle de marée qualifié par la NASA de peu
                    fiable en eaux peu profondes. Or les eaux entourant Quitasueño sont très
                    peu profondes. Par ailleurs, toutes les formations en question sont minus-
                    cules et, même selon le modèle de marée de Grenoble, dépassent de peu la
                    surface de l’eau à marée haute : d’après le rapport Smith, à l’exception de
                    QS 32, une seule formation (QS 24) la dépasse de plus de 30 centimètres et
                    seulement quatre autres (QS 17, QS 35, QS 45 et QS 53), mesurées in situ,
                    de plus de 20 centimètres ; une cinquième formation (QS 30), mesurée
                    depuis le navire, la dépasse de 23,2 centimètres à marée haute. Parmi les
                    27 autres formations qualifiées d’îles dans ce rapport, toutes dépassent la
                    surface de l’eau de moins de 20 centimètres à marée haute, dont une (QS 4)
                    ne la dépasse que de 4 millimètres.

                                                                                                24




6 CIJ1034.indb 45                                                                                     7/01/14 12:43

                                    différend territorial et maritime (arrêt)                    645

                       37. Quel que soit le modèle de marée utilisé, il est clair que la formation
                    QS 32 reste découverte à marée haute. L’argument du Nicaragua selon lequel
                    elle ne peut être considérée comme une île au sens du droit international
                    coutumier, parce qu’elle est composée de débris coralliens, est dépourvu de
                    fondement. Le droit international définit une île comme une « étendue natu-
                    relle » qui reste « découverte à marée haute », et ce, indépendamment de tout
                    critère géologique. Les éléments de preuve photographiques montrent que
                    QS 32 est composée de matières solides, fixées au substrat, et non de débris
                    épars. Le fait que la formation soit composée de coraux n’a pas d’importance.
                    Même lorsque l’on utilise le modèle de marée privilégié par le Nicaragua,
                    QS 32 dépasse la surface de l’eau de 0,7 mètre à marée haute. La Cour rap-
                    pelle que, en l’affaire de la Délimitation maritime et des questions territoriales
                    entre Qatar et Bahreïn (Qatar c. Bahreïn) (fond, arrêt, C.I.J. Recueil 2001,
                    p. 99, par. 197), elle a conclu que Qit’at Jaradah était une île, même si celle‑ci
                    ne dépassait la surface de l’eau que de 0,4 mètre à marée haute. Le fait que
                    QS 32 soit minuscule n’a aucune importance du point de vue juridique, le
                    droit international ne fixant pas de dimension minimale pour qu’une forma-
                    tion maritime puisse être considérée comme une île. Par conséquent, la Cour
                    conclut que la formation dite QS 32 est susceptible d’appropriation.
                       38. Quant aux autres formations maritimes de Quitasueño, la Cour
                    estime que les éléments présentés par la Colombie n’ont pas suffisamment de
                    valeur probante pour établir que l’une quelconque d’entre elles constitue une
                    île, au sens du droit international. En effet, bien que le rapport Smith
                    — comme le rapport antérieur de la marine colombienne — s’appuie sur
                    l’observation de Quitasueño à des dates bien précises, il repose pour l’essen-
                    tiel sur des calculs visant à déterminer dans quelle mesure chaque formation
                    serait découverte au moment de la plus haute mer astronomique. Or ces
                    calculs, fondés sur un modèle de marée à la fiabilité contestée lorsqu’il est
                    appliqué à des eaux aussi peu profondes que celles qui entourent Quita-
                    sueño, ne suffisent pas à établir que telle ou telle formation maritime minus-
                    cule dépasse de quelques centimètres la surface de l’eau à marée haute. La
                    Cour conclut donc que la Colombie n’a pas apporté la preuve que, à l’excep-
                    tion de QS 32, l’une quelconque des formations maritimes de Quitasueño
                    puisse être considérée comme une île. Il ressort cependant des éléments de
                    preuve photographiques contenus dans le rapport Smith que ces formations
                    émergent durant une partie du cycle de la marée et qu’elles constituent donc
                    des hauts‑fonds découvrants. En outre, après avoir examiné les données et
                    analyses présentées par les deux Parties concernant l’amplitude des marées,
                    la Cour conclut que toutes ces formations seraient des hauts‑fonds décou-
                    vrants d’après le modèle de marée privilégié par le Nicaragua. Les effets que
                    cette conclusion est susceptible d’avoir sur les espaces maritimes auxquels
                    ouvre droit QS 32 seront examinés aux paragraphes 182 et 183 ci‑dessous.

                               2. Souveraineté sur les formations maritimes en litige
                     39. Lorsqu’elles ont traité de la question de la souveraineté sur les for-
                    mations maritimes en litige, les Parties se sont intéressées au traité de 1928

                                                                                                   25




6 CIJ1034.indb 47                                                                                        7/01/14 12:43

                                    différend territorial et maritime (arrêt)                     646

                    et à l’uti possidetis juris comme sources de leur titre, ainsi qu’aux effectivi-
                    tés invoquées par la Colombie. Elles ont également examiné l’allégation
                    de la Colombie selon laquelle le Nicaragua avait reconnu son titre, ainsi
                    que la position adoptée par des Etats tiers et les éléments de preuve car-
                    tographiques. La Cour examinera tour à tour chacun de ces arguments.

                    A. Le traité de 1928
                      40. L’article premier du traité de 1928 est ainsi libellé :
                            « La République de Colombie reconnaît la souveraineté pleine et
                         entière de la République du Nicaragua sur la côte de Mosquitos,
                         comprise entre le cap de Gracias a Dios et la rivière San Juan, et sur
                         les îles Mangle Grande et Mangle Chico dans l’océan Atlantique
                         (Great Corn Island et Little Corn Island). La République du Nicara-
                         gua reconnaît la souveraineté pleine et entière de la République de
                         Colombie sur les îles de San Andrés, de Providencia, de Santa Cata-
                         lina, et sur les autres îles, îlots et récifs qui font partie de l’archipel de
                         San Andrés.
                            Le présent traité ne s’applique pas aux récifs de Roncador, Quita-
                         sueño et Serrana, dont la possession fait actuellement l’objet d’un
                         litige entre la Colombie et les Etats‑Unis d’Amérique. » [Traduit par
                         le Secrétariat de la Société des Nations, à titre d’information.] (Recueil
                         des traités de la Société des Nations, no 2426, vol. CV, p. 340‑341.)
                       41. Au deuxième paragraphe du protocole d’échange des ratifications
                    du traité de 1928, qui date de 1930 (ci‑après le « protocole de 1930 »), il
                    est précisé que « l’archipel de San Andrés et Providencia, mentionné
                    à l’article premier du traité, ne s’étend pas à l’ouest du quatre‑vingt‑­
                    deuxième degré de longitude Greenwich » [traduit par le Secrétariat de la
                    Société des Nations, à titre d’information] (Recueil des traités de la Société
                    des Nations, no 2426, vol. CV, p. 341‑342).
                       42. La Cour note que, aux termes du traité de 1928, la Colombie a la
                    souveraineté sur « les îles de San Andrés, de Providencia, de Santa Cata-
                    lina, et sur les autres îles, îlots et récifs qui font partie de l’archipel de
                    San Andrés » (voir paragraphe 23). Aussi, pour se prononcer sur la ques-
                    tion de la souveraineté sur les formations maritimes en litige, la Cour
                    doit‑elle d’abord établir quelles sont les formations qui constituent l’ar-
                    chipel de San Andrés.

                                                          *   *
                       43. Le Nicaragua fait observer que, le premier alinéa de l’article premier
                    du traité de 1928 ne donnant pas de définition précise de l’archipel de
                    San Andrés, ce concept géographique demande à être éclairci. Il estime qu’il
                    ne saurait être fait droit à l’argument de la Colombie selon lequel les forma-
                    tions maritimes en litige font partie de l’archipel de San Andrés sur le fonde-
                    ment du critère de proximité. Il soutient que les seules formations maritimes

                                                                                                    26




6 CIJ1034.indb 49                                                                                         7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    647

                    relativement proches de l’île de San Andrés sont les cayes d’Alburquerque et
                    de l’Est‑Sud‑Est. A l’est de Providencia, la caye la plus proche est, selon lui,
                    Roncador, à 75 milles marins, Serrana étant à 80 milles marins, Serranilla, à
                    165 milles marins, et Bajo Nuevo, à 205 milles marins ; le banc de Quita-
                    sueño se trouve, d’après lui, à 40 milles marins de Santa Catalina. De l’avis
                    du Nicaragua, les distances sont telles que l’on ne peut considérer les forma-
                    tions maritimes revendiquées par la Colombie comme formant une unité
                    géographique avec les trois îles visées à l’article premier du traité de 1928.

                       44. Le Nicaragua soutient également qu’il n’existe aucune source his-
                    torique permettant de conclure que les îles et cayes en litige forment une
                    unité géographique avec les îles de San Andrés, Providencia et Santa
                    Catalina. Au début du XIXe siècle, le premier gouverneur de ce qui s’ap-
                    pelait alors les « îles de San Andrés » ne mentionnait que cinq îles lorsqu’il
                    détaillait la composition du groupe insulaire, à savoir : San Andrés, Pro-
                    videncia, Santa Catalina, Mangle Grande et Mangle Chico. Dans d’autres
                    documents de la période coloniale mentionnant les îles de San Andrés, les
                    formations maritimes aujourd’hui en litige ne sont jamais décrites comme
                    formant un groupe ou comme faisant partie d’un seul et même archipel.
                    A cet égard, le Nicaragua cite l’ordonnance royale de 1803, le levé des
                    « cayes et bancs situés entre Cartagena et La Havane » réalisé au début du
                    XIXe siècle à la demande des autorités espagnoles et les instructions nau-
                    tiques (Derrotero de las islas antillanas) publiées par les services hydro-
                    graphiques de la marine espagnole en 1820.
                       45. Selon le Nicaragua, le fait que l’archipel de San Andrés soit défini
                    comme une unité administrative dans le droit interne colombien est sans
                    incidence sur le plan international. Le Nicaragua soutient que, d’un point
                    de vue historique et géographique, la création de cette unité administra-
                    tive ne prouve pas que ces formations constituent un archipel au sens où
                    l’entendaient les parties au traité de 1928.
                       46. Le Nicaragua relève d’ailleurs que, au second alinéa de l’article pre-
                    mier du traité de 1928, les formations maritimes de Roncador, Quita-
                    sueño et Serrana étaient expressément exclues du champ d’application de
                    cet instrument, et n’étaient donc manifestement pas considérées comme
                    faisant partie de l’archipel de San Andrés.
                       47. En ce qui concerne la mention du 82e méridien de longitude ouest
                    dans le protocole de 1930, le Nicaragua affirme que celle‑ci visait non pas à
                    limiter son territoire à l’est dudit méridien, mais uniquement à préciser
                    qu’« aucune île située à l’ouest du 82e méridien ne fai[sait] partie de l’archi-
                    pel au sens du traité ». Aussi le Nicaragua soutient‑il que le protocole de
                    1930 ne faisait qu’établir la limite occidentale de l’archipel de San Andrés.
                       48. Le Nicaragua conclut que l’archipel comprend uniquement les îles
                    de San Andrés, Providencia et Santa Catalina, et ne comprend pas les
                    cayes d’Alburquerque, les cayes de l’Est‑Sud‑Est, Roncador, Serrana, la
                    basse de Quitasueño, ni aucune des cayes situées sur les bancs de Serra-
                    nilla et de Bajo Nuevo.
                                                           *
                                                                                                 27




6 CIJ1034.indb 51                                                                                      7/01/14 12:43

                                   différend territorial et maritime (arrêt)                     648

                       49. Selon la Colombie, tout au long de la période coloniale et post­
                    coloniale, les îles et cayes de l’archipel de San Andrés ont été considérées
                    comme formant un groupe. A l’appui de sa position, la Colombie fait
                    valoir qu’elles étaient présentées comme telles dans le levé des cayes et
                    bancs « situés entre Cartagena et La Havane » réalisé au début du
                    XIXe siècle à la demande de la couronne espagnole ainsi que dans les
                    instructions nautiques (Derrotero de las islas antillanas) publiées par les
                    services hydrographiques de la marine espagnole en 1820. S’agissant du
                    rapport établi par le premier gouverneur des îles de San Andrés, elle sou-
                    tient que les cinq îles nommément désignées sont à l’évidence les princi-
                    pales îles du groupe, mais que les îlots et cayes de moindres dimensions en
                    faisaient également partie. Selon elle, de ce que les formations composant
                    l’archipel n’étaient pas toujours toutes énumérées lorsqu’il était question
                    des îles de San Andrés dans les documents historiques (à partir de 1803),
                    l’on ne saurait déduire que celui‑ci n’était composé que des seules forma-
                    tions les plus importantes nommément désignées.
                       50. La Colombie affirme que l’idée que l’on se faisait de l’archipel et de
                    sa composition est demeurée inchangée et que c’est sur cette base qu’ont
                    été signés le traité de 1928 et le protocole de 1930.
                       Elle soutient également que le 82e méridien constitue, à tout le moins,
                    une ligne d’attribution territoriale entre le territoire colombien (à l’est) et
                    le territoire nicaraguayen (à l’ouest), jusqu’à ce que cette ligne rejoigne le
                    territoire d’Etats tiers au nord et au sud. Le traité de 1928 et le protocole
                    de 1930, conclut‑elle, n’ont laissé aucune question territoriale pendante
                    entre les Parties. Selon la Colombie, aux termes de ces instruments, aucun
                    des deux Etats « ne pou[vait] revendiquer de territoire insulaire de
                    l’« autre » côté du 82e méridien de longitude ouest ».
                       51. La Colombie ajoute qu’en acceptant, au second alinéa de l’ar-
                    ticle premier du traité de 1928, d’exclure Roncador, Quitasueño et Ser-
                    rana du champ d’application du traité, en raison du différend qui existait
                    entre elle et les Etats‑Unis à leur sujet, le Nicaragua a reconnu que ces
                    formations faisaient partie de l’archipel.

                                                          *   *
                      52. La Cour relève que l’article premier du traité de 1928 n’indique pas
                    précisément la composition de l’archipel de San Andrés. Quant au proto-
                    cole de 1930, il fixe uniquement la limite occidentale de l’archipel au
                    82e méridien, sans en préciser d’aucune façon l’étendue à l’est. Dans son
                    arrêt de 2007 sur les exceptions préliminaires, la Cour en était déjà venue
                    au constat suivant :
                         « il ressort très clairement du libellé du premier [alinéa] de l’article pre-
                         mier du traité de 1928 que celui‑ci ne répond pas à la question de
                         savoir quelles sont, en dehors des îles de San Andrés, Providencia et
                         Santa Catalina, les formations maritimes qui font partie de l’archipel
                         de San Andrés sur lequel la Colombie a souveraineté » (Différend ter‑

                                                                                                   28




6 CIJ1034.indb 53                                                                                        7/01/14 12:43

                                   différend territorial et maritime (arrêt)                  649

                        ritorial et maritime (Nicaragua c. Colombie), exceptions préliminaires,
                        arrêt, C.I.J. Recueil 2007 (II), p. 863, par. 97).
                       53. Cela étant, l’article premier du traité de 1928 mentionne effective-
                    ment « les autres îles, îlots et récifs qui font partie de l’archipel de
                    San Andrés ». Cette disposition pourrait être interprétée comme englo-
                    bant au moins les formations maritimes les plus proches des îles nommé-
                    ment désignées dans cet article. Ainsi, les cayes d’Alburquerque et de
                    l’Est‑Sud‑Est pourraient, vu leur situation géographique (les premières
                    étant à 20 et les secondes à 16 milles marins de l’île de San Andrés), être
                    considérées comme faisant partie de l’archipel. A l’inverse, toujours pour
                    des raisons de distance, il est moins probable que Serranilla et Bajo Nuevo
                    en fassent partie. Quoi qu’il en soit, de l’avis de la Cour, la question de la
                    composition de l’archipel ne peut être tranchée en se fondant uniquement
                    sur la situation géographique des formations maritimes en litige ou sur les
                    documents historiques invoqués à cet égard par les Parties, faute d’indica-
                    tions suffisamment claires.
                       54. Aux termes du second alinéa de son article premier, le traité de
                    1928 ne s’applique pas à Roncador, Quitasueño et Serrana, qui faisaient
                    à l’époque l’objet d’un litige entre la Colombie et les Etats‑Unis. De l’avis
                    de la Cour, cependant, le fait que ces trois formations aient été expressé-
                    ment exclues du champ d’application du traité de 1928 n’est pas en soi
                    suffisant pour conclure que le Nicaragua et la Colombie les considéraient
                    comme faisant partie intégrante de l’archipel de San Andrés.
                       55. La Cour relève en outre que les sources historiques invoquées par
                    les Parties à l’appui de leurs positions respectives n’établissent pas de
                    manière concluante la composition de l’archipel de San Andrés. En parti-
                    culier, les documents historiques ne désignent pas nommément les forma-
                    tions qui étaient considérées comme en faisant partie.
                       56. Compte tenu de ce qui précède, la Cour devra, pour régler le présent
                    différend, examiner les éléments de preuve et arguments présentés par les
                    Parties à l’appui de leurs revendications de souveraineté respectives autres
                    que ceux fondés sur la composition de l’archipel aux termes du traité de 1928.

                    B. L’uti possidetis juris
                       57. La Cour en vient donc à présent aux revendications de souverai-
                    neté que les deux Parties ont formulées sur la base de l’uti possidetis juris
                    à la date de leur indépendance vis‑à‑vis de l’Espagne.

                                                        *   *

                       58. Le Nicaragua soutient que la capitainerie générale de Guatemala
                    (dont il est un Etat successeur) exerçait son autorité sur les îles en
                    litige en vertu du décret royal (Cédula Real) du 28 juin 1568, confirmé
                    en 1680 par la loi VI, titre XV, livre II, de la Recopilación de las Indias,
                    puis par la Novísima Recopilación de 1744, qui indiquaient les limites

                                                                                               29




6 CIJ1034.indb 55                                                                                    7/01/14 12:43

                                    différend territorial et maritime (arrêt)                      650

                    de l’Audiencia de Guatemala en y incluant « les îles adjacentes à la
                    côte ».
                       59. Le Nicaragua rappelle que, selon le principe de l’uti possidetis juris, il
                    ne pouvait exister de terra nullius dans les colonies espagnoles d’Amérique
                    latine. Il soutient qu’il était donc titulaire « de droits de souveraineté origi-
                    naires et dérivés sur la côte des Mosquitos et les formations maritimes qui y
                    étaient rattachées » — au nombre desquelles figuraient les îles de San Andrés,
                    Providencia et Santa Catalina — sur la base de l’uti possidetis juris à la date
                    de son indépendance vis‑à‑vis de l’Espagne. Le principe de l’uti possidetis
                    juris, estime‑t‑il, doit être appliqué en tenant compte du lien de rattachement
                    ou de dépendance par rapport au territoire continental le plus proche, à
                    savoir le sien. Selon lui, « il est incontestable que, lors de son accession à
                    l’indépendance, toutes les îles situées au large de la côte caraïbe du Nicara-
                    gua relevaient de [sa] côte » continentale. Bien que, dans le traité de 1928, il
                    ait accepté de renoncer à sa souveraineté sur les îles de San Andrés, Provi-
                    dencia et Santa Catalina, il n’aurait pas perdu pour autant sa souveraineté
                    sur les autres formations maritimes rattachées à la côte des Mosquitos. Le
                    Nicaragua conclut que Roncador et Serrana, ainsi que les autres formations
                    maritimes qui ne sont pas nommément désignées dans le traité, lui appar-
                    tiennent en vertu de l’uti possidetis juris puisque les îles et les cayes adjacentes
                    relèvent du même régime juridique que la côte continentale.

                                                             *
                       60. La Colombie affirme pour sa part que sa souveraineté sur l’archipel
                    de San Andrés tire son origine de l’ordonnance royale de 1803 ayant
                    placé l’archipel sous l’autorité de la vice‑royauté de Santa Fé (Nouvelle‑­
                    Grenade), laquelle exerça effectivement cette autorité jusqu’à l’indépen-
                    dance. Aussi fait‑elle valoir que, en vertu de l’uti possidetis juris, elle
                    détient un titre originaire sur l’archipel de San Andrés qui serait attesté
                    par le fait que ce dernier était administré à l’époque coloniale par la
                    vice‑royauté de Santa Fé (Nouvelle‑Grenade).
                       61. La Colombie soutient que les autorités de la capitainerie générale
                    de Guatemala n’ont jamais contesté l’exercice par les autorités de la
                    vice‑royauté de Santa Fé (Nouvelle‑Grenade) de leurs attributions sur
                    l’archipel de San Andrés. Avant l’indépendance, déclare‑t‑elle, l’Espagne
                    y exerçait des activités soit depuis Cartagena, soit depuis l’île de
                    San Andrés elle‑même, mais sans jamais y associer le Nicaragua, qui était
                    alors une province de la côte pacifique relevant de la capitainerie générale
                    de Guatemala. La Colombie conclut que telle était la situation des îles de
                    San Andrés lorsque, en 1810, les provinces de la vice‑royauté de Santa Fé
                    (Nouvelle‑Grenade) s’engagèrent sur la voie de l’indépendance.
                       62. La Colombie déclare enfin que le traité de 1928 et le protocole
                    de 1930 n’ont aucunement entamé la souveraineté qu’elle détenait sur
                    l’archipel de San Andrés en vertu de l’uti possidetis juris.

                                                             *
                                                                                                     30




6 CIJ1034.indb 57                                                                                          7/01/14 12:43

                                   différend territorial et maritime (arrêt)                     651

                       63. Aux arguments que la Colombie tire de l’ordonnance royale de 1803,
                    le Nicaragua répond que cette dernière n’a rien changé à son autorité
                    sur les îles, qui sont demeurées rattachées à la côte des Mosquitos.
                    Selon lui, cette ordonnance royale ne portait que sur des questions de
                    protection militaire et, à la différence d’un décret royal, ne remplissait pas
                    les conditions juridiques requises pour opérer un transfert de compétence
                    territoriale. La capitainerie générale de Guatemala aurait du reste pro-
                    testé contre cette ordonnance, qui, selon le Nicaragua, fut abrogée par
                    une autre ordonnance royale en 1806. Le Nicaragua soutient que son
                    interprétation de l’ordonnance royale de 1803 est confirmée par la sen-
                    tence arbitrale rendue le 11 septembre 1900 par Emile Loubet, président
                    de la République française (ci‑après la « sentence Loubet »), qui établit la
                    frontière terrestre entre le Costa Rica et la Colombie (dont faisait alors
                    partie le Panama) (voir paragraphe 86 ci‑dessous). Selon l’interprétation
                    du Nicaragua, il était clairement énoncé dans cette sentence que la Colom-
                    bie ne pouvait revendiquer le moindre droit sur la côte atlantique en se
                    fondant sur l’ordonnance de 1803.

                                                         *   *
                       64. La Cour fait observer, à propos des revendications de souveraineté
                    formulées par les deux Parties sur la base de l’uti possidetis juris à la date
                    de leur indépendance vis‑à‑vis de l’Espagne, qu’aucune des ordonnances
                    datant de l’époque coloniale citées par l’une ou par l’autre ne fait spécifi-
                    quement référence aux formations maritimes en litige. La Cour a déjà eu
                    l’occasion de faire la constatation suivante, qui vaut également pour la
                    présente espèce :
                        « lorsque le principe de l’uti possidetis juris est en jeu, le jus en question
                        n’est pas le droit international mais le droit constitutionnel ou admi-
                        nistratif du souverain avant l’indépendance, en l’occurrence le droit
                        colonial espagnol, et il se peut parfaitement que ce droit lui‑même
                        n’apportait aucune réponse claire et catégorique à la question de savoir
                        de quelle entité relevaient des zones marginales ou des zones peu peu-
                        plées n’ayant qu’une importance économique minime » (Différend
                        frontalier terrestre, insulaire et maritime (El Salvador/Honduras ; Nica‑
                        ragua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 559, par. 333).
                       65. Compte tenu de ce qui précède, la Cour conclut que, dans la pré-
                    sente affaire, le principe de l’uti possidetis juris ne permet pas de détermi-
                    ner qui détient la souveraineté sur les formations maritimes en litige entre
                    le Nicaragua et la Colombie, car aucun élément ne vient clairement attes-
                    ter que les formations en question ont été attribuées aux provinces colo-
                    niales du Nicaragua ou à celles de la Colombie avant leur indépendance
                    ou à cette date. La Cour estime en conséquence que ni le Nicaragua ni la
                    Colombie n’ont établi qu’ils détenaient un titre sur les formations mari-
                    times en litige en vertu de l’uti possidetis juris.

                                                                                                   31




6 CIJ1034.indb 59                                                                                        7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    652

                    C. Les effectivités
                       66. Ayant conclu qu’aucun titre sur les formations maritimes en litige
                    ne pouvait être établi sur la base du traité de 1928 ou de l’uti possidetis
                    juris, la Cour se penchera à présent sur la question de savoir si la souve-
                    raineté peut être établie sur la base des effectivités.
                         a) La date critique
                       67. La Cour rappellera que, lorsqu’il est question d’un différend relatif
                    à la souveraineté sur un territoire, comme ici, la date à laquelle le diffé-
                    rend s’est cristallisé est importante. En effet, cette date permet de faire
                    la part entre les actes accomplis à titre de souverain avant la naissance
                    du différend, lesquels doivent être pris en considération pour déterminer
                    ou vérifier la souveraineté, et les actes postérieurs à la naissance du diff­-
                    érend,
                         « lesquels ne sont généralement pas pertinents en tant qu’ils sont le
                         fait d’un Etat qui, ayant déjà à faire valoir certaines revendications
                         dans le cadre d’un différend juridique, pourrait avoir accompli les
                         actes en question dans le seul but d’étayer celles‑ci » (Différend ter­
                         ritorial et maritime entre le Nicaragua et le Honduras dans la mer
                         des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II),
                         p. 697‑698, par. 117).
                      68. Comme la Cour l’a déclaré dans l’affaire Indonésie/Malaisie,
                         « elle ne saurait prendre en considération des actes qui se sont pro-
                         duits après la date à laquelle le différend entre les Parties s’est cristal-
                         lisé, à moins que ces activités ne constituent la continuation normale
                         d’activités antérieures et pour autant qu’elles n’aient pas été entre-
                         prises en vue d’améliorer la position juridique des Parties qui les
                         invoquent » (Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indo‑
                         nésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 682, par. 135).

                                                         *       *
                       69. Le Nicaragua soutient que le différend relatif à la délimitation mari-
                    time a vu le jour en 1969. Il note en particulier que celui‑ci est apparu suite
                    à l’octroi de concessions d’exploration pétrolière dans la zone de Quita-
                    sueño en 1967‑1968, qui conduisit la Colombie à lui adresser, le 4 juin 1969,
                    une note de protestation dans laquelle, pour la première fois depuis la rati-
                    fication du traité de 1928, elle prétendait que le 82e méridien constituait une
                    frontière maritime entre les Parties. Le Nicaragua précise avoir répondu
                    quelques jours plus tard, le 12 juin 1969, en rejetant cette prétention colom-
                    bienne, qui réduisait de moitié, sinon plus, l’étendue totale de la zone éco-
                    nomique exclusive et du plateau continental qui devaient lui revenir.

                                                             *
                                                                                                  32




6 CIJ1034.indb 61                                                                                       7/01/14 12:43

                                    différend territorial et maritime (arrêt)                    653

                       70. La Colombie, quant à elle, estime que le différend relatif à la souve-
                    raineté sur les formations maritimes s’est cristallisé en 1971, lorsqu’elle
                    entama un processus de négociation avec les Etats‑Unis afin de régler la
                    situation concernant Roncador, Quitasueño et Serrana, les trois formations
                    exclues du champ d’application du traité de 1928, et que le Nicaragua émit
                    des prétentions sur l’archipel de San Andrés. A l’audience, la Colombie
                    s’est contentée de prendre acte de la date critique proposée par le Nicara-
                    gua et d’exposer les effectivités qu’elle avait exercées avant cette date.

                                                          *   *
                       71. La Cour constate que rien n’indique qu’un différend existait avant
                    l’échange de notes de 1969 mentionné par le Nicaragua. Ces notes peuvent
                    en effet être considérées comme la manifestation d’une divergence de vues
                    entre les Parties au sujet de la souveraineté sur certaines formations mari-
                    times situées dans le sud‑ouest de la mer des Caraïbes. La Colombie ne
                    semble d’ailleurs pas contester la date critique proposée par le Nicaragua.
                    Compte tenu de ce qui précède, la Cour conclut que le 12 juin 1969, date
                    à laquelle le Nicaragua adressa une note en réponse à la note de la Colom-
                    bie en date du 4 juin 1969 (voir paragraphe 69), constitue la date critique
                    aux fins d’apprécier les effectivités dans la présente affaire.
                         b) L’examen des effectivités
                       72. La Cour note que c’est la Colombie qui invoque des effectivités
                    pour confirmer son titre antérieur sur les formations maritimes en cause.
                    Le Nicaragua, lui, n’a produit aucun élément démontrant qu’il avait agi à
                    titre de souverain à l’égard de ces formations ; sa revendication de souve-
                    raineté repose pour l’essentiel sur le principe de l’uti possidetis juris.

                                                          *   *
                       73. La Colombie fait valoir que les activités exercées par elle à titre de
                    souverain concordent avec son titre préexistant sur les îles et sont parfai-
                    tement conformes à la situation juridique découlant du traité de 1928 et
                    du protocole de 1930. Elle affirme que, même si la Cour devait conclure à
                    l’absence de titre antérieur, les effectivités suffiraient à justifier sa revendi-
                    cation de souveraineté.
                       74. S’agissant des formations maritimes en litige, la Colombie note
                    que, pendant plus de 180 ans, elle a exercé de manière publique, pacifique
                    et continue sa souveraineté sur les cayes de Roncador, de Quitasueño, de
                    Serrana, de Serranilla, de Bajo Nuevo, d’Alburquerque et de l’Est‑Sud‑Est,
                    qui étaient considérées comme faisant partie intégrante de l’archipel de
                    San Andrés. Elle affirme en particulier avoir, pour l’ensemble de l’archi-
                    pel, adopté des lois et règlements concernant les activités de pêche, les
                    activités économiques, l’immigration, les opérations de recherche et de
                    sauvetage, les ouvrages publics et les questions environnementales ; veillé

                                                                                                   33




6 CIJ1034.indb 63                                                                                        7/01/14 12:43

                                   différend territorial et maritime (arrêt)                   654

                    à l’application de son droit pénal ; exercé, à partir du milieu du XIXe siècle,
                    des activités de surveillance et de contrôle ; autorisé la prospection pétro-
                    lière par des tiers dans les espaces maritimes relevant de l’archipel ; et
                    mené des activités de recherche scientifique en vue d’assurer la préserva-
                    tion et l’utilisation responsable des richesses naturelles de l’archipel. Elle
                    relève que le Gouvernement colombien a construit sur les cayes de l’archi-
                    pel des ouvrages publics, dont il a ensuite assuré l’entretien (phares, struc-
                    tures d’hébergement et autres installations à l’usage des détachements de
                    la marine, installations destinées aux pêcheurs, stations de radio, etc.).
                       75. La Colombie ajoute que le Nicaragua ne peut faire valoir le
                    moindre élément prouvant qu’il ait jamais eu l’intention d’agir en qualité
                    de souverain sur ces îles, et encore moins qu’il y ait accompli un seul acte
                    à caractère souverain. Le Nicaragua n’a d’ailleurs jamais protesté, fait‑elle
                    observer, contre la souveraineté exercée par la Colombie sur les îles pen-
                    dant plus de 150 ans.

                                                          *
                       76. Le Nicaragua affirme pour sa part que les effectivités ne peuvent
                    être invoquées que pour justifier une décision qui ne serait pas claire au
                    regard de l’uti possidetis juris. Selon lui, les possessions de la Colombie
                    dans cette zone se limitaient aux îles principales de San Andrés, Providen-
                    cia et Santa Catalina, sans inclure les cayes situées sur les bancs de Ron-
                    cador, Serrana, Serranilla et Bajo Nuevo, ni sur aucun autre banc adjacent
                    à la côte des Mosquitos. Il rappelle que, au XIXe siècle, les cayes n’étaient
                    utilisées que par des groupes de pêcheurs et de chasseurs de tortues, qui se
                    livraient à leurs activités sans être soumis à aucune réglementation ni
                    autorité gouvernementale. Vers le milieu du XIXe siècle, les Etats‑Unis,
                    en adoptant la loi sur le guano (Guano Act) de 1856, se mirent à régle-
                    menter la collecte du guano à Roncador, Serrana et Serranilla et à déli-
                    vrer des permis à cet effet.
                       77. Le Nicaragua conteste la pertinence des activités menées par la
                    Colombie après la date critique, à savoir 1969. Il note que des détache-
                    ments de l’infanterie de marine n’ont été établis qu’à partir de 1975 et que
                    ce n’est qu’en 1977 que la Colombie aurait remplacé les phares érigés par
                    les Etats‑Unis sur Roncador et Serrana et en aurait construit un autre à
                    Serranilla. De l’avis du Nicaragua, de telles activités ne sauraient être
                    considérées comme la continuation normale d’activités antérieures ; elles
                    avaient pour but de renforcer la position juridique de la Colombie
                    vis‑à‑vis de lui, et la Cour ne devrait pas en tenir compte pour rendre sa
                    décision.
                       78. Le Nicaragua fait valoir que la législation et les actes administratifs
                    peuvent seulement être pris en considération en tant que manifestation
                    pertinente d’autorité « [s’il] ne fait aucun doute qu’ils portent spécifique-
                    ment » sur les territoires en litige. Partant, les dispositions juridiques et
                    actes administratifs concernant l’archipel de San Andrés invoqués par la
                    Colombie revêtent selon lui un caractère général et ne sauraient, dès lors

                                                                                                34




6 CIJ1034.indb 65                                                                                     7/01/14 12:43

                                  différend territorial et maritime (arrêt)                  655

                    qu’ils n’intéressent pas spécifiquement les cayes, avoir valeur de preuve
                    établissant la souveraineté sur ces formations maritimes.
                       79. Le Nicaragua soutient qu’il a, en tout état de cause, protesté contre
                    les activités menées par la Colombie, mais qu’il n’était pas en mesure
                    d’exiger que son titre sur les formations contestées soit respecté par un
                    Etat qui, sur le terrain, le surpassait en moyens et menait une politique du
                    fait accompli.

                                                       *   *
                       80. La Cour rappelle que les actes et activités considérés comme ayant
                    été accomplis à titre de souverain entrent notamment, mais non exclusive-
                    ment, dans les catégories suivantes : actes législatifs ou administratifs,
                    application du droit pénal et du droit civil, réglementation de l’immigra-
                    tion, réglementation des activités de pêche ou d’autres formes d’activités
                    économiques, patrouilles navales et opérations de recherche et de sauve-
                    tage (voir Différend territorial et maritime entre le Nicaragua et le Hondu‑
                    ras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil
                    2007 (II), p. 713‑722, par. 176‑208). Elle rappelle en outre que « [l]a sou-
                    veraineté sur des formations maritimes mineures … peut … être établie
                    sur la base d’une manifestation relativement modeste, d’un point de vue
                    tant qualitatif que quantitatif, des pouvoirs étatiques » (ibid., p. 712,
                    par. 174). Enfin, un élément important à prendre en considération est la
                    mesure dans laquelle des actes ont été accomplis à titre de souverain par
                    un autre Etat formulant une revendication concurrente de souveraineté
                    sur les îles en litige. En effet, comme l’a déclaré la Cour permanente de
                    Justice internationale dans son arrêt en l’affaire du Statut juridique du
                    Groënland oriental :
                           « Il est impossible d’examiner les décisions rendues dans les affaires
                        visant la souveraineté territoriale sans observer que, dans beaucoup
                        de cas, le tribunal n’a pas exigé de nombreuses manifestations d’un
                        exercice de droits souverains pourvu que l’autre Etat en cause ne pût
                        faire valoir une prétention supérieure. Ceci est particulièrement vrai
                        des revendications de souveraineté sur des territoires situés dans des
                        pays faiblement peuplés ou non occupés par des habitants à demeure. »
                        (Statut juridique du Groënland oriental, arrêt, 1933, C.P.J.I. série A/B
                        no 53, p. 46.)
                      81. La Cour note que, si les actes à titre de souverain invoqués par la
                    Colombie ont le plus souvent été accomplis dans la zone maritime englo-
                    bant l’ensemble des formations contestées, plusieurs de ces actes avaient
                    spécifiquement trait aux formations elles‑mêmes. En fait, la Colombie a
                    agi à titre de souverain aussi bien à l’égard de ces formations qu’à l’égard
                    des eaux environnantes, ainsi qu’exposé au paragraphe suivant.

                      82. La Cour examinera à présent les différentes catégories d’effectivités
                    invoquées par la Colombie.

                                                                                              35




6 CIJ1034.indb 67                                                                                   7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    656

                       Législation et administration. En 1920, l’Intendente (gouverneur) de l’ar-
                    chipel de San Andrés présenta au gouvernement un rapport sur le fonction-
                    nement de l’administration de l’archipel pour la période allant de mai 1919
                    à avril 1920. Il y était spécifié que Roncador, Quitasueño et Serrana appar-
                    tenaient à la Colombie et faisaient partie intégrante de l’archipel. Dans
                    l’exercice de ses attributions légales et statutaires, le conseil d’administra-
                    tion de l’Institut colombien pour la réforme agraire adopta des résolutions
                    datées du 16 décembre 1968 et du 30 juin 1969 au sujet du régime territorial
                    de l’archipel et, en particulier, d’Alburquerque, des cayes de l’Est‑Sud‑Est,
                    de Serrana, de Roncador, de Quitasueño, de Serranilla et de Bajo Nuevo.
                       Réglementation des activités économiques. En avril 1871, le Congrès
                    colombien adopta une loi autorisant le pouvoir exécutif à délivrer des per-
                    mis pour la collecte du guano et des noix de coco sur Alburquerque, Ron-
                    cador et Quitasueño. En septembre 1871, le préfet de San Andrés et
                    San Luis de Providencia prit un arrêté interdisant la collecte du guano sur
                    Alburquerque, Roncador et Quitasueño et, en décembre 1871, il conclut un
                    contrat relatif à une plantation de cocotiers sur Alburquerque. En 1893, le
                    gouverneur du département de Bolívar délivra un permis d’exploitation du
                    guano et des phosphates de chaux sur Serrana. Des contrats d’exploitation
                    du guano sur Serrana, Serranilla, Roncador, Quitasueño et Alburquerque
                    furent conclus ou résiliés par les autorités colombiennes en 1893, 1896,
                    1915, 1916 et 1918. En 1914, puis à nouveau en 1924, le gouverneur des îles
                    Caïmanes publia un avis informant les navires de pêche que, à défaut d’un
                    permis délivré par les autorités colombiennes, la pêche, la collecte du guano
                    et l’extraction de phosphates étaient interdites dans l’archipel de San Andrés.
                    Cet avis dressait la liste des formations de l’archipel « sur lequel le Gouver-
                    nement de la Colombie affirm[ait] sa compétence territoriale », à savoir « les
                    îles de San Andrés et Providence [sic] et les bancs et cayes connus sous les
                    noms de Serrana, Serranilla, Roncador, Bajo Nueva [sic], Quitasueno [sic],
                    Alburquerque et Courtown [cayes de l’Est‑Sud‑Est] ».
                       Travaux publics. A compter de 1946, la Colombie s’occupa de l’entretien
                    de phares situés sur Alburquerque et les cayes de l’Est‑Sud‑Est (Bolívar
                    Cay). En 1963, la marine colombienne prit des mesures afin d’assurer l’en-
                    tretien du phare érigé sur les cayes de l’Est‑Sud‑Est et, en 1968, elle prit des
                    mesures additionnelles d’inspection et d’entretien du phare des cayes de
                    l’Est‑Sud‑Est ainsi que de ceux érigés sur Quitasueño, Serrana et Roncador.
                       Mesures d’application des lois. En 1892, le ministère colombien des finances
                    prit des dispositions pour qu’un navire soit mis à la disposition du préfet de
                    Providencia afin que ce dernier puisse se rendre sur Roncador et Quitasueño
                    et mettre un terme à l’exploitation du guano. En 1925, l’Intendente de San
                    Andrés et Providencia ordonna l’affectation des fonds nécessaires pour affré-
                    ter un navire à destination de Quitasueño emportant à son bord des agents
                    de l’administration chargés d’intercepter deux navires battant pavillon bri-
                    tannique qui pêchaient illicitement l’écaille de tortue. En novembre 1968, les
                    autorités colombiennes immobilisèrent un navire battant pavillon des
                    Etats‑Unis qui pêchait à Quitasueño et aux alentours afin de vérifier s’il avait
                    respecté la réglementation colombienne en matière de pêche.

                                                                                                 36




6 CIJ1034.indb 69                                                                                      7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 657

                       Visites navales et opérations de recherche et de sauvetage. En 1937, 1949
                    et 1967‑1969, la marine colombienne se rendit sur Serrana, Quitasueño et
                    Roncador. En 1969, deux opérations de sauvetage furent menées dans le
                    voisinage immédiat d’Alburquerque et de Quitasueño.
                       Représentation consulaire. En 1913 et 1937, le président de la Colombie
                    reconnut que la compétence des agents consulaires allemands s’étendait
                    aux îles de San Andrés, Providencia et Roncador.
                       83. Les activités accomplies par la Colombie à titre de souverain
                    concernant Alburquerque, Bajo Nuevo, les cayes de l’Est‑Sud‑Est, Quita-
                    sueño, Roncador, Serrana et Serranilla — législation relative à l’organisa-
                    tion territoriale, réglementation des activités de pêche et mesures
                    d’application connexes, entretien de phares et de bouées, et visites navales,
                    notamment — ont été poursuivies après la date critique. La Cour voit
                    dans ces activités la continuation normale d’activités antérieures accom-
                    plies à titre de souverain. Aussi peut‑elle les prendre en considération aux
                    fins de la présente affaire (voir Souveraineté sur Pulau Ligitan et Pulau
                    Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 682, par. 135).
                       84. Ainsi, il est établi que, pendant de nombreuses décennies, la Colom-
                    bie a agi de manière constante et cohérente à titre de souverain à l’égard
                    des formations maritimes en cause. Elle a exercé publiquement son auto-
                    rité souveraine, et aucun élément ne vient démontrer qu’elle aurait ren-
                    contré la moindre opposition de la part du Nicaragua avant la date
                    critique. En outre, les éléments de preuve que la Colombie a produits
                    pour établir les actes d’administration qu’elle a accomplis à l’égard des
                    îles sont à mettre en regard de l’absence d’éléments de preuve de la part
                    du Nicaragua attestant qu’il aurait agi à titre de souverain.
                       La Cour conclut que les faits examinés ci-dessus confortent très nette-
                    ment la revendication de souveraineté de la Colombie sur les formations
                    maritimes en litige.

                    D. La prétendue reconnaissance par le Nicaragua du titre colombien
                       85. La Colombie affirme également que le Nicaragua lui‑même a
                    reconnu sa souveraineté sur les formations en litige.
                       86. La Colombie en veut pour preuve la réaction du Nicaragua à la
                    sentence Loubet du 11 septembre 1900, dans laquelle le président français
                    fixa le tracé de la frontière terrestre entre la Colombie et le Costa Rica,
                    qui constitue aujourd’hui la frontière entre le Costa Rica et le Panama.
                    Selon cette sentence :

                           « Quant aux îles les plus éloignées du continent et comprises entre
                        la côte de Mosquitos et l’Isthme de Panama, nommément : Mangle-
                        Chico, Mangle-Grande, Cayos-de-Alburquerque, San Andrès, Santa-­
                        Catalina, Providencia, Escudo-de-Veragua, ainsi que toutes autres
                        îles, îlots et bancs relevant de l’ancienne Province de Cartagena, sous
                        la dénomination de canton de San-Andrès, il est entendu que le ter-

                                                                                              37




6 CIJ1034.indb 71                                                                                   7/01/14 12:43

                                    différend territorial et maritime (arrêt)                    658

                         ritoire de ces îles, sans en excepter aucune, appartient aux Etats‑Unis
                         de Colombie. » (Nations Unies, Recueil des sentences arbitrales
                         (RSA), vol. XXVIII, p. 345.)

                         La Colombie rappelle que, dans la note de protestation qu’il émit le 22 sep-
                    tembre 1900 pour en contester les conclusions, le Nicaragua déclarait que
                    cette sentence « ne saurait en aucune manière porter préjudice [à ses] droits
                    incontestables » sur certaines îles et certains bancs et îlots situés dans une
                    zone géographique définie, précisant que ces îles et autres formations « se
                     trouv[ai]ent [alors] sous l’occupation militaire et l’administration politique
                     [de ses] autorités ». A cet égard, la Colombie souligne qu’aucune des
                     îles ­actuellement en litige n’est située dans la zone géographique décrite par
                     le ­Nicaragua dans sa note. De fait, dans cette note, celui‑ci ne formulait de
                     revendications que sur Mangle Grande et Mangle Chico ainsi que sur les îles,
                     îlots, cayes et bancs situés à proximité immédiate de la côte des Mosquitos,
                     et définissait la limite de la zone soumise à son autorité comme étant le mé-
                    ridien situé à « 84° 30´ du méridien de Paris », ce qui — précise la Colombie —
                    correspond à 82° 09´ de longitude ouest par référence au méridien de Green-
                    ­wich. En outre, aucune des îles actuellement en litige ne se trouvait « sous
                     l’occupation militaire et l’administration politique » du Nicaragua en 1900.
                         La Colombie affirme en outre que le Nicaragua n’a émis aucune protes-
                     tation ni prétendu détenir de droits sur Roncador, Quitasueño et Serrana,
                     qui faisaient l’objet d’un différend entre la Colombie et les Etats‑Unis. Ce
                     n’est qu’en 1972 qu’il a, pour la première fois, revendiqué certaines des
                     formations relevant de l’archipel.

                                                              *
                       87. Pour sa part, le Nicaragua se défend d’avoir reconnu la souveraineté
                    colombienne sur les cayes en litige. Il argue en particulier que, de ce que le
                    traité de 1928 exclut expressément Roncador, Quitasueño et Serrana de son
                    champ d’application en raison du différend qui opposait les Etats‑Unis et la
                    Colombie à leur sujet, il ne s’ensuit pas que lui‑même aurait renoncé à faire
                    valoir sa souveraineté sur ces formations ; ni le texte du traité de 1928 ni
                    l’historique des négociations ne viendraient d’ailleurs corroborer une telle
                    conclusion. Il précise que, dès qu’il a eu connaissance des négociations qui
                    se tenaient entre la Colombie et les Etats‑Unis au sujet de Roncador, Qui-
                    tasueño et Serrana — qui débouchèrent sur la conclusion, en 1972, du traité
                    Vázquez‑Saccio —, il a réservé ses droits sur ces formations maritimes.

                                                          *       *
                      88. La Cour estime que la réaction du Nicaragua à la sentence Loubet tend
                    à conforter l’argumentation de la Colombie. Bien que cette sentence fasse
                    expressément référence à la souveraineté colombienne sur les cayes d’Albur-
                    querque et au moins certaines des autres îles actuellement en litige, la protesta-

                                                                                                   38




6 CIJ1034.indb 73                                                                                        7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    659

                    tion du Nicaragua visait uniquement les îles Mangle et certaines formations
                    proches de la côte nicaraguayenne. Le Nicaragua n’a pas élevé la moindre pro-
                    testation au sujet des formations maritimes mentionnées dans cette sentence qui
                    font aujourd’hui l’objet de la présente instance, ce qui semble indiquer que, à
                    l’époque, il ne revendiquait pas la souveraineté sur ces formations maritimes.
                       89. La Cour relève également que, au second alinéa de l’article premier
                    du traité de 1928, le Nicaragua a accepté que les formations de Roncador,
                    Quitasueño et Serrana soient exclues du champ d’application du traité car
                    la question de leur souveraineté faisait l’objet d’un différend entre la
                    Colombie et les Etats‑Unis. La Cour considère qu’il ressort de cette dis-
                    position, à l’égard de laquelle le Nicaragua n’a aucunement réservé sa
                    position, que celui‑ci ne faisait valoir aucune revendication de souverai-
                    neté sur ces trois formations à l’époque de la conclusion du traité. Il est
                    toutefois revenu sur sa position en 1972, à l’occasion de la conclusion
                    du traité Vázquez‑Saccio, revendiquant alors Roncador, Quitasueño et
                    Serrana.
                       90. La Cour estime que, s’il ne vaut pas reconnaissance de la souverai-
                    neté de la Colombie sur les formations maritimes en litige, le comporte-
                    ment du Nicaragua tend toutefois à conforter l’argumentation de la
                    Colombie.

                    E. La position adoptée par des Etats tiers
                      91. La Cour en vient à présent aux éléments de preuve censés, selon la
                    Colombie, démontrer la reconnaissance du titre par des Etats tiers.

                                                         *       *
                       92. La Colombie note que divers rapports, mémorandums, notes diplo-
                    matiques et autre correspondance émanant du Gouvernement britannique
                    confirment qu’il était clair pour « les autorités britanniques que non seulement
                    l’archipel de San Andrés constituait un groupe, de Serranilla et Bajo Nuevo
                    jusqu’à Alburquerque, mais également qu’il appartenait à la Colombie ».
                       La Colombie soutient en outre que « [t]ous les Etats voisins ont reconnu
                    [s]a souveraineté … sur l’archipel, y compris les cayes ». Elle se réfère en par-
                    ticulier au traité relatif à la délimitation des zones marines et sous‑marines et
                    à des sujets connexes qu’elle a conclu en 1976 avec le Panama, au traité sur la
                    délimitation des zones marines et sous‑marines et sur la coopération maritime
                    conclu en 1977 avec le Costa Rica, au traité concernant la délimitation des
                    zones marines et la coopération maritime entre le Panama et le Costa Rica
                    de 1980, au traité de délimitation maritime qu’elle a conclu en 1986 avec le
                    Honduras, ainsi qu’aux accords de pêche de 1981 et 1984 et au traité de déli-
                    mitation des zones maritimes de 1993 qu’elle a conclus avec la Jamaïque. La
                    Colombie voit dans le traité Vázquez‑Saccio de 1972 une preuve que les
                    Etats‑Unis ont reconnu sa souveraineté sur Roncador, Quitasueño et Serrana.

                                                             *

                                                                                                  39




6 CIJ1034.indb 75                                                                                       7/01/14 12:43

                                  différend territorial et maritime (arrêt)                 660

                       93. Le Nicaragua fait quant à lui valoir que, par le traité Vázquez‑­
                    Saccio de 1972, les Etats‑Unis ont renoncé à toute revendication de sou-
                    veraineté sur les cayes, sans pour autant l’avoir fait en faveur de la
                    Colombie. Le Nicaragua ajoute que, lorsque les Etats‑Unis ont ratifié le
                    traité, ils l’ont assuré qu’ils ne comprenaient pas ce dernier comme confé-
                    rant des droits ou imposant des obligations à des Etats tiers, ou comme
                    portant préjudice aux revendications de ces derniers, en particulier du
                    Nicaragua.
                       94. Enfin, il ne fait aucun doute pour le Nicaragua que la reconnais-
                    sance par des Etats tiers, notamment ceux qui ont signé des traités de
                    délimitation maritime avec la Colombie, ne lui est pas opposable.

                                                       *   *
                      95. La Cour considère qu’il ressort de la correspondance émanant du
                    Gouvernement britannique et des administrations coloniales des terri-
                    toires qui, à l’époque, dépendaient du Royaume‑Uni que, pour ce dernier,
                    Alburquerque, Bajo Nuevo, Roncador, Serrana et Serranilla apparte-
                    naient à la Colombie puisque celle‑ci avait souveraineté sur San Andrés.

                       La Cour note par ailleurs que le traité Vázquez‑Saccio de 1972 men-
                    tionne certaines des formations maritimes en litige. Ce traité ne contient
                    aucune disposition expresse emportant reconnaissance, par les Etats‑Unis,
                    de la souveraineté colombienne sur Quitasueño, Roncador ou Serrana,
                    encore que son libellé puisse suggérer une telle reconnaissance en ce qui
                    concerne Roncador et Serrana (les Etats‑Unis estimaient que Quitasueño
                    n’était pas susceptible d’appropriation). Cela étant, lorsque le Nicaragua
                    protesta, les Etats‑Unis nièrent avoir pris position sur tout différend qui
                    opposerait la Colombie à un Etat tiers relativement à ces formations.

                       Les traités conclus par la Colombie avec des Etats voisins concordent,
                    pour leur part, avec la revendication de souveraineté formulée par celle‑ci
                    sur les îles situées à l’est du 82e méridien, mais il ne peut en être déduit
                    aucune reconnaissance claire de cette revendication par les autres parties
                    à ces traités. En tout état de cause, les traités en question sont res inter
                    alios acta à l’égard du Nicaragua.
                       La Cour estime que, bien que la pratique des Etats tiers telle qu’elle
                    ressort de l’ensemble des éléments de preuve ne puisse être considérée
                    comme valant reconnaissance de la souveraineté de la Colombie sur les
                    formations maritimes en litige, elle tend à conforter l’argumentation de la
                    Colombie.

                    F. La valeur probante des cartes
                      96. La Colombie affirme que, sur les cartes officielles qu’elle a publiées
                    jusqu’à ce jour, les cayes en litige sont toujours apparues comme faisant
                    partie de l’archipel de San Andrés et, partant, comme colombiennes. A

                                                                                             40




6 CIJ1034.indb 77                                                                                  7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    661

                     cet égard, deux cartes officielles publiées par le ministère colombien des
                     affaires étrangères en 1920 et 1931 — soit avant et immédiatement après
                     la conclusion du traité de 1928 et la signature du protocole de 1930 —
                     revêtent selon elle une importance particulière. En comparant ces deux
                     cartes, l’on constate que sur l’une et sur l’autre figure une légende dans
                     laquelle l’archipel de San Andrés et Providencia est présenté comme
                     « appartenant à la République de Colombie » (Cartela del Archipiélago de
                     San Andrés y Providencia perteneciente a la República de Colombia). L’en-
                    semble des formations actuellement en litige y sont représentées, la diffé-
                    rence entre les deux cartes étant que celle de 1931 est le reflet des accords
                    de 1928‑1930 conclus entre le Nicaragua et la Colombie. Ainsi, cette
                    ­deuxième carte comporte une ligne suivant le 82e méridien de longitude
                     ouest, à gauche de laquelle apparaît la mention « REPÚBLICA DE
                     NICARAGUA ».
                        97. La Colombie se réfère également à un certain nombre de cartes
                     publiées dans des pays tiers, sur lesquelles l’archipel de San Andrés est
                     représenté de manière plus ou moins détaillée et dont aucune ne fait appa-
                     raître les cayes en litige ni aucune autre formation maritime située à l’est
                     du 82e méridien comme étant des possessions du Nicaragua ou comme
                     faisant l’objet d’une revendication de la part de celui‑ci.
                        98. Enfin, affirme la Colombie, il ressortirait également des cartes
                     publiées par le Nicaragua avant 1980 que celui‑ci n’a jamais estimé déte-
                     nir la souveraineté sur les îles et cayes de l’archipel de San Andrés, à l’ex-
                     ception des îles Mangle.

                                                          *
                       99. Le Nicaragua conteste la valeur probante des cartes géographiques
                    et marines produites par la Colombie. Ces cartes, qui ne comporteraient
                    aucune légende permettant d’apprécier leur signification exacte, représen-
                    teraient tout au plus le 82e méridien comme constituant la ligne de sépa-
                    ration entre les îles de San Andrés et Providencia et les îlots environnants,
                    d’une part, et les îles Mangle, de l’autre.

                                                         *   *
                      100. La Cour rappellera que les cartes
                         « ne constituent jamais — à elles seules et du seul fait de leur exis-
                         tence — un titre territorial, c’est‑à‑dire un document auquel le droit
                         international confère une valeur juridique intrinsèque aux fins de
                         l’établissement des droits territoriaux » (Différend frontalier (Burkina
                         Faso/République du Mali), arrêt, C.I.J. Recueil 1986, p. 582, par. 54).
                       En outre, selon la jurisprudence constante de la Cour, les cartes n’ont géné-
                    ralement qu’une portée limitée en tant que preuve d’un titre de souveraineté.
                       101. Aucune des cartes publiées par le Nicaragua avant 1980 (date à
                    laquelle celui‑ci a officiellement dénoncé le traité de 1928) ne représente
                    les formations maritimes en cause comme nicaraguayennes. En revanche,

                                                                                                 41




6 CIJ1034.indb 79                                                                                      7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 662

                    les cartes colombiennes, et plusieurs cartes publiées par le Nicaragua,
                    représentent au moins certaines des formations les plus importantes
                    comme appartenant à la Colombie, et aucune comme appartenant au
                    Nicaragua.
                       102. La Cour considère que, même s’ils n’ont qu’une valeur limitée
                    dans la présente affaire, les éléments de preuve cartographiques tendent à
                    conforter l’argumentation de la Colombie.

                               3. Conclusion concernant la souveraineté sur les îles
                      103. Ayant examiné l’ensemble des arguments et des éléments de
                    preuve présentés par les Parties, la Cour conclut que c’est la Colombie, et
                    non le Nicaragua, qui a la souveraineté sur les îles faisant partie d’Albur-
                    querque, de Bajo Nuevo, des cayes de l’Est‑Sud‑Est, de Quitasueño, de
                    Roncador, de Serrana et de Serranilla.


                               III. Recevabilité de la demande du Nicaragua
                            tendant à la délimitation d’un plateau continental
                                   s’étendant au‑delà de 200 milles marins

                       104. La Cour rappellera que, dans sa requête et son mémoire, le Nicara-
                    gua la prie de tracer une « frontière maritime unique » entre les portions du
                    plateau continental et les zones économiques exclusives relevant respective-
                    ment des deux Parties, suivant une ligne médiane entre leurs côtes continen-
                    tales respectives. Dans son contre‑mémoire, la Colombie fait valoir que la
                    ligne frontière revendiquée par le Nicaragua se trouve dans une zone où
                    celui‑ci ne peut prétendre à aucun droit, les côtes continentales des deux
                    Etats étant situées à plus de 400 milles marins l’une de l’autre.

                       105. Dans sa réplique, le Nicaragua soutient que le droit que lui
                    confère l’article 76 de la convention des Nations Unies sur le droit de la
                    mer (ci‑après la « CNUDM ») s’étend jusqu’au rebord externe de sa marge
                    continentale. Il prie donc la Cour de délimiter le plateau continental reve-
                    nant, respectivement, à la Colombie et à lui‑même, en tenant compte du
                    fait que les prolongements naturels des masses continentales des deux
                    pays se rencontrent et se chevauchent. Il indique avoir modifié sa demande
                    au motif que, « dans son arrêt [sur les exceptions préliminaires] du
                    13 décembre 2007, la Cour [ayant] retenu « la première exception prélimi-
                    naire [de la Colombie]… », il ne pouvait que s’incliner et ajuster ses
                    conclusions (et son argumentation) en conséquence ». A l’audience, le
                    Nicaragua a reconnu que, bien que le rebord externe de la marge conti-
                    nentale de la Colombie se trouve à moins de 200 milles marins de la côte,
                    l’article 76 confère à cette dernière un droit à un plateau continental
                    jusqu’à 200 milles marins de la ligne de base à partir de laquelle est mesu-
                    rée la largeur de la mer territoriale (voir croquis no 2, p. 663).


                                                                                              42




6 CIJ1034.indb 81                                                                                   7/01/14 12:43

6 CIJ1034.indb 83
                                                                                                     ZONE DE                                 Enclaves de 12 milles marins autour des îles colombiennes
                                                                                   Serranilla                                  Bajo Nuevo
                                                                                                     RÉGIME                                  Enclave de 3 milles marins si la formation est attribuée à la Colombie
                                                                 RAS                                 COMMUN
                                                              NDU   A                                                                        Limite des 200 milles marins à partir
                                                           HO RAGU
                                                             ICA                                    Colombie / Jamaïque
                                                            N                                                                                de la masse continentale colombienne
                         HONDURAS                                                                                                            Limite extérieure du plateau continental revendiquée par le Nicaragua
                                                                                                                                             Ligne de délimitation par parts égales revendiquée par le Nicaragua
                                                                      Quitasueño     Serrana
                                                                                                                                 JAMA
                                                                                                                                     ÏQUE
                                             Cayes des                                                                          COL
                                                                                                                                    OMB
                                                                                                                                        IE
                                              Miskitos

                                                                                                Roncador                                                                  Croquis nº2:
                                                                Providencia/
                                                                                                                                                                    Délimitation revendiquée
                         NICARAGUA                             Santa Catalina                                                                                           par le Nicaragua
                                                            San Andrés
                                            Mangle                                                                        COLOMBIE
                                            Chico                                                                          PANAMA                                            Ce croquis a été établi
                                                                          Cayes de l'Est-Sud-Est
                                                                                                                                                                            à seule fin d'illustration.

                                            Mangle            Cayes                                                                                                Projection de Mercator (12° 30' N)
                                            Grande       d'Alburquerque
                                                                                                                                                                                     WGS 84
                                                                                                MER DES CARAÏBES

                                                           COLOMBIE
                                                          COSTA RICA




                                                               A
                                                              M ICA

                                                            S
                                                           NA R

                                                         CO
                                                         PA TA
                              COSTA
                                                                                                                                                                                                                      différend territorial et maritime (arrêt)




                                     RICA                                                                                                                                           COLOMBIE
                                                                                                  PANAMA
                                                                                                                                                                                                                      663




                    43




7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 664

                       106. Au point I. 3) de ses conclusions finales, le Nicaragua prie la Cour
                    de tracer « une limite opérant une division par parts égales de la zone du
                    plateau continental où les droits des deux Parties sur celui‑ci se che-
                    vauchent ». Selon le Nicaragua, l’objet du litige tel qu’exposé dans ses
                    conclusions finales n’est pas fondamentalement différent de celui présenté
                    dans la requête, puisque cette dernière avait pour objet de demander à la
                    Cour de régler des questions de souveraineté et, à la lumière de ce règle-
                    ment, de délimiter les espaces maritimes entre les deux Etats « conformé-
                    ment aux principes équitables et aux circonstances pertinentes que le droit
                    international général reconnaît comme s’appliquant à une délimitation de
                    cet ordre ».

                                                            *
                       107. Pour sa part, la Colombie soutient que, dans sa réplique, le
                    demandeur a modifié sa demande originelle et que la nouvelle prétention
                    du Nicaragua concernant le plateau continental n’est implicitement conte-
                    nue ni dans la requête ni dans le mémoire. Elle affirme que la question du
                    droit du Nicaragua à un plateau continental s’étendant au‑delà de
                    200 milles marins (ci‑après le « plateau continental étendu ») et la délimi-
                    tation de ce plateau en fonction de facteurs géologiques et géomorpholo-
                    giques ne sauraient être considérées comme découlant directement de
                    l’objet de la requête, à savoir la détermination d’une frontière maritime
                    unique exclusivement basée sur des facteurs géographiques. La Colombie
                    rappelle que la Cour a conclu à plusieurs reprises à l’irrecevabilité d’une
                    demande nouvelle modifiant l’objet du différend initialement soumis. A
                    cet égard, elle évoque un certain nombre de questions de droit et de fait
                    additionnelles que, selon elle, la nouvelle demande du Nicaragua contrain-
                    drait la Cour à examiner. Aussi estime‑t‑elle que la prétention du Nicara-
                    gua relative à un plateau continental étendu ainsi que la demande de
                    celui‑ci tendant à ce que la Cour délimite, sur cette base, le plateau conti-
                    nental relevant de chacune des Parties sont irrecevables.

                                                        *       *
                       108. La Cour constate que, d’un point de vue formel, la demande pré-
                    sentée par le Nicaragua au point I. 3) de ses conclusions finales (tendant
                    à ce que la Cour trace une limite opérant une division par parts égales de
                    la zone du plateau continental où les droits des deux Parties sur celui‑ci se
                    chevauchent) constitue une demande nouvelle par rapport à celles de la
                    requête et du mémoire.
                       109. La Cour n’est toutefois pas convaincue par les arguments de la
                    Colombie selon lesquels cette demande revisée modifie l’objet du diffé-
                    rend porté devant elle. Le fait que la demande de plateau continental
                    étendu soit une demande nouvelle, formulée pour la première fois par le
                    Nicaragua dans sa réplique, ne la rend pas per se irrecevable. La Cour a
                    en effet jugé que « la nouveauté d’une demande n’est pas décisive en soi

                                                                                              44




6 CIJ1034.indb 85                                                                                   7/01/14 12:43

                                   différend territorial et maritime (arrêt)                  665

                    pour la question de la recevabilité » (Différend territorial et maritime entre
                    le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hon‑
                    duras), arrêt, C.I.J. Recueil 2007 (II), p. 695, par. 110). En revanche, « ce
                    qui est décisif, c’est la nature du lien entre cette demande et celle qui est
                    formulée dans la requête introductive » (Ahmadou Sadio Diallo (Répu‑
                    blique de Guinée c. République démocratique du Congo), arrêt, C.I.J. Recueil
                    2010 (II), p. 657, par. 41).
                       110. A cet effet, il ne suffit pas qu’existe entre ces deux demandes un
                    lien de nature générale. Afin d’être recevable, la nouvelle demande doit
                    satisfaire à l’un des deux critères suivants : elle doit être implicitement
                    contenue dans la requête ou découler directement de la question qui fait
                    l’objet de la requête (ibid.).
                       111. La Cour note que la demande originelle se rapporte à la délimita-
                    tion de la zone économique exclusive et du plateau continental des deux
                    Parties. Selon les termes de la requête, le différend porte en particulier sur
                    « un ensemble de questions juridiques connexes en matière de titre territo-
                    rial et de délimitation maritime qui demeurent en suspens entre la Répu-
                    blique du Nicaragua et la République de Colombie ». La Cour estime
                    donc que la demande de plateau continental étendu relève du différend
                    qui oppose les Parties en matière de délimitation maritime et ne peut être
                    considérée comme modifiant l’objet de celui‑ci, et ce, d’autant plus qu’elle
                    en découle directement. Ce qui a changé, ce n’est pas l’objet du différend ;
                    ce sont, d’une part, le fondement juridique invoqué au soutien de la
                    demande (à savoir le prolongement naturel et non plus la distance pour
                    fonder la prétention relative au plateau continental) et, d’autre part, la
                    solution recherchée (la délimitation du plateau continental et non plus
                    une frontière maritime unique). Par conséquent, bien qu’elle repose sur
                    des fondements juridiques différents, la nouvelle demande se rapporte
                    toujours à la délimitation du plateau continental.
                       112. La Cour conclut que la demande formulée au point I. 3) des
                    conclusions finales du Nicaragua est recevable. Elle fait toutefois observer
                    que, en tranchant la question de la recevabilité de cette nouvelle demande,
                    elle ne se prononce pas sur la validité des fondements juridiques invoqués
                    à l’appui de celle‑ci.


                                 IV. Examen de la demande du Nicaragua
                            tendant à la délimitation d’un plateau continental
                                  s’étendant au‑delà de 200 milles marins

                      113. La Cour en vient maintenant à la question de savoir si elle est en
                    mesure de tracer « une limite opérant une division par parts égales de la
                    zone du plateau continental où les droits des deux Parties sur celui‑ci se
                    chevauchent », ainsi que le Nicaragua le lui demande au point I. 3) de ses
                    conclusions finales.

                                                        *   *
                                                                                               45




6 CIJ1034.indb 87                                                                                    7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    666

                       114. Les Parties conviennent que, la Colombie n’étant pas partie à la
                    CNUDM, seul le droit international coutumier peut s’appliquer à l’égard
                    de la délimitation maritime sollicitée par le Nicaragua. Elles conviennent
                    également que le droit applicable en la présente affaire est le droit inter-
                    national coutumier tel qu’il ressort de la jurisprudence de la Cour, du
                    Tribunal international du droit de la mer (ci‑après le « TIDM ») et de
                    juridictions arbitrales internationales. Elles conviennent en outre que les
                    dispositions pertinentes de la CNUDM relatives aux lignes de base d’un
                    Etat côtier et à son droit à des espaces maritimes, à la définition du pla-
                    teau continental ainsi qu’à la délimitation de la zone économique exclu-
                    sive et du plateau continental reflètent le droit international coutumier.
                       115. Les Parties s’accordent sur le fait que les Etats côtiers ont, ipso facto
                    et ab initio, droit au plateau continental. Elles sont toutefois en désaccord
                    sur la nature et le contenu des règles régissant les droits des Etats côtiers
                    sur le plateau continental au‑delà de 200 milles marins des lignes de base à
                    partir desquelles est mesurée la largeur de la mer territoriale.
                       116. Le Nicaragua soutient que les dispositions des paragraphes 1 à 7
                    de l’article 76 relatives à la définition du plateau continental et à la déter-
                    mination des limites extérieures de celui‑ci au‑delà de 200 milles marins
                    ont le caractère de règles de droit international coutumier.
                       117. Bien qu’elle reconnaisse que le paragraphe 1 de l’article 76 reflète
                    le droit international coutumier, la Colombie affirme pour sa part que
                    « rien n’atteste l’existence d’une pratique étatique suivant laquelle les dis-
                    positions des paragraphes 4 à 9 de l’article 76 [de la CNUDM] seraient
                    considérées comme des règles de droit international coutumier ».
                       118. La Cour constate que la Colombie n’est pas partie à la CNUDM
                    et que, par conséquent, le droit applicable en la présente affaire est le
                    droit international coutumier. Elle considère que la définition du plateau
                    continental énoncée au paragraphe 1 de l’article 76 de la CNUDM fait
                    partie du droit international coutumier. A ce stade, la Cour ayant simple-
                    ment à examiner la question de savoir si elle est en mesure de délimiter le
                    plateau continental, comme le lui demande le Nicaragua, point n’est
                    besoin pour elle de déterminer si d’autres dispositions de l’article 76 de la
                    CNUDM font partie du droit international coutumier.

                                                         *   *
                      119. Le Nicaragua soutient que l’existence d’un plateau continental est
                    essentiellement une question de fait. Selon lui, le prolongement naturel en
                    mer de sa masse terrestre est constitué par le seuil nicaraguayen, « une
                    zone peu profonde de croûte terrestre s’étendant du Nicaragua à la
                    Jamaïque », qui représente le prolongement naturel de son territoire et qui
                    empiète sur le droit concurrent de la Colombie à un plateau continental
                    de 200 milles marins généré par sa côte continentale.
                      120. Le Nicaragua note que, selon le paragraphe 8 de l’article 76 de la
                    CNUDM, tout Etat partie qui entend fixer les limites extérieures de son
                    plateau continental au‑delà de 200 milles marins est tenu de communiquer à

                                                                                                  46




6 CIJ1034.indb 89                                                                                       7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 667

                    la Commission des limites du plateau continental des Nations Unies (ci‑après
                    la « Commission ») les informations pertinentes. Après examen de ces don-
                    nées, la Commission formule des recommandations. Les limites fixées par
                    un Etat côtier sur la base de ces recommandations sont définitives et de
                    caractère obligatoire. Le Nicaragua rappelle qu’il a ratifié la CNUDM en
                    mai 2000 et que, en avril 2010, dans le délai décennal prévu par cet instru-
                    ment, il a présenté au Secrétaire général de l’Organisation des Nations Unies
                    (conformément aux prescriptions établies par la Réunion des Etats parties à
                    la CNUDM) des « informations préliminaires » indiquant les limites de son
                    plateau continental. Il précise que la communication de ces informations
                    préliminaires ne libère pas de l’obligation de procéder à la communication
                    ultérieure de l’ensemble des informations requises, la Commission n’exami-
                    nant pas les informations préliminaires. Selon lui, les études techniques de
                    base et autres travaux préparatoires nécessaires à la communication de l’en-
                    semble des données requises sont déjà bien avancés. Le Nicaragua ajoute
                    qu’il a établi les limites extérieures de son plateau continental au‑delà de
                    200 milles marins sur la base de données relevant du domaine public et qu’il
                    envisage d’acquérir d’autres données topographiques afin de compléter les
                    informations qu’il est tenu de soumettre conformément à l’article 76 de la
                    CNUDM et aux directives scientifiques et techniques de la Commission.
                       121. Le Nicaragua soutient également que son droit à un plateau
                    continental au‑delà de 200 milles marins s’étend à des zones situées à
                    moins de 200 milles marins des côtes colombiennes et que, selon le para-
                    graphe 1 de l’article 76 de la CNUDM, le droit à un plateau continental
                    fondé sur le critère de distance ne saurait primer le droit fondé sur le cri-
                    tère du prolongement naturel.

                                                         *
                       122. Pour la Colombie, la demande de délimitation du plateau conti-
                    nental formulée par le Nicaragua est infondée car il n’existe aucune zone
                    de plateau continental étendu dans cette partie de la mer des Caraïbes, où
                    aucun espace maritime ne se trouve à plus de 200 milles marins du terri-
                    toire terrestre le plus proche des Etats côtiers. La Colombie soutient que
                    le droit à un plateau continental étendu que le Nicaragua prétend détenir
                    jusqu’au rebord externe de la marge continentale, au‑delà de 200 milles
                    marins, n’a jamais été reconnu ni même soumis pour examen à la Com-
                    mission. Selon elle, les données communiquées à la Cour par le Nicara-
                    gua, sur la base des « informations préliminaires » qu’il a soumises à la
                    Commission, sont « totalement insuffisantes ». La Colombie souligne que
                    ces « informations préliminaires » ne satisfont pas aux exigences requises
                    pour que la Commission puisse formuler des recommandations ; le Nica-
                    ragua n’aurait donc pas établi qu’il possédait le moindre droit à un pla-
                    teau continental étendu. Partant, affirme‑t‑elle, le Nicaragua ne saurait se
                    contenter de postuler qu’il détient de tels droits en l’espèce, ni demander
                    à la Cour de procéder à une délimitation « sur la base de renseignements
                    techniques rudimentaires et incomplets ».

                                                                                              47




6 CIJ1034.indb 91                                                                                   7/01/14 12:43

                                   différend territorial et maritime (arrêt)                 668

                       123. La Colombie soutient que le droit d’un Etat fondé sur le critère de
                    distance prévaut toujours sur celui qu’un autre Etat tient du prolonge-
                    ment naturel de sa masse continentale au‑delà de 200 milles marins. Elle
                    fait en outre valoir que l’article 76 de la CNUDM ne permet pas à un
                    Etat d’empiéter sur la zone des 200 milles marins d’autres Etats en dépo-
                    sant une demande d’extension de son plateau continental, a fortiori lors-
                    qu’il ne respecte pas les procédures prévues par la convention.
                       124. La Colombie ajoute que la Commission n’examinera aucune
                    demande de plateau continental étendu sans le consentement de tous les
                    Etats voisins pouvant avoir des prétentions dans la zone. A défaut de ce
                    consentement, la Commission ne donnera pas suite à la demande et l’Etat
                    concerné ne pourra donc pas fixer de manière définitive et contraignante
                    les limites de son plateau continental étendu. La Colombie rappelle que,
                    en tout état de cause, de telles limites ne préjugent en rien des questions
                    de délimitation et ne sauraient lui être opposables.

                                                        *   *
                       125. La Cour note tout d’abord que, dans la jurisprudence invoquée
                    par le Nicaragua à l’appui de sa demande de délimitation du plateau
                    continental, il n’est jamais question de déterminer les limites extérieures
                    d’un plateau continental au‑delà de 200 milles marins.
                       Le Nicaragua se fonde sur l’arrêt rendu le 14 mars 2012 par le TIDM
                    en l’affaire du Différend relatif à la délimitation de la frontière maritime
                    entre le Bangladesh et le Myanmar dans le golfe du Bengale (Bangladesh/
                    Myanmar). Or, dans cet arrêt, le TIDM n’a pas fixé les limites extérieures
                    du plateau continental au‑delà de 200 milles marins. Il a décidé que le
                    tracé de la frontière maritime unique se poursuivrait au‑delà de la limite
                    des 200 milles marins jusqu’à atteindre la zone où les droits d’Etats tiers
                    étaient susceptibles d’entrer en jeu (arrêt du 14 mars 2012, par. 462). Ce
                    faisant, le Tribunal a souligné que, les fonds marins du golfe du Bengale
                    étant presque entièrement recouverts d’une épaisse couche de roches sédi-
                    mentaires, le golfe présentait une situation tout à fait particulière qui
                    avait été reconnue au cours des négociations de la troisième conférence
                    des Nations Unies sur le droit de la mer (ibid., par. 444‑446).

                       La Cour souligne que, dans l’affaire du Golfe du Bengale, le demandeur
                    et le défendeur étaient des Etats parties à la CNUDM et avaient commu-
                    niqué toutes les informations nécessaires à la Commission (voir ibid.,
                    par. 449). La délimitation du plateau continental effectuée par le Tribunal
                    en application de l’article 83 de la CNUDM n’empêchait aucunement la
                    Commission de formuler d’éventuelles recommandations sur les limites
                    extérieures du plateau continental conformément au paragraphe 8 de l’ar-
                    ticle 76 de la convention. Le TIDM a en outre relevé que la CNUDM
                    établissait une « nette distinction » entre la délimitation du plateau conti-
                    nental et le tracé de sa limite extérieure (ibid., par. 376‑394).
                       126. Dans l’affaire du Différend territorial et maritime entre le Nicara‑

                                                                                              48




6 CIJ1034.indb 93                                                                                   7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    669

                    gua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), la
                    Cour a déclaré que « toute prétention [d’un Etat partie à la CNUDM]
                    relative à des droits sur le plateau continental au‑delà de 200 milles d[e-
                    vait] être conforme à l’article 76 de la CNUDM et examinée par la Com-
                    mission des limites du plateau continental constituée en vertu de ce traité »
                    (C.I.J. Recueil 2007 (II), p. 759, par. 319). La Cour rappelle que, aux
                    termes de son préambule, la CNUDM a pour objet d’établir « un ordre
                    juridique pour les mers et les océans qui facilite les communications inter-
                    nationales et favorise les utilisations pacifiques des mers et des océans
                    [ainsi que] l’utilisation équitable et efficace de leurs ressources » ; il y est
                    également souligné que « les problèmes des espaces marins sont étroite-
                    ment liés et doivent être envisagés dans leur ensemble ». Eu égard à l’objet
                    et au but de la CNUDM, tels qu’exposés dans son préambule, le fait que
                    la Colombie n’y soit pas partie n’exonère pas le Nicaragua des obligations
                    qu’il tient de l’article 76 de cet instrument.
                       127. La Cour fait observer que le Nicaragua n’a communiqué à la
                    Commission que des « informations préliminaires » qui, comme l’admet ce
                    dernier, sont loin de satisfaire aux exigences requises pour pouvoir être
                    considérées comme des informations que « [l]’Etat côtier communique … à
                    la Commission » sur les limites de son plateau continental, lorsque celui‑ci
                    s’étend au‑delà de 200 milles marins, conformément au paragraphe 8 de
                    l’article 76 de la CNUDM (voir paragraphe 120 ci‑dessus). Le Nicaragua
                    a communiqué à la Cour les annexes des « informations préliminaires ». Il
                    a précisé, à l’audience, que l’intégralité de ces informations figurait sur le
                    site de la Commission et indiqué le lien permettant d’y avoir accès.
                       128. La Cour rappelle que, au second tour de plaidoiries, le Nicaragua
                    a déclaré qu’il « ne [lui] demand[ait] pas de décision définitive sur l’empla-
                    cement précis de la limite extérieure d[e son] plateau continental », mais la
                    « pri[ait] de dire que les portions du plateau continental auxquelles pou-
                    vaient prétendre le Nicaragua et la Colombie étaient délimitées par une
                    ligne au tracé défini ». Le Nicaragua a indiqué que « la Cour pou[v]ait
                    opérer cette délimitation en définissant la frontière comme étant « la ligne
                    médiane entre la limite extérieure du plateau continental du Nicaragua
                    établie conformément à l’article 76 de la CNUDM et la limite extérieure
                    de la zone des 200 milles marins relevant de la Colombie » ». Grâce à cette
                    formulation, a‑t‑il ajouté, « la Cour n’aurait pas à déterminer précisément
                    l’emplacement de la limite extérieure du plateau du Nicaragua ». Le Nica-
                    ragua pourrait ensuite fixer cette limite sur la base des recommandations
                    de la Commission.
                       129. Toutefois, le Nicaragua n’ayant pas, dans la présente instance,
                    apporté la preuve que sa marge continentale s’étend suffisamment loin
                    pour chevaucher le plateau continental dont la Colombie peut se préva-
                    loir sur 200 milles marins à partir de sa côte continentale, la Cour n’est
                    pas en mesure de délimiter les portions du plateau continental relevant de
                    chacune des Parties, comme le lui demande le Nicaragua, même en utili-
                    sant la formulation générale proposée par ce dernier.
                       130. Compte tenu de ce qui précède, il n’y a pas lieu pour la Cour

                                                                                                 49




6 CIJ1034.indb 95                                                                                      7/01/14 12:43

                                   différend territorial et maritime (arrêt)                    670

                    d’examiner l’un quelconque des autres arguments avancés par les Parties,
                    comme celui de savoir si la délimitation d’une zone de chevauchement de
                    droits dans laquelle l’une des parties revendique un plateau continental
                    étendu est susceptible de porter atteinte au droit à un plateau continental
                    dont l’autre partie peut se prévaloir sur une distance de 200 milles marins.
                       131. La Cour conclut qu’elle ne peut accueillir la demande formulée
                    par le Nicaragua au point I. 3) de ses conclusions finales.


                                             V. La frontière maritime

                                          1. La tâche incombant à la Cour
                       132. Eu égard à sa décision concernant la demande formulée par le
                    Nicaragua au point I. 3) de ses conclusions finales (voir paragraphe 131
                    ci‑dessus), la Cour doit maintenant s’interroger sur la nature de la délimi-
                    tation maritime à effectuer. La Cour n’ayant pas fait droit à la demande
                    du Nicaragua relative à un plateau continental au‑delà de 200 milles
                    marins, il ne saurait être question de déterminer une frontière maritime
                    entre les côtes continentales des Parties, ces côtes se trouvant à bien plus
                    de 400 milles marins l’une de l’autre. Il y a cependant chevauchement
                    entre les droits du Nicaragua à un plateau continental et à une zone
                    ­économique exclusive, à l’intérieur de la limite de 200 milles marins depuis
                     sa côte continentale et les îles adjacentes à celle‑ci, d’une part, et les droits
                     de même nature que la Colombie tient des îles sur lesquelles la Cour a
                     jugé qu’elle avait souveraineté, d’autre part (voir paragraphe 103 ci‑­
                     dessus).
                       133. La Cour a été saisie de la présente affaire par voie de requête et
                     non par voie de compromis ; la Colombie n’a par ailleurs présenté aucune
                     demande reconventionnelle. C’est donc à la requête du Nicaragua et aux
                     conclusions présentées par celui‑ci qu’il convient de s’intéresser afin de
                     déterminer ce sur quoi la Cour est appelée à se prononcer. Dans sa
                     requête, le Nicaragua prie la Cour :
                         « de déterminer le tracé d’une frontière maritime unique entre les
                         portions de plateau continental et les zones économiques exclusives
                         relevant respectivement du Nicaragua et de la Colombie, conformé-
                         ment aux principes équitables et aux circonstances pertinentes que le
                         droit international général reconnaît comme s’appliquant à une déli-
                         mitation de cet ordre ».
                    La formulation de cette demande est à l’évidence suffisamment large pour
                    englober la détermination d’une frontière entre le plateau continental et la
                    zone économique exclusive générés par la masse continentale du Nicara-
                    gua et les îles adjacentes, d’une part, et les divers espaces maritimes aux-
                    quels ouvrent droit les îles colombiennes, d’autre part.
                       134. Dans sa réplique, le Nicaragua a toutefois modifié ses conclu-
                    sions. Comme indiqué précédemment, il recherche non plus, dans ses

                                                                                                  50




6 CIJ1034.indb 97                                                                                        7/01/14 12:43

                                        différend territorial et maritime (arrêt)                                                  671

                    conclusions finales, le tracé d’une frontière maritime unique, mais la déli-
                    mitation du plateau continental entre les côtes continentales des deux
                    Parties. Néanmoins, dans les conclusions finales qu’il a présentées à la fin
                    de la procédure orale, il a aussi prié la Cour de dire et juger :
                       « 4) que les îles de San Andrés et de Providencia (ainsi que celle
                            de Santa Catalina) doivent être enclavées et se voir attribuer un
                            espace maritime propre de 12 milles marins, ce qui constitue la
                            solution équitable à retenir au regard du cadre géographique et
                            juridique ;
                         5) que, pour toute caye susceptible d’être reconnue comme apparte-
                            nant à la Colombie, la solution équitable consiste à l’enclaver en
                            traçant autour d’elle une frontière maritime située à 3 milles
                            marins de son pourtour. »
                    La Cour est donc invitée à effectuer une délimitation entre les espaces
                    maritimes générés par les îles colombiennes, d’une part, et le plateau conti-
                    nental et la zone économique exclusive revenant au Nicaragua, d’autre
                    part. La déclaration faite par l’agent du Nicaragua à l’ouverture de la pro-
                    cédure orale confirme qu’il s’agit bien là de la tâche incombant à la Cour :
                        « [s]ur le fond, ce que le Nicaragua demandait initialement à la Cour,
                        et qu’il lui demande toujours, c’est que l’ensemble des zones mari-
                        times du Nicaragua et de la Colombie soient délimitées conformé-
                        ment au droit international ; c’est‑à‑dire d’une manière qui garantisse
                        aux Parties un résultat équitable.
                        �����������������������������������������������������������������������������������������������������������������
                            Mais, quelle que soit la méthode ou la procédure que suivra la
                        Cour pour effectuer la délimitation, le Nicaragua souhaite qu’aucune
                        zone maritime ne reste à délimiter entre lui‑même et la Colombie.
                        C’est là le principal objectif du Nicaragua depuis qu’il a introduit sa
                        requête en l’espèce. » (Voir croquis no 2, p. 663.)
                       135. La Colombie a, quant à elle, demandé que la délimitation de la
                    zone économique exclusive et du plateau continental entre le Nicaragua et
                    elle‑même soit opérée en traçant une frontière maritime unique, suivant
                    une ligne médiane entre les îles côtières nicaraguayennes et l’archipel de
                    San Andrés (voir croquis no 3 : Délimitation revendiquée par la Colom-
                    bie, p. 672).
                       136. Ainsi qu’elle l’a dit dans l’affaire du Plateau continental (Jamahi‑
                    riya arabe libyenne/Malte), « [l]a Cour ne doit pas excéder la compétence
                    que lui ont reconnue les Parties, mais elle doit exercer toute cette compé-
                    tence » (arrêt, C.I.J. Recueil 1985, p. 23, par. 19). La Cour estime que,
                    nonobstant sa décision concernant la demande formulée par le Nicaragua
                    au point I. 3) de ses conclusions finales (paragraphe 131 ci‑dessus), il lui
                    est toujours demandé de procéder à la délimitation, à l’intérieur de la
                    limite des 200 milles marins depuis la côte nicaraguayenne, entre, d’une
                    part, les espaces maritimes dévolus à la Colombie et, d’autre part, le pla-
                    teau continental et la zone économique exclusive du Nicaragua.

                                                                                                                                      51




6 CIJ1034.indb 99                                                                                                                            7/01/14 12:43

                                   différend territorial et maritime (arrêt)                                                      672



                           Contour d'un banc


                                                                                                                               ZONE DE
                                                                                                                     Serranilla RÉGIME
                                                                                                                               COMMUN

                                                                    RA S                                                    Colombie / Jamaïque
                                                                NDU     A
                                                             HO RAGU
                                                               IC A
                                                             N


                     HONDURAS                     Récif
                                               d'Edimbourg

                                                 Caye de
                                                  Muerto
                                         Cayes des                               Quitasueño
                                          Miskitos                                                            Serrana

                                            Caye de
                                          Ned Thomas



                                                                                                           Roncador




                                     Roca                                    Providencia/
                     NICARAGUA       Tyra                                   Santa Catalina




                                                                            San Andrés
                                            Mangle
                                                                                  Cayes de l'Est-Sud-Est
                                            Chico


                                          Mangle                  Cayes
                                          Grande             d'Alburquerque


                                                                                              MER DES
                                                                                             CARAÏBES
                                                                                                COLOMBIE
                                                                                                 PANAMA
                                                               COLOMBIE
                                                               COSTA RICA


                                                                                             Croquis nº3:
                                                                     A
                                                                N RIC




                                                                                Délimitation revendiquée
                                                                   A
                                                             PA TA
                                                                 AM
                                                                 S
                                                               O
                                                              C




                                                                                         par la Colombie
                       COSTA RICA                                                       Ce croquis a été établi
                                                                                       à seule fin d'illustration.
                                                                               Projection de Mercator (12° 30' N)
                                                                                               WGS 84


                                                                                                            PANAMA




                                                                                                                                      52




6 CIJ1034.indb 101                                                                                                                                7/01/14 12:43

                                différend territorial et maritime (arrêt)                    673

                                             2. Le droit applicable
                    137. La Cour doit, dès lors, déterminer le droit applicable à cette déli-
                 mitation. Comme indiqué précédemment (paragraphe 114 ci‑dessus), la
                 Colombie n’étant pas partie à la CNUDM, les Parties conviennent que le
                 droit applicable est le droit international coutumier.
                    138. Les Parties s’accordent également sur le fait que plusieurs des dis-
                 positions les plus importantes de la CNUDM reflètent le droit internatio-
                 nal coutumier. Elles reconnaissent en particulier que les dispositions des
                 articles 74 et 83, relatifs à la délimitation de la zone économique exclusive
                 et du plateau continental, ainsi que l’article 121, relatif au régime juri-
                 dique des îles, sont à considérer comme déclaratoires du droit internatio-
                 nal coutumier.
                    L’article 74, intitulé « Délimitation de la zone économique exclusive
                 entre Etats dont les côtes sont adjacentes ou se font face », est ainsi libellé :
                     « 1. La délimitation de la zone économique exclusive entre Etats dont
                          les côtes sont adjacentes ou se font face est effectuée par voie
                          d’accord conformément au droit international tel qu’il est visé à
                          l’article 38 du Statut de la Cour internationale de Justice, afin
                          d’aboutir à une solution équitable.
                       2. S’ils ne parviennent pas à un accord dans un délai raisonnable,
                          les Etats concernés ont recours aux procédures prévues à la par-
                          tie XV.
                       3. En attendant la conclusion de l’accord visé au paragraphe 1, les
                          Etats concernés, dans un esprit de compréhension et de coopéra-
                          tion, font tout leur possible pour conclure des arrangements pro-
                          visoires de caractère pratique et pour ne pas compromettre ou
                          entraver pendant cette période de transition la conclusion de l’ac-
                          cord définitif. Les arrangements provisoires sont sans préjudice de
                          la délimitation finale.
                       4. Lorsqu’un accord est en vigueur entre les Etats concernés, les
                          questions relatives à la délimitation de la zone économique exclu-
                          sive sont réglées conformément à cet accord. »

                    L’article 83, intitulé « Délimitation du plateau continental entre Etats
                 dont les côtes sont adjacentes ou se font face », reprend les termes de l’ar-
                 ticle 74, à ceci près que les paragraphes 1 et 4 de l’article 74 font référence
                 à la zone économique exclusive et les paragraphes correspondants de l’ar-
                 ticle 83, au plateau continental.
                    L’article 121, intitulé « Régime des îles », se lit comme suit :
                     « 1. Une île est une étendue naturelle de terre entourée d’eau qui reste
                          découverte à marée haute.
                       2. Sous réserve du paragraphe 3, la mer territoriale, la zone contiguë,
                          la zone économique exclusive et le plateau continental d’une île
                          sont délimités conformément aux dispositions de la Convention
                          applicables aux autres territoires terrestres.

                                                                                               53




6 CIJ1034.indb 103                                                                                   7/01/14 12:43

                                 différend territorial et maritime (arrêt)                    674

                       3. Les rochers qui ne se prêtent pas à l’habitation humaine ou à une
                           vie économique propre n’ont pas de zone économique exclusive ni
                           de plateau continental. »
                    139. La Cour a reconnu que les principes relatifs à la délimitation mari-
                 time consacrés par les articles 74 et 83 reflétaient le droit international cou-
                 tumier (Délimitation maritime et questions territoriales entre Qatar et Bahreïn
                 (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 91, par. 167 et suiv.).
                 Elle a également laissé entendre, à la même occasion, que la définition juri-
                 dique d’une île, énoncée au paragraphe 1 de l’article 121, faisait partie du
                 droit international coutumier (ibid., p. 91, par. 167, et p. 99, par. 195). Elle
                 est parvenue à la même conclusion s’agissant du paragraphe 2 de cet
                 article (ibid., p. 97, par. 185). Bien que, dans son arrêt Qatar c. Bahreïn, elle
                 n’ait pas spécifiquement examiné le paragraphe 3 de l’article 121, la Cour
                 relève que les droits générés par une île au titre du paragraphe 2 sont expres-
                 sément limités par le renvoi aux dispositions du paragraphe 3. En énonçant
                 que les rochers qui ne se prêtent pas à l’habitation humaine ou à une vie
                 économique propre n’ont ni zone économique exclusive ni plateau continen-
                 tal, le paragraphe 3 crée un lien essentiel entre, d’une part, le principe établi
                 de longue date selon lequel « les îles, quelles que soient leurs dimensions,
                 jouissent … du même statut, et par conséquent engendrent les mêmes droits
                 en mer que les autres territoires possédant la qualité de terre ferme » (ibid.)
                 et, d’autre part, les droits à des espaces maritimes plus étendus consacrés par
                 la CNUDM, droits déclarés par la Cour comme ayant acquis un caractère
                 coutumier. Dès lors, la Cour considère que le régime juridique des îles défini
                 à l’article 121 de la CNUDM forme un tout indivisible et que chacune de ses
                 dispositions fait partie (comme l’admettent la Colombie et le Nicaragua) du
                 droit international coutumier.

                                            3. Les côtes pertinentes
                    140. Il est bien établi que « [l]e titre d’un Etat sur le plateau continental
                 et la zone économique exclusive est fondé sur le principe selon lequel la
                 terre domine la mer du fait de la projection des côtes ou des façades
                 côtières » (Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                 arrêt, C.I.J. Recueil 2009, p. 89, par. 77). Ainsi que la Cour l’a dit dans les
                 affaires du Plateau continental de la mer du Nord (République fédérale d’Al‑
                 lemagne/Danemark ; République fédérale d’Allemagne/Pays‑Bas), « la terre
                 est la source juridique du pouvoir qu’un Etat peut exercer dans les prolon-
                 gements maritimes » (arrêt, C.I.J. Recueil 1969, p. 51, par. 96). De même,
                 dans l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne), la
                 Cour a fait observer que « c’est la côte du territoire de l’Etat qui est déter-
                 minante pour créer le titre sur les étendues sous‑marines bordant cette
                 côte » (requête à fin d’intervention, arrêt, C.I.J. Recueil 1982, p. 61, par. 73).
                    141. La Cour commencera donc par définir les côtes pertinentes des
                 Parties, à savoir celles dont les projections se chevauchent, la délimitation
                 consistant à résoudre la question du chevauchement des revendications en
                 traçant une ligne de séparation entre les espaces maritimes concernés.

                                                                                                54




6 CIJ1034.indb 105                                                                                    7/01/14 12:43

                                différend territorial et maritime (arrêt)                     675

                 Ainsi que la Cour l’a explicité en l’affaire de la Délimitation maritime en
                 mer Noire (Roumanie c. Ukraine) :
                         « Le rôle des côtes pertinentes peut revêtir deux aspects juridiques
                      distincts, quoique étroitement liés, dans le cadre de la délimitation du
                      plateau continental et de la zone économique exclusive. En premier
                      lieu, il est nécessaire d’identifier les côtes pertinentes aux fins de déter-
                      miner quelles sont, dans le contexte spécifique de l’affaire, les revendi-
                      cations qui se chevauchent dans ces zones. En second lieu, il convient
                      d’identifier les côtes pertinentes aux fins de vérifier, dans le cadre de la
                      troisième et dernière étape du processus de délimitation, s’il existe une
                      quelconque disproportion entre le rapport des longueurs des côtes de
                      chaque Etat et celui des espaces maritimes situés de part et d’autre de
                      la ligne de délimitation. » (Arrêt, C.I.J. Recueil 2009, p. 89, par. 78.)
                    142. La Cour rappellera d’abord brièvement les positions des Parties en
                 ce qui concerne leurs côtes respectives (voir croquis nos 4 et 5, p. 676 et 677).

                 A. La côte pertinente du Nicaragua
                    143. Le Nicaragua soutient que sa côte pertinente comprend l’ensemble
                 de sa côte continentale dans les Caraïbes ainsi que les îles qu’il considère
                 comme faisant « partie intégrante de [celle‑ci] ». A cet égard, il mentionne
                 principalement les îles Mangle, au sud, et les cayes des Miskitos, au nord
                 (voir paragraphe 21). Ces dernières sont situées à moins de 10 milles marins
                 de sa côte continentale, tandis que les îles Mangle se trouvent à quelque
                 26 milles marins. Le Nicaragua affirme néanmoins qu’il existe entre lesdites
                 îles et sa masse continentale une ceinture continue de mer territoriale en
                 raison de la présence d’un certain nombre d’îlots et cayes de plus petite taille.
                    Retenant, à cet effet, une ligne droite partant de sa frontière septentrio-
                 nale avec le Honduras et allant jusqu’à sa frontière méridionale avec le
                 Costa Rica, le Nicaragua évalue la longueur de sa côte pertinente à
                 453 kilomètres. A titre subsidiaire, il estime à 701 kilomètres la longueur
                 de cette côte si l’on suit sa configuration naturelle.

                                                         *
                    144. Bien que la Colombie ait, à un moment donné, semblé avancer que
                 la côte pertinente du Nicaragua se limitait aux côtes orientales des îles nica-
                 raguayennes — puisque c’est à partir de ces formations que serait mesurée
                 la limite de 200 milles marins en deçà de laquelle le Nicaragua a droit à un
                 plateau continental et à une zone économique exclusive —, il ressort de l’en-
                 semble de ses écritures et plaidoiries qu’elle reconnaît que la côte pertinente
                 du Nicaragua est constituée de la côte continentale de celui‑ci et de ses îles.
                 Elle admet que cette côte mesure 453 kilomètres si l’on utilise le système des
                 lignes droites. Elle affirme toutefois que, si la côte nicaraguayenne est mesu-
                 rée suivant sa configuration naturelle, sa longueur maximale est de 551 kilo-
                 mètres, et non de 701 kilomètres comme le prétend le Nicaragua.
                                                       *   *
                                                                                                55




6 CIJ1034.indb 107                                                                                    7/01/14 12:43

6 CIJ1034.indb 109
                                                                                                      ZONE DE                                          Côte pertinente du Nicaragua
                                                                                    Serranilla                                  Bajo Nuevo
                                                                                                      RÉGIME                                           Côte pertinente de la Colombie
                                                                  RAS                                 COMMUN
                                                               NDU   A
                                                            HO RAGU
                                                                A                                    Colombie / Jamaïque
                                                             NIC
                          HONDURAS

                                                                     Quitasueño       Serrana
                                                                                                                                  JAMA
                                                                                                                                      ÏQUE
                                              Cayes des                                                                          COL
                                                                                                                                     OMB
                                                                                                                                        IE
                                               Miskitos
                                                                                                                                                     Croquis n°4:
                                                                                                 Roncador                                      Les côtes pertinentes
                                                                 Providencia/
                                                                                                                                                et la zone pertinente
                          NICARAGUA                             Santa Catalina                                                                   selon le Nicaragua
                                                             San Andrés
                                             Mangle                                                                        COLOMBIE
                                             Chico                                                                          PANAMA                  Ce croquis a été établi
                                                                           Cayes de l'Est-Sud-Est
                                                                                                                                                   à seule fin d'illustration.
                                                                                                                                                   Les cartouches sont des
                                             Mangle            Cayes                                                                              agrandissements des îles,
                                             Grande       d'Alburquerque                                                                          à des échelles différentes.

                                                                                                 MER DES CARAÏBES                            Projection de Mercator (12° 30' N)
                                                                                                                                                           WGS 84
                                                            COLOMBIE
                                                           COSTA RICA




                                                               A
                                                              M CA

                                                            S
                                                            NA RI

                                                          CO
                                                          PA TA
                               COSTA
                                                                                                                                                                                        différend territorial et maritime (arrêt)




                                      RICA                                                                                                                COLOMBIE
                                                                                                   PANAMA
                                                                                                                                                                                        676




                     56




7/01/14 12:43

6 CIJ1034.indb 111
                                                                                                      ZONE DE                                          Côte pertinente du Nicaragua
                                                                                    Serranilla                                  Bajo Nuevo
                                                                                                      RÉGIME                                           Côte pertinente de la Colombie
                                                                   RAS                                COMMUN
                                                               NDU    A
                                                            HO RAGU
                                                                A                                    Colombie / Jamaïque
                                                             NIC
                          HONDURAS

                                                                       Quitasueño     Serrana
                                                                                                                                  JAMA
                                                                                                                                      ÏQUE
                                              Cayes des                                                                          COL
                                                                                                                                     OMB
                                                                                                                                        IE
                                               Miskitos
                                                                                                                                                     Croquis n°5:
                                                                                                 Roncador                                      Les côtes pertinentes
                                                                 Providencia/
                                                                                                                                                et la zone pertinente
                          NICARAGUA                             Santa Catalina                                                                   selon la Colombie
                                                             San Andrés
                                             Mangle                                                                        COLOMBIE
                                             Chico                                                                          PANAMA                  Ce croquis a été établi
                                                                           Cayes de l'Est-Sud-Est
                                                                                                                                                   à seule fin d'illustration.
                                                                                                                                                   Les cartouches sont des
                                             Mangle            Cayes                                                                              agrandissements des îles,
                                             Grande       d'Alburquerque                                                                          à des échelles différentes.

                                                                                                 MER DES CARAÏBES                            Projection de Mercator (12° 30' N)
                                                                                                                                                           WGS 84
                                                            COLOMBIE
                                                           COSTA RICA




                                                                A
                                                               M ICA

                                                             S
                                                            NA R

                                                          CO
                                                          PA TA
                               COSTA
                                                                                                                                                                                        différend territorial et maritime (arrêt)




                                      RICA                                                                                                                COLOMBIE
                                                                                                   PANAMA
                                                                                                                                                                                        677




                     57




7/01/14 12:43

                                différend territorial et maritime (arrêt)                    678

                    145. La Cour considère que la côte pertinente du Nicaragua couvre l’in-
                 tégralité de la côte qui se projette dans la zone de chevauchement potentielle
                 et non les seules portions de cette côte à partir desquelles est calculée la
                 limite de 200 milles marins. A l’exception du court segment côtier situé à
                 proximité de Punta de Perlas, qui est orienté plein sud et ne se projette donc
                 pas dans la zone de chevauchement potentielle, la côte pertinente est dès lors
                 constituée de l’intégralité de la côte continentale du Nicaragua (voir croquis
                 no 6, p. 681). Si l’on tient compte de la direction générale de cette côte, la
                 côte pertinente mesure environ 531 kilomètres. La Cour considère égale-
                 ment que la limite de 200 milles marins en deçà de laquelle le Nicaragua a
                 droit à un plateau continental et à une zone économique exclusive doit être
                 calculée à partir des îles côtières nicaraguayennes. Les côtes orientales des
                 îles nicaraguayennes étant parallèles à la masse continentale, elles n’augmen-
                 tent pas la longueur de la côte pertinente, et ce, bien que les lignes de base à
                 partir desquelles sont mesurés les espaces maritimes auxquels peut prétendre
                 le Nicaragua se trouvent sur ces formations (voir ci‑dessous, paragraphe 201).

                 B. La côte pertinente de la Colombie
                    146. La divergence de vues entre les Parties est plus marquée en ce qui
                 concerne la côte pertinente de la Colombie. Le Nicaragua estime qu’il s’agit
                 de la portion du littoral continental colombien qui est orientée vers l’ouest
                 et le nord‑ouest. Il a avancé cet argument dans le cadre de sa demande
                 initiale tendant à la détermination d’une frontière maritime unique suivant
                 la ligne médiane entre les côtes continentales des deux Etats, et le maintient
                 dans le cadre de sa demande actuelle tendant au tracé d’une frontière entre
                 la limite extérieure du plateau continental étendu qu’il revendique et celle
                 de la portion du plateau continental revenant à la Colombie au titre de sa
                 masse continentale. Il soutient, à titre subsidiaire, que, si la Cour devait
                 juger qu’il n’était pas possible de trancher la question de la délimitation du
                 plateau continental au‑delà de la limite de 200 milles marins, la côte colom-
                 bienne pertinente serait alors celle des îles de San Andrés, Providencia et
                 Santa Catalina. Il fait cependant valoir que les côtes de ces îles ne devraient
                 être considérées comme pertinentes que dans leur portion occidentale, elle
                 seule faisant face au Nicaragua, et que considérer les autres côtes de ces
                 formations comme faisant partie de la côte pertinente reviendrait à prendre
                 les îles deux fois en compte. Il soutient néanmoins que la zone de chevau-
                 chement s’étend depuis sa côte continentale sur une distance de 200 milles
                 marins à partir des lignes de base de ladite côte.
                    147. Selon le Nicaragua, la longueur totale des côtes occidentales des
                 îles de San Andrés, Providencia et Santa Catalina est de 21 kilomètres.
                 Pour ce qui est des autres formations maritimes, le Nicaragua estime
                 qu’elles ne devraient pas être considérées comme faisant partie de la côte
                 pertinente et que, en tout état de cause, elles sont si petites que la lon-
                 gueur totale de leurs côtes occidentales n’excéderait pas 1 kilomètre.

                                                        *
                                                                                              58




6 CIJ1034.indb 113                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                    679

                    148. La Colombie soutient que sa côte continentale ne peut être consi-
                 dérée comme pertinente, puisqu’elle est située à plus de 400 milles marins
                 de la côte nicaraguayenne et que les droits à des espaces maritimes qu’elle
                 génère ne peuvent, dès lors, se chevaucher avec ceux du Nicaragua. Elle
                 affirme que sa côte pertinente, en l’espèce, est celle de ses îles. Sa position
                 quant à la question de savoir quelles parties de ces côtes doivent être
                 prises en compte est toutefois très étroitement liée à sa définition de la
                 zone pertinente (question que la Cour examinera ci‑après, aux para-
                 graphes 155 à 166). Elle avance, à titre principal, que la zone que la Cour
                 est appelée à délimiter est celle située entre les côtes occidentales des îles
                 colombiennes, d’une part, et la masse continentale et les îles du Nicara-
                 gua, d’autre part, de sorte que seules les côtes occidentales des îles colom-
                 biennes seraient pertinentes. Elle fait toutefois valoir, à titre subsidiaire,
                 que, si la zone de chevauchement comprend l’espace situé à l’est des îles
                 et s’étend jusqu’à la limite située à 200 milles marins des lignes de base du
                 Nicaragua, l’intégralité des côtes des îles colombiennes doit alors être
                 prise en compte, ces formations ouvrant droit à des espaces maritimes
                 dans toutes les directions.
                    149. D’après la Colombie, le littoral de San Andrés, Providencia et
                 Santa Catalina mesurerait au total 61,2 kilomètres. La Colombie soutient
                 en outre que les côtes des cayes situées à proximité immédiate de ces trois
                 îles — Hayne’s Cay, Rock Cay et Johnny Cay, pour San Andrés, et
                 Basalt Cay, Palma Cay, Cangrejo Cay et Low Cay, pour Providencia et
                 Santa Catalina — doivent être également prises en compte, ce qui aug-
                 menterait la longueur de la côte pertinente de 2,9 kilomètres. Elle fait de
                 surcroît valoir que les côtes d’Alburquerque (1,35 km), des cayes de
                 l’Est‑Sud‑Est (1,89 km), de Roncador (1,35 km), de Serrana (2,4 km), de
                 Serranilla (2,9 km) et de Bajo Nuevo (0,4 km) doivent être prises en
                 considération, de sorte que la côte pertinente mesurerait au total 74,39 kilo-
                 mètres. A l’audience, elle a aussi parfois laissé entendre que la côte de
                 Quitasueño, mesurée grâce à un ensemble de lignes droites reliant les for-
                 mations qui, selon elle, sont découvertes à marée haute, faisait partie de
                 sa côte pertinente.

                                                      *   *
                    150. La Cour rappellera qu’une côte, pour être considérée comme per-
                 tinente aux fins de la délimitation, doit « générer des projections qui che-
                 vauchent celles de la côte de la partie adverse » (Délimitation maritime en
                 mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 97,
                 par. 99) et que, dès lors, « tout segment du littoral d’une [p]artie dont, en
                 raison de sa situation géographique, le prolongement ne pourrait rencon-
                 trer celui du littoral de l’autre [p]artie est à écarter de la suite [de l’]exa-
                 men » (Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt,
                 C.I.J. Recueil 1982, p. 61, par. 75).
                    151. Compte tenu de sa décision concernant la demande du Nicaragua
                 relative au plateau continental fondée sur le prolongement naturel (voir

                                                                                              59




6 CIJ1034.indb 115                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                  680

                  paragraphe 131 ci‑dessus), la Cour ne s’intéressera, en la présente ins-
                 tance, qu’aux zones sur lesquelles la Colombie peut prétendre à un titre et
                 qui chevauchent le plateau continental et la zone économique exclusive
                 dont le Nicaragua peut se prévaloir en deçà de 200 milles marins depuis
                 sa côte. Le littoral continental de la Colombie ne générant aucun
                 droit dans cette zone, il ne peut être considéré comme faisant partie de la
                 côte pertinente pour les besoins de l’espèce. La côte colombienne perti-
                 nente se limite donc à celle des îles relevant de la souveraineté de la
                 Colombie. La zone de chevauchement potentielle s’étendant bien au‑delà
                 de la façade orientale des îles colombiennes, la Cour estime que c’est
                 l’intégralité de la côte de ces formations, et non leurs seules côtes
                 ­
                 ­occidentales, qui doit être prise en compte. Les îles les plus importantes
                  sont de toute évidence San Andrés, Providencia et Santa Catalina.
                  Afin de calculer la longueur des côtes pertinentes de Providencia et
                  Santa Catalina, ces deux formations ont été reliées par deux courtes lignes
                  droites, de sorte que les segments côtiers (au nord‑ouest de Providencia,
                  dans la zone de San Juan Point, et au sud‑est de Santa Catalina) qui se
                  font directement face sont exclus de la côte pertinente. Les cayes de plus
                  petite taille (dont la liste figure au paragraphe 149 ci‑dessus), situées à
                  proximité immédiate de ces îles, n’augmentent pas, selon la Cour, la lon-
                  gueur de la côte pertinente. En conséquence, la Cour estime que, si l’on
                  tient compte de la direction générale du littoral, comme dans le cas du
                  Nicaragua, la longueur totale de la côte pertinente des trois îles est de
                  58 kilomètres.
                     152. La Cour estime par ailleurs que les côtes des cayes d’Albur-
                  querque, de l’Est‑Sud‑Est, de Roncador et de Serrana doivent être consi-
                  dérées comme faisant partie de la côte pertinente. Prises dans leur
                  ensemble, elles augmentent de 7 kilomètres la côte colombienne perti-
                  nente, ce qui donne à celle‑ci une longueur totale d’environ 65 kilomètres.
                  La Cour n’a cependant pas tenu compte de Serranilla et de Bajo Nuevo.
                  Ces deux formations se trouvent dans une zone maritime que la Colombie
                  et la Jamaïque n’ont pas délimitée dans leur traité de 1993 (Nations Unies,
                  Recueil des traités (RTNU), vol. 1776, p. 27) et dans laquelle des Etats
                  tiers pourraient exprimer des prétentions. La Cour n’a pas non plus tenu
                  compte de Quitasueño, dont les formations, ainsi qu’il est expliqué
                  ci‑après (voir paragraphes 181‑183), sont si petites qu’elles ne sauraient
                  avoir d’incidence sur la longueur de la côte colombienne.
                     153. En conséquence, les côtes pertinentes mesurent respectivement
                  531 kilomètres (pour le Nicaragua) et 65 kilomètres (pour la Colombie),
                  ce qui correspond à un rapport d’environ 1 à 8,2 en faveur du Nicaragua.
                  Les côtes pertinentes, telles que définies par la Cour, sont représentées sur
                  le croquis no 6 (p. 681).
                     154. Le second aspect du rôle que peuvent avoir, comme l’a mentionné
                  la Cour, les côtes pertinentes dans le cadre de la troisième étape du pro-
                  cessus de délimitation (voir paragraphe 141 ci‑dessus et paragraphes 190
                  et suivants ci‑dessous) sera examiné plus loin, aux paragraphes 239 à 247,
                  consacrés à la vérification de l’absence de disproportion.

                                                                                            60




6 CIJ1034.indb 117                                                                                7/01/14 12:43

                                  différend territorial et maritime (arrêt)                                                      681



                           Côte pertinente du Nicaragua
                           Côte pertinente de la Colombie
                           Contour d'un banc                                                                              ZONE DE
                                                                                                                Serranilla RÉGIME
                                                                                                                         COMMUN

                                                                    RA S                                                Colombie / Jamaïque
                                                               ND U     A
                                                             HO R A G U
                                                                 A
                                                             NIC


                     HONDURAS                   Récif
                                             d'Edimbourg

                                                Caye de
                                                 Muerto
                                           Cayes des                             Quitasueño
                                            Miskitos                                                          Serrana

                                            Caye de
                                           Ned Thomas



                                                                                                           Roncador




                                     Roca                                    Providencia/
                     NICARAGUA       Tyra                                   Santa Catalina




                                                                            San Andrés
                                            Mangle
                                                                                  Cayes de l'Est-Sud-Est
                                            Chico
                                 Punta
                               de Perlas

                                           Mangle                 Cayes
                                           Grande            d'Alburquerque




                                                                                                COLOMBIE
                                                                                                 PANAMA
                                                               COLOMBIE
                                                               COSTA RICA                    Croquis nº6:
                                                                                  Les côtes pertinentes
                                                                            telles qu'identifiées par la Cour
                                                                     A
                                                              NA RIC
                                                                   A
                                                            PA TA
                                                                 M
                                                               S
                                                             CO




                                                                                        Ce croquis a été établi
                                                                                       à seule fin d'illustration.
                       COSTA RICA                                             Les cartouches sont des agrandissements
                                                                                 des îles, à des échelles différentes.
                                                                               Projection de Mercator (12° 30' N)
                                                                                               WGS 84


                                                                                                            PANAMA




                                                                                                                                     61




6 CIJ1034.indb 119                                                                                                                            7/01/14 12:43

                                différend territorial et maritime (arrêt)                    682

                                        4. La zone maritime pertinente
                    155. La Cour examinera à présent la question de l’étendue de la zone
                 maritime pertinente, là encore à la lumière de la décision qu’elle a prise à
                 l’égard de la demande du Nicaragua relativement au plateau continental
                 au‑delà de la limite de 200 milles marins. Dans ce contexte, le Nicaragua
                 soutient que la zone pertinente couvre l’intégralité de l’espace allant de sa
                 côte continentale, à l’ouest, jusqu’à une ligne se trouvant à 200 milles
                 marins de cette côte et des îles côtières, à l’est. Selon lui, la limite méridio-
                 nale de la zone pertinente correspond aux lignes de démarcation dont la
                 Colombie est convenue avec le Panama, d’une part, et avec le Costa Rica,
                 d’autre part (voir paragraphe 160 ci‑dessous), au motif que, la Colombie
                 ayant reconnu qu’elle ne pouvait prétendre à aucun des espaces maritimes
                 situés au sud de ces lignes, ceux‑ci n’entrent pas dans la zone de chevau-
                 chement. Le Nicaragua allègue que, au nord, la zone pertinente s’étend
                 jusqu’à la frontière le séparant du Honduras, laquelle a été établie par la
                 Cour dans l’arrêt qu’elle a rendu le 8 octobre 2007 (Différend territorial et
                 maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                 (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 659). Sur les
                 croquis de la zone pertinente présentés par le Nicaragua est également
                 exclue la « zone de régime commun » de la Colombie et de la Jamaïque
                 (voir paragraphe 160 ci‑dessous), et ce, bien que le conseil du Nicaragua
                 ait déclaré à l’audience que « [l]a zone de régime commun s’inscrit dans
                 celle que [la Cour est appelée à] délimiter » (voir croquis no 4 : Les côtes
                 pertinentes et la zone pertinente selon le Nicaragua, p. 676).

                                                          *
                    156. La Colombie soutient pour sa part que la zone pertinente se limite
                 à l’espace situé entre les côtes occidentales de ses îles et la côte nicara-
                 guayenne (voir croquis no 5 : Les côtes pertinentes et la zone pertinente
                 selon la Colombie, p. 677) et qu’elle est bordée au nord par la frontière
                 entre le Nicaragua et le Honduras et, au sud, par celle la séparant du
                 Costa Rica (voir paragraphe 160 ci‑dessous). Elle estime que sa souverai-
                 neté sur ces îles fait obstacle à toute revendication du Nicaragua sur les
                 espaces maritimes situés à l’est de celles‑ci.

                                                      *       *
                    157. La Cour rappellera, ainsi qu’elle l’a fait observer dans l’affaire de
                 la Délimitation maritime en mer Noire, que « le concept juridique de [la]
                 « zone pertinente » doit être pris en considération dans la méthodologie de
                 la délimitation maritime » (Délimitation maritime en mer Noire (Roumanie
                 c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 99, par. 110). En fonction de la
                 configuration des côtes devant être retenues dans le contexte géographique
                 général, la zone pertinente peut comprendre certains espaces maritimes et
                 en exclure d’autres qui ne présentent pas d’intérêt pour le cas d’espèce.

                                                                                               62




6 CIJ1034.indb 121                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                  683

                    158. La zone pertinente permet en outre à la Cour de s’assurer que le
                 résultat auquel donne lieu la ligne qu’elle a tracée n’est pas dispropor-
                 tionné. A cet égard, la Cour a cependant maintes fois souligné ce qui suit :
                 
                        « La délimitation ne vise pas à découper un secteur en parts égales,
                     ni même en parts proportionnelles, et cette vérification de l’absence
                     de disproportion n’est pas une méthode de délimitation en elle‑même.
                     Il s’agit plutôt d’un moyen de déterminer si la ligne de délimitation
                     obtenue par d’autres moyens doit être ajustée afin d’éviter qu’elle ne
                     donne lieu à une disproportion significative entre les espaces mari-
                     times attribués à chacune des parties et la longueur de leurs côtes
                     respectives. » (Délimitation maritime en mer Noire (Roumanie
                     c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 99‑100, par. 110.)
                 Le calcul de la superficie de la zone pertinente ne vise pas à la précision et
                 n’est qu’approximatif. L’« objet de la délimitation est en effet de parvenir
                 à un résultat équitable et non à une répartition égale des espaces mari-
                 times » (ibid., p. 100, par. 111 ; voir aussi Plateau continental de la mer du
                 Nord (République fédérale d’Allemagne/Danemark ; République fédérale
                 d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 22, par. 18 ; Plateau
                 continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985,
                 p. 45, par. 58 ; Délimitation maritime dans la région située entre le Groen‑
                 land et Jan Mayen (Danemark c. Norvège), arrêt, C.I.J. Recueil 1993,
                 p. 67, par. 64).
                    159. La zone pertinente correspond à la partie de l’espace maritime
                 dans laquelle les droits potentiels des parties se chevauchent. Elle ne sau-
                 rait dès lors, en la présente affaire, s’arrêter, comme le prétend la Colom-
                 bie, aux côtes occidentales des îles colombiennes. La côte du Nicaragua
                 ainsi que les îles nicaraguayennes adjacentes à celle‑ci génèrent des droits
                 potentiels sur les fonds marins et la colonne d’eau surjacente, sur une
                 distance de 200 milles marins, y compris à l’est des îles colombiennes où,
                 évidemment, ils empiètent sur les droits potentiels concurrents générés
                 par ces dernières. En conséquence, la zone pertinente s’étend vers l’est de
                 la côte nicaraguayenne jusqu’à une ligne située à 200 milles marins des
                 lignes de base à partir desquelles est mesurée la largeur de la mer territo-
                 riale du Nicaragua. Ce dernier n’ayant pas encore notifié au Secrétaire
                 général l’emplacement de ces lignes de base, en application du para-
                 graphe 2 de l’article 16 de la CNUDM, la limite orientale de la zone per-
                 tinente ne peut être tracée que de manière approximative.
                    160. Les intérêts d’Etats tiers entrent en jeu aussi bien au nord qu’au
                 sud.
                    Au nord, il existe une frontière entre le Nicaragua et le Honduras fixée
                 par la Cour dans son arrêt de 2007 (Différend territorial et maritime entre
                 le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hon‑
                 duras), arrêt, C.I.J. Recueil 2007 (II), p. 760‑763). Le point terminal de
                 cette frontière est resté indéterminé, mais « [l]a Cour a clairement indiqué
                 [aux paragraphes 306 à 319 de l’arrêt de 2007] que la bissectrice s’éten-

                                                                                            63




6 CIJ1034.indb 123                                                                                7/01/14 12:43

                                différend territorial et maritime (arrêt)                    684

                 drait au‑delà du 82e méridien jusqu’à atteindre la zone dans laquelle
                 pourraient être affectés les droits d’un Etat tiers » (Différend territorial et
                 maritime (Nicaragua c. Colombie), requête du Honduras à fin d’interven‑
                 tion, arrêt, C.I.J. Recueil 2011 (II), p. 443, par. 70). Au nord, la Cour
                 doit également tenir compte du fait que l’accord conclu en 1993 entre la
                 Colombie et la Jamaïque (paragraphe 152 ci‑dessus) a établi une frontière
                 maritime entre ces deux Etats, sans toutefois délimiter la « zone de régime
                 commun » (représentée sur le croquis no 1, p. 639).
                    Au sud, la Colombie et le Panama ont signé en 1976 un accord (RTNU,
                 vol. 1074, p. 221) qui est entré en vigueur le 30 novembre 1977 et aux
                 termes duquel a été retenue, pour la zone située entre la masse continen-
                 tale panaméenne et les îles colombiennes, une frontière en escalier en tant
                 que version simplifiée de la ligne d’équidistance. La Colombie a par ail-
                 leurs signé en 1977 un accord avec le Costa Rica aux termes duquel a été
                 établie la ligne de délimitation entre les deux pays à partir des frontières
                 convenues par la Colombie et le Panama (voir ci‑dessus) et par le
                 Costa Rica et le Panama. Quoique cet accord n’ait pas été ratifié, la
                 Colombie soutient que le Costa Rica a indiqué qu’il s’estimait lié par la
                 substance de ce traité. Les lignes frontières établies par l’ensemble de ces
                 accords sont représentées sur le croquis no 1 (p. 639).
                    161. La Cour rappelle qu’elle a dit, dans son arrêt de 2011 sur la
                 requête du Costa Rica à fin d’intervention en la présente instance que,
                 dans le cadre d’un différend maritime, « l’intérêt des Etats tiers [était], par
                 principe, protégé par la Cour » (Différend territorial et maritime (Nicara‑
                 gua c. Colombie), requête du Costa Rica à fin d’intervention, arrêt, C.I.J.
                 Recueil 2011 (II), p. 372, par. 86). Dans cet arrêt, elle a également fait
                 référence à l’affaire du Différend frontalier terrestre, insulaire et maritime
                 (El Salvador/Honduras), dans laquelle elle avait précisé que

                      « le fait de tenir compte, en tant que facteur géographique, de toutes
                      les côtes et relations côtières … pour effectuer une éventuelle délimi-
                      tation entre deux Etats riverains … ne signifie aucunement que l’in-
                      térêt juridique d’un troisième Etat riverain … soit susceptible d’être
                      affecté » (requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 124,
                      par. 77).
                 Dans l’affaire de la Délimitation maritime en mer Noire, la Cour a relevé
                 que, dans les parties de la zone où les droits potentiels de la Roumanie et
                 de l’Ukraine se chevauchaient, les droits d’Etats tiers pouvaient égale-
                 ment entrer en jeu. Elle a jugé qu’elle n’en était pas pour autant empêchée
                 d’inclure ces parties dans la zone pertinente, « sans préjudice de la posi-
                 tion de tout Etat tiers relativement à ses droits dans cette zone » (Délimi‑
                 tation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil
                 2009, p. 100, par. 114), précisant que
                      « le fait d’inclure certains espaces — qui peuvent être considérés
                      comme constituant la zone pertinente (et dont il conviendra, lors de la

                                                                                               64




6 CIJ1034.indb 125                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                   685

                      dernière étape du processus de délimitation, de tenir compte pour
                      vérifier qu’il n’y a pas de disproportion) — à seule fin de déterminer
                      approximativement l’étendue des droits concurrents des Parties [était]
                      sans incidence sur les droits d’Etats tiers. De tels droits ne seraient en
                      effet pertinents que si la délimitation entre la Roumanie et l’Ukraine
                      devait les affecter. » (C.I.J. Recueil 2009, p. 100, par. 114.)
                    162. Ces considérations valent également pour la détermination de la
                 zone pertinente en la présente affaire. La Cour note que, si l’accord que la
                 Colombie a signé avec le Costa Rica et ceux qu’elle a conclus avec la
                 Jamaïque et le Panama concernent les relations juridiques entre les Etats
                 parties à chacun de ces instruments, ils sont en revanche res inter alios
                 acta à l’égard du Nicaragua. En conséquence, les droits et obligations du
                 Nicaragua vis‑à‑vis du Costa Rica, de la Jamaïque ou du Panama ne sau-
                 raient être affectés par aucun de ces accords, qui ne peuvent pas davan-
                 tage imposer d’obligations ni conférer de droits au Costa Rica, à la
                 Jamaïque ou au Panama vis‑à‑vis du Nicaragua. Il s’ensuit que, en opé-
                 rant une délimitation entre la Colombie et le Nicaragua, la Cour n’entend
                 nullement définir ni mettre en cause les droits et obligations qui pour-
                 raient exister entre le Nicaragua et l’un quelconque de ces trois Etats. La
                 situation est quelque peu différente en ce qui concerne le Honduras. La
                 frontière entre celui‑ci et le Nicaragua a été fixée par la Cour dans son
                 arrêt de 2007, même si le point terminal en est resté indéterminé. Le Nica-
                 ragua ne peut donc se prévaloir de droits au nord de cette ligne, et le
                 Honduras, au sud. C’est, toutefois, à la dernière étape du processus de
                 délimitation, et non lors de l’étape préliminaire consistant à définir la
                 zone pertinente, que la Cour doit tenir compte des droits d’Etats tiers. Ce
                 nonobstant, pour que l’étape consistant à définir, même de manière
                 approximative, la zone pertinente soit vraiment utile, il est nécessaire
                 d’avoir conscience des revendications existantes ou potentielles d’Etats
                 tiers. En la présente affaire, les Parties s’accordent dans une large mesure
                 sur ce que cela implique. Le Nicaragua et la Colombie reconnaissent en
                 effet que la zone de chevauchement ne va pas au‑delà des frontières dont
                 l’un et l’autre sont déjà convenus avec des Etats tiers.
                    163. La Cour rappelle que la zone pertinente ne peut s’étendre au‑delà de
                 celle dans laquelle les droits des Parties se chevauchent. Il s’ensuit que les
                 espaces sur lesquels l’une d’elles n’a aucun droit, soit parce qu’elle a conclu
                 un accord avec un Etat tiers, soit parce que l’espace en question est situé
                 au‑delà d’une frontière fixée par voie judiciaire entre elle et un Etat tiers,
                 sont exclus de la zone pertinente pour les besoins du présent examen. La
                 Colombie n’ayant aucun droit potentiel au sud et à l’est de ses frontières
                 convenues avec le Costa Rica et le Panama, la zone pertinente ne peut
                 s’étendre au‑delà de ces frontières. En outre, bien que la « zone de régime
                 commun » de la Colombie et de la Jamaïque soit un espace dans lequel les
                 deux Etats concernés se sont mis d’accord sur un régime d’exploitation com-
                 mune, et non sur une délimitation, la Cour estime qu’elle doit être considé-
                 rée comme exclue de la zone pertinente. La Cour observe que plus de la

                                                                                             65




6 CIJ1034.indb 127                                                                                 7/01/14 12:43

                                différend territorial et maritime (arrêt)                  686

                 moitié de la « zone de régime commun » (de même que l’île de Bajo Nuevo
                 et les eaux adjacentes sur un rayon de 12 milles marins) se trouve à plus de
                 200 milles marins du Nicaragua et ne peut donc, en tout état de cause, faire
                 partie de la zone pertinente. Elle rappelle par ailleurs que ni le Nicaragua
                 (du moins dans la majeure partie de ses exposés) ni la Colombie n’ont
                 demandé son inclusion. Bien que l’île de Serranilla et les eaux adjacentes sur
                 un rayon de 12 milles marins soient exclues de la « zone de régime com-
                 mun », en l’espèce, la Cour considère qu’elles sont également exclues de la
                 zone pertinente, eu égard aux droits potentiels de la Jamaïque et au fait que
                 ni l’une ni l’autre des Parties n’ont avancé d’argument contraire.
                    164. La Cour conclut, en conséquence, que la limite de la zone perti-
                 nente suit, au nord, la frontière maritime entre le Nicaragua et le Hondu-
                 ras, telle que définie dans son arrêt du 8 octobre 2007 (Différend territorial
                 et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                 (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 659), jusqu’à
                 son intersection avec le parallèle situé par 16 degrés de latitude nord. Elle
                 se poursuit ensuite plein est jusqu’à la limite de la « zone de régime com-
                 mun ». A partir de ce point, elle longe cette limite, en décrivant un arc de
                 cercle d’un rayon de 12 milles marins autour de Serranilla, jusqu’à son
                 intersection avec la ligne située à 200 milles marins du Nicaragua.
                    165. Au sud, la limite de la zone pertinente part, à l’est, du point où la
                 ligne située à 200 milles marins du Nicaragua croise la ligne frontière
                 convenue entre la Colombie et le Panama. Elle suit ensuite cette ligne vers
                 l’ouest, jusqu’à la limite convenue entre la Colombie et le Costa Rica. Elle
                 longe ensuite cette limite vers l’ouest, puis vers le nord, jusqu’à son inter-
                 section avec une ligne d’équidistance hypothétique entre les côtes du
                 Costa Rica et du Nicaragua.
                    166. La zone pertinente ainsi définie a une superficie d’environ
                 209 280 kilomètres carrés, et est représentée sur le croquis no 7 (p. 687).

                             5. Les droits générés par les formations maritimes
                   167. La Cour estime opportun, à ce stade de son analyse, d’aborder la
                 question des droits que peuvent générer les différentes formations mari-
                 times en cause.

                 A. San Andrés, Providencia et Santa Catalina
                    168. Les Parties conviennent que San Andrés, Providencia et Santa
                 Catalina engendrent des droits à une mer territoriale, à une zone écono-
                 mique exclusive et à un plateau continental. Ces espaces maritimes
                 peuvent, en théorie, s’étendre dans toutes les directions sur une distance
                 de 200 milles marins. Comme il a été expliqué dans la section précédente,
                 les droits en question empiètent sur ceux que génèrent, sur la même dis-
                 tance, la côte continentale du Nicaragua et les îles adjacentes. Et ce che-
                 vauchement s’étend aussi bien à l’est qu’à l’ouest des îles de San Andrés,
                 Providencia et Santa Catalina. Du côté est, toutefois, la portée des droits

                                                                                            66




6 CIJ1034.indb 129                                                                                7/01/14 12:43

6 CIJ1034.indb 131
                                                                                                      ZONE DE
                                                                                    Serranilla                                  Bajo Nuevo
                                                                                                      RÉGIME
                                                                  RAS                                 COMMUN
                                                               NDU   A
                                                            HO RAGU
                                                                A                                    Colombie / Jamaïque
                                                             NIC
                          HONDURAS

                                                                       Quitasueño     Serrana
                                                                                                                                  JAMA
                                                                                                                                      ÏQUE
                                              Cayes des                                                                          COL
                                                                                                                                     OMB
                                                                                                                                         IE
                                               Miskitos

                                                                                                 Roncador                                               Croquis n°7:
                                                                 Providencia/
                                                                                                                                              La zone maritime pertinente,
                          NICARAGUA                             Santa Catalina                                                                telle qu'identifiée par la Cour
                                                             San Andrés
                                             Mangle                                                                        COLOMBIE
                                             Chico                                                                          PANAMA                    Ce croquis a été établi
                                                                           Cayes de l'Est-Sud-Est
                                                                                                                                                     à seule fin d'illustration.

                                             Mangle            Cayes                                                                           Projection de Mercator (12° 30' N)
                                             Grande       d'Alburquerque
                                                                                                                                                             WGS 84
                                                                                                 MER DES CARAÏBES

                                                            COLOMBIE
                                                           COSTA RICA




                                                                A
                                                               M ICA

                                                             S
                                                            NA R

                                                          CO
                                                          PA TA
                               COSTA
                                                                                                                                                                                    différend territorial et maritime (arrêt)




                                      RICA                                                                                                                  COLOMBIE
                                                                                                   PANAMA
                                                                                                                                                                                    687




                     67




7/01/14 12:43

                                différend territorial et maritime (arrêt)                    688

                 engendrés par les trois îles s’étend au‑delà de la limite de 200 milles marins
                 depuis les lignes de base nicaraguayennes et se situe, par conséquent, en
                 dehors de la zone pertinente définie par la Cour.
                   169. Le Nicaragua fait valoir que, pour être équitable, la délimitation opé-
                 rée par la Cour doit prévoir l’enclavement de chacune des trois îles dans un
                 rayon de 12 milles marins. La Cour reviendra sur cette prétention au moment
                 de déterminer le tracé de la frontière maritime (voir paragraphes 184‑247). Il
                 suffit, à ce stade, de prendre acte de ce que les Parties sont d’accord quant aux
                 droits que les trois îles sont susceptibles d’engendrer.

                 B. Cayes d’Alburquerque, cayes de l’Est‑Sud‑Est, Roncador, Serrana,
                   Serranilla et Bajo Nuevo
                    170. Les Parties sont en désaccord en ce qui concerne les droits que
                 peuvent générer les autres formations maritimes. Concernant Quitasueño,
                 leurs divergences sont telles que les droits générés par cette formation
                 feront l’objet d’une section distincte (paragraphes 181‑183 ci‑dessous). Le
                 Nicaragua soutient que les cayes d’Alburquerque, les cayes de l’Est‑Sud‑Est,
                 Roncador, Serrana, Serranilla et Bajo Nuevo tombent toutes sous le coup
                 de l’exception prévue au paragraphe 3 de l’article 121 de la CNUDM ;
                 autrement dit, il s’agirait de rochers ne générant aucun droit à un plateau
                 continental ou à une zone économique exclusive. Il fait valoir que les for-
                 mations en question doivent être considérées séparément et que l’on ne
                 saurait étendre la portée géographique des droits qu’elles génèrent en mer
                 en les considérant comme un groupe, compte tenu surtout de la distance
                 considérable qui les sépare. Il conteste par ailleurs ce qu’il tient pour une
                 tentative, de la part de la Colombie, de donner à ces îles une taille dispro-
                 portionnée, en se servant des dimensions des bancs et des basses sur les-
                 quels elles reposent. Selon lui, seules les formations individuelles qui
                 restent découvertes à marée haute peuvent générer des droits à des espaces
                 maritimes et, dans chaque cas, la portée de ces droits est fonction des
                 dimensions de l’île et non de ses liens avec d’autres formations maritimes.
                    171. Le Nicaragua souligne la petite taille de ces îles, sur lesquelles il n’y
                 aurait aucune population établie et, ajoute‑t‑il, aucune vie économique. Il
                 soutient qu’elles ne se prêtent pas à l’habitation humaine ou à une vie éco-
                 nomique propre et que, par conséquent, elles constituent des rochers visés
                 par l’exception énoncée au paragraphe 3 de l’article 121 de la convention. Il
                 en conclut qu’elles engendrent des droits non pas à une zone économique
                 exclusive ou à un plateau continental, mais seulement à une mer territoriale.
                    172. En outre, le Nicaragua soutient que, pour parvenir à une solution
                 équitable, la question du chevauchement des espaces revendiqués autour de
                 ces îles doit être résolue par l’enclavement de chacune d’elles dans un rayon
                 de 3 milles marins à partir de ses lignes de base. A l’appui de cette préten-
                 tion, il fait référence à un certain nombre d’affaires dans lesquelles la Cour
                 elle‑même et des tribunaux arbitraux n’auraient attribué aux îles et forma-
                 tions maritimes de petite taille qu’une mer territoriale réduite.

                                                        *
                                                                                               68




6 CIJ1034.indb 133                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                    689

                    173. La Colombie soutient pour sa part que les cayes d’Alburquerque,
                 les cayes de l’Est‑Sud‑Est, Roncador, Serrana, Serranilla et Bajo Nuevo
                 sont des îles qui engendrent des droits à des espaces maritimes au même
                 titre que tout autre territoire terrestre, c’est‑à‑dire des droits à une mer
                 territoriale d’une largeur de 12 milles marins, à une zone économique
                 exclusive et à un plateau continental. Elle signale l’existence de structures
                 d’hébergement à l’intention des détachements militaires colombiens, ainsi
                 que d’autres installations sur Alburquerque (North Cay), les cayes de
                 l’Est‑Sud‑Est, Roncador, Serrana et Serranilla, d’installations de commu-
                 nication et d’héliports sur plusieurs des îles, et d’activités liées à la pêche
                 locale sur certaines d’entre elles. Elle soutient que toutes les îles se prêtent
                 à l’habitation humaine ou à une vie économique propre et ne sont donc
                 pas visées par l’exception prévue au paragraphe 3 de l’article 121.
                    174. S’agissant du droit à une mer territoriale que pourrait engendrer
                 chacune des îles, la Colombie tient pour dénuée de tout fondement juri-
                 dique la proposition du Nicaragua tendant à en limiter la largeur à
                 3 milles marins. Elle fait valoir que toute île, même lorsqu’elle tombe sous
                 le coup de l’exception énoncée au paragraphe 3 de l’article 121, ouvre
                 droit à une mer territoriale au même titre que tout autre territoire ter-
                 restre et que, en conformité avec le principe de droit international coutu-
                 mier désormais codifié à l’article 3 de la CNUDM, tout Etat peut fixer à
                 12 milles marins la largeur de sa mer territoriale à partir de sa côte, ce
                 qu’a fait la Colombie. Selon cette dernière, en cas de chevauchement, les
                 droits d’un Etat sur sa mer territoriale doivent toujours prévaloir sur les
                 droits de tout autre Etat à une zone économique exclusive ou à un pla-
                 teau continental, puisque la souveraineté de l’Etat sur sa mer territoriale
                 l’emporte sur les droits de l’autre Etat sur son plateau continental et sa
                 zone économique exclusive.

                                                      *   *
                    175. A titre liminaire, la Cour rappelle que Serranilla et Bajo Nuevo se
                 trouvent à l’extérieur de la zone pertinente, telle que définie dans la sec-
                 tion précédente du présent arrêt, et que, en conséquence, elle n’a pas à se
                 prononcer, en l’espèce, sur la portée des droits à des espaces maritimes
                 que ces formations pourraient engendrer. Elle note également que, dans
                 la zone s’étendant sur 200 milles marins à partir des côtes nicara-
                 guayennes, les droits générés par San Andrés, Providencia et Santa Cata-
                 lina sur 200 milles marins recouvriraient de toute façon entièrement ceux
                 que pourraient engendrer Serranilla ou Bajo Nuevo.
                    176. S’agissant des cayes d’Alburquerque, des cayes de l’Est‑Sud‑Est,
                 de Roncador, de Serrana, de Serranilla et de Bajo Nuevo, il convient de
                 partir du principe que,
                      « [c]onformément au paragraphe 2 de l’article 121 de la convention
                      de 1982 sur le droit de la mer, qui reflète le droit international coutu-
                      mier, les îles, quelles que soient leurs dimensions, jouissent à cet

                                                                                              69




6 CIJ1034.indb 135                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                    690

                      égard du même statut, et par conséquent engendrent les mêmes
                      droits en mer que les autres territoires possédant la qualité de terre
                      ferme » (Délimitation maritime et questions territoriales entre Qatar et
                      Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 97,
                      par. 185).
                 Il s’ensuit qu’une île de taille relativement réduite peut ouvrir droit à un
                 espace maritime considérable. Par ailleurs, même une île tombant sous le
                 coup de l’exception prévue au paragraphe 3 de l’article 121 de la CNUDM
                 ouvre droit à une mer territoriale.
                    177. Ce droit à une mer territoriale est le même que pour tout autre
                 territoire terrestre. Quelle qu’ait pu être la règle dans le passé, le droit
                 international fixe de nos jours à 12 milles marins la largeur de la mer ter-
                 ritoriale dont peut se prévaloir l’Etat côtier, et l’article 3 de la CNUDM
                 reflète l’état actuel du droit international coutumier sur ce point. La Cour
                 constate que la Colombie s’est approprié une mer territoriale d’une lar-
                 geur de 12 milles marins autour de tous ses territoires (tout comme le
                 Nicaragua). Or, si la mer territoriale d’un Etat peut être restreinte dans le
                 cas où elle chevauche la mer territoriale d’un autre Etat, comme le prévoit
                 l’article 15 de la CNUDM, tel n’est pas le cas en l’espèce. Il y a toutefois
                 chevauchement de la mer territoriale revendiquée par la Colombie autour
                 de chacune de ses îles avec le plateau continental et la zone économique
                 exclusive auxquels peut prétendre le Nicaragua. Les droits en cause ici
                 sont de nature différente : conformément à des principes bien établis en
                 droit international coutumier, l’Etat côtier a la souveraineté sur le fond
                 de la mer et la colonne d’eau surjacente dans les limites de sa mer territo-
                 riale (ibid., p. 93, par. 174), tandis qu’il se voit reconnaître des droits spé-
                 cifiques, et non la souveraineté, sur le plateau continental et la zone
                 économique exclusive.
                    178. La Cour n’a jamais restreint le droit d’un Etat de fixer à 12 milles
                 marins la largeur de la mer territoriale entourant une île en raison d’un
                 chevauchement avec la zone économique exclusive et le plateau continen-
                 tal d’un autre Etat. Dans l’affaire du Différend territorial et maritime entre
                 le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hon‑
                 duras), le Nicaragua avait fait valoir que les quatre îles de petites dimen-
                 sions dont la Cour avait jugé qu’elles appartenaient au Honduras
                 (Bobel Cay, South Cay, Savanna Cay et Port Royal Cay) devaient se voir
                 reconnaître une mer territoriale d’une largeur limitée à trois milles marins,
                 afin de ne pas avoir d’effet inéquitable sur ses droits à un plateau conti-
                 nental et à une zone économique exclusive. De son côté, le Honduras
                 soutenait avoir droit à une mer territoriale de 12 milles marins autour de
                 chacune des îles en question, sauf là où cette mer territoriale empiéterait
                 sur celle engendrée par l’un des territoires nicaraguayens. La Cour a
                 donné raison au Honduras sur ce point :
                         « La Cour relève que, en vertu de l’article 3 de la CNUDM, le
                      Honduras a le droit de fixer à 12 milles marins la largeur de sa mer
                      territoriale, tant pour son territoire continental que pour les îles rele-

                                                                                              70




6 CIJ1034.indb 137                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                    691

                      vant de sa souveraineté. Le Honduras demande en l’espèce, pour les
                      quatre îles en cause, une mer territoriale de 12 milles marins. La
                      Cour estime donc que, sous réserve d’éventuels chevauchements entre
                      les mers territoriales situées respectivement autour d’îles honduriennes
                      et d’îles nicaraguayennes se trouvant alentour, Bobel Cay,
                      Savanna Cay, Port Royal Cay et South Cay doivent se voir accorder
                      une mer territoriale de 12 milles marins. » (Différend territorial et
                      maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                      (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 751,
                      par. 302 ; les italiques sont de la Cour.)
                 Cette position est également celle d’autres juridictions. Ainsi, le tribunal
                 arbitral saisi de l’affaire du Différend frontalier entre Doubaï et Chard­
                 jah (1981) (International Law Reports (ILR), vol. 91, p. 543) a rejeté la
                 prétention de Doubaï selon laquelle la mer territoriale entourant
                 Abou Moussa devait être limitée à 3 milles marins. Il a déclaré que « toute
                 île, si petite soit‑elle, posséd[ait] une ceinture de mer territoriale » dont la
                 largeur était de 12 milles marins, sauf là où elle chevauchait la mer terri-
                 toriale à laquelle pouvait prétendre un autre Etat (p. 674) [traduction du
                 Greffe]. Très récemment, dans l’affaire du Golfe du Bengale, le TIDM a
                 constaté que
                      « le Bangladesh a[vait] droit à une mer territoriale de 12 milles autour
                      de l’île de Saint‑Martin dans la zone où sa mer territoriale ne che-
                      vauch[ait] plus la mer territoriale du Myanmar. Le contraire revien-
                      drait à accorder davantage de poids aux droits souverains et à la
                      juridiction du Myanmar dans sa zone économique exclusive et sur
                      son plateau continental qu’à la souveraineté du Bangladesh sur sa
                      mer territoriale. » (Différend relatif à la délimitation de la frontière
                      maritime entre le Bangladesh et le Myanmar dans le golfe du Bengale,
                      arrêt du 14 mars 2012, TIDM, par. 169.)
                     179. Depuis que le droit à une mer territoriale d’une largeur de
                 12 milles marins est établi en droit international, chaque fois qu’un arrêt
                 ou une sentence a attribué à une île de petite taille une mer territoriale
                 d’une largeur inférieure, c’était soit parce qu’elle empiétait sur la mer ter-
                 ritoriale d’un autre Etat (c’était le cas, par exemple, de l’île de Qit’at Jara-
                 dah dans l’affaire de la Délimitation maritime et des questions territoriales
                 entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001,
                 p. 109, par. 219), soit parce qu’il existait une frontière historique ou
                 convenue (comme c’était le cas pour l’île d’Alcatraz dans l’Affaire de la
                 délimitation de la frontière maritime entre la Guinée et la Guinée‑Bissau
                 (1985), RSA, vol. XIX, p. 190 (français) ; ILR, vol. 77, p. 635 (anglais)).
                     180. La Cour ne peut donc souscrire à la prétention du Nicaragua selon
                 laquelle la solution équitable consisterait à tracer autour de chacune des
                 îles en cause une enclave d’un rayon de 3 milles marins. Elle conclut que
                 toutes les formations en question — Roncador, Serrana, les cayes
                 ­d’­Alburquerque et les cayes de l’Est‑Sud‑Est — ouvrent droit à une mer

                                                                                              71




6 CIJ1034.indb 139                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                  692

                 ­territoriale d’une largeur de 12 milles marins, indépendamment de la ques-
                 tion de savoir si elles tombent sous le coup de l’exception prévue au para-
                 graphe 3 de l’article 121 de la CNUDM, question qui n’entre en jeu que
                 pour déterminer si elles peuvent engendrer des droits à un plateau conti-
                 nental et à une zone économique exclusive. A cet égard, la Cour remarque
                 que l’ensemble de la zone pertinente se trouve à moins de 200 milles marins
                 d’une ou plusieurs des îles de San Andrés, Providencia ou Santa Catalina,
                 les Parties étant d’accord pour dire que chacune d’elles génère un droit à
                 un plateau continental et à une zone économique exclusive. La Cour rap-
                 pellera que, confrontée à une situation similaire en ce qui concerne l’île des
                 Serpents dans l’affaire relative à la Délimitation maritime en mer Noire, elle
                 n’a pas jugé nécessaire de déterminer si cette île relevait des paragraphes 2
                 ou 3 de l’article 121 de la CNUDM (Délimitation maritime en mer Noire
                 (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 122‑123, par. 187).
                 En la présente affaire, la Cour conclut également qu’il n’est pas nécessaire
                 de déterminer la nature exacte des îles de plus faibles dimensions, puisque
                 tout droit que celles‑ci pourraient engendrer dans la zone pertinente sur
                 des espaces situés au‑delà de la mer territoriale serait entièrement couvert
                 par le droit à un plateau continental et à une zone économique exclusive
                 généré par les îles de San Andrés, Providencia et Santa Catalina.

                 C. Quitasueño
                    181. La Cour a déjà exposé (paragraphes 27‑38 ci‑dessus) les raisons
                 qui l’ont amenée à conclure que l’une des formations de Quitasueño, en
                 l’occurrence QS 32, restait découverte à marée haute et était par consé-
                 quent une île au sens de la définition énoncée au paragraphe 1 de l’ar-
                 ticle 121 de la CNUDM, et que les 53 autres formations recensées à
                 Quitasueño étaient des hauts‑fonds découvrants. Il lui incombe à présent
                 d’examiner la question du droit à des espaces maritimes auquel peut pré-
                 tendre la Colombie au titre de sa souveraineté sur QS 32.
                    182. Pour les motifs déjà exposés (paragraphes 176‑180 ci‑dessus), la
                 Colombie peut prétendre à une mer territoriale de 12 milles marins autour
                 de QS 32. Elle est par ailleurs en droit, afin de mesurer cette mer territo-
                 riale, de s’appuyer sur la règle énoncée à l’article 13 de la CNUDM :
                     « Hauts‑fonds découvrants
                     1. Par « hauts‑fonds découvrants », on entend les élévations naturelles
                        de terrain qui sont entourées par la mer, découvertes à marée basse
                        et recouvertes à marée haute. Lorsque des hauts‑fonds découvrants
                        se trouvent, entièrement ou en partie, à une distance du continent
                        ou d’une île ne dépassant pas la largeur de la mer territoriale, la
                        laisse de basse mer sur ces hauts‑fonds peut être prise comme ligne
                        de base pour mesurer la largeur de la mer territoriale.
                     2. Lorsque des hauts‑fonds découvrants se trouvent entièrement à une
                        distance du continent ou d’une île qui dépasse la largeur de la mer
                        territoriale, ils n’ont pas de mer territoriale qui leur soit propre. »

                                                                                            72




6 CIJ1034.indb 141                                                                                7/01/14 12:43

                                différend territorial et maritime (arrêt)                    693

                 La Cour a considéré que cette disposition reflétait le droit international
                 coutumier (Délimitation maritime et questions territoriales entre Qatar et
                 Bahreïn (Qatar c. Bahreïn), arrêt, C.I.J. Recueil 2001, p. 100, par. 201).
                 La Colombie est dès lors en droit de tenir compte de ces hauts‑fonds
                 découvrants, qui se trouvent à moins de 12 milles marins de QS 32, pour
                 mesurer la largeur de sa mer territoriale. Il ressort clairement des exposés
                 présentés par la Colombie dans la présente affaire que celle‑ci a exercé ce
                 droit et qu’elle s’est servie de toutes les formations recensées dans le rap-
                 port Smith pour mesurer la largeur de la mer territoriale entourant Qui-
                 tasueño.
                    183. La Cour constate que, à l’exception de deux hauts‑fonds décou-
                 vrants (QS 53 et QS 54), toutes les formations maritimes situées sur Qui-
                 tasueño se trouvent dans un rayon de 12 milles marins de QS 32. Ainsi, la
                 largeur de la mer territoriale autour de Quitasueño s’étend à partir des
                 hauts‑fonds découvrants se trouvant dans un rayon de 12 milles marins
                 de QS 32 qui, de par leur position, peuvent servir au tracé de la ligne de
                 base à partir de laquelle est mesurée la largeur de la mer territoriale.
                 Puisque aucune des Parties n’a soutenu que QS 32 est autre chose qu’un
                 rocher ne se prêtant pas à l’habitation humaine ou à une vie économique
                 propre, au sens du paragraphe 3 de l’article 121 de la CNUDM, cette
                 formation ne génère aucun droit à un plateau continental ou à une zone
                 économique exclusive.

                                        6. La méthode de délimitation
                   184. La Cour abordera maintenant la question de la méthode à utiliser
                 pour effectuer la délimitation. Sur ce point, les Parties ont exprimé des
                 vues diamétralement opposées.

                                                      *   *
                    185. Le Nicaragua soutient que la situation géographique est telle que la
                 Cour aurait tort de recourir à la méthode qu’elle utilise habituellement et
                 qui consiste à établir une ligne d’équidistance (ou médiane) provisoire, puis
                 à examiner s’il existe des circonstances pertinentes justifiant l’ajustement ou
                 le déplacement de cette ligne, avant de vérifier si la ligne ainsi ajustée abou-
                 tit à un résultat disproportionné. Pour le Nicaragua, il serait tout à fait
                 artificiel de tracer une ligne d’équidistance provisoire entre la côte nicara-
                 guayenne et les côtes occidentales des îles colombiennes, puisque cela
                 reviendrait à considérer les îles comme une côte continentale lui faisant
                 face, alors même que les côtes occidentales de San Andrés, Providencia et
                 Santa Catalina représentent à peine un vingtième de la longueur de sa côte
                 continentale à lui, et que les îles susceptibles de servir à la construction
                 d’une telle ligne sont situées à une distance considérable les unes des autres.
                 En outre, le Nicaragua fait valoir que le tracé d’une ligne d’équidistance
                 (ou médiane) provisoire aurait pour effet de méconnaître totalement la por-
                 tion importante de la zone pertinente qui se trouve à l’est des îles colom-

                                                                                              73




6 CIJ1034.indb 143                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                   694

                 biennes, ce qui reviendrait à attribuer à la Colombie environ les trois quarts
                 de cette zone. Même s’il reconnaît que l’établissement d’une ligne d’équidis-
                 tance (ou médiane) provisoire n’est que la première étape de la méthode
                 normalement employée par la Cour, le Nicaragua soutient que, en l’espèce,
                 l’ajustement ou le déplacement d’une telle ligne serait insuffisant pour par-
                 venir à un résultat équitable, et qu’une méthode différente s’impose. Il fait
                 remarquer que, dans l’affaire du Différend territorial et maritime entre le
                 Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hon­
                 duras), la Cour a dit que certains facteurs pouvaient rendre inappropriée
                 l’application de la méthode consistant à établir une ligne d’équidistance
                 (ou médiane) provisoire pour ensuite examiner s’il existe des circonstances
                 exigeant son ajustement ou son déplacement (arrêt, C.I.J. Recueil 2007 (II),
                 p. 741, par. 272). Il soutient que tel est le cas en l’espèce.
                    186. Selon le Nicaragua, la méthode à retenir suppose qu’il soit reconnu
                 d’emblée que les îles colombiennes sont des formations minuscules situées
                 dans la partie du plateau continental qui lui revient. Le Nicaragua estime
                 que ce genre de formations insulaires de petites dimensions ne se voient
                 souvent accorder qu’un effet limité, voire aucun effet, dans la délimitation
                 maritime. Dans ces conditions, il soutient que la méthode qu’il convient
                 d’appliquer consiste à enclaver chacune des îles colombiennes, tout en
                 reconnaissant que, hors ces enclaves, les espaces situés entre la côte nicara-
                 guayenne et la limite de 200 milles marins calculée à partir de ses lignes de
                 base et correspondant à son plateau continental et à sa zone économique
                 exclusive doivent lui être attribués. Il fait valoir que la technique de l’en-
                 clavement a été utilisée par le tribunal arbitral à l’égard des îles Anglo‑­
                 Normandes dans l’affaire de la Délimitation du plateau continental entre
                 Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord et République fran‑
                 çaise (1977) (RSA, vol. XVIII, p. 3 ; ILR, vol. 54, p. 6), et que son utilisa-
                 tion est indiquée en l’espèce pour les mêmes raisons. Il fait également
                 référence à nombre d’autres arrêts et sentences où des îles de dimensions
                 comparables se seraient vu attribuer un espace maritime réduit.

                                                       *
                    187. La Colombie soutient pour sa part que la Cour devrait s’en tenir
                 à la méthode qu’elle utilise depuis de nombreuses années en matière de
                 délimitation maritime, qui consiste à établir en premier lieu une ligne
                 d’équidistance (ou médiane) provisoire, puis à l’ajuster ou à la déplacer si
                 des circonstances pertinentes l’exigent. La Colombie reconnaît qu’il est
                 arrivé à la Cour de recourir à d’autres méthodes, mais précise que, dans
                 la seule affaire récente où elle s’est écartée de sa pratique habituelle, celle
                 du Différend territorial et maritime entre le Nicaragua et le Honduras dans
                 la mer des Caraïbes (Nicaragua c. Honduras), elle l’a fait parce que la
                 configuration de la côte rendait impossible l’établissement d’une ligne
                 d’équidistance (arrêt, C.I.J. Recueil 2007 (II), p. 743, par. 280). Or, selon
                 la Colombie, rien en l’espèce ne rend la construction d’une ligne d’équi-
                 distance (ou médiane) impossible ou même difficile.

                                                                                             74




6 CIJ1034.indb 145                                                                                 7/01/14 12:43

                                différend territorial et maritime (arrêt)                    695

                    188. La Colombie rejette la solution de l’enclavement proposée par le
                 Nicaragua, qui romprait de manière injustifiée avec la méthode devenue,
                 selon elle, pratique courante aussi bien pour la Cour que pour d’autres
                 juridictions internationales et qui consiste à établir une ligne d’équidistance
                 (ou médiane) provisoire puis à examiner s’il existe des circonstances appe-
                 lant un ajustement ou un déplacement de cette ligne. Elle fait valoir que
                 l’affaire du Plateau continental entre le Royaume‑Uni et la France est sans
                 rapport avec l’espèce, puisque les îles en question se trouvaient tout près de
                 la côte française, qu’elles étaient entourées sur trois côtés par le territoire
                 français et que cette affaire s’inscrivait dans le cadre plus vaste d’une procé-
                 dure de délimitation entre les côtes française et britannique. Selon la
                 Colombie, le présent contexte est entièrement différent, en ce que ses îles se
                 trouvent à plus de 65 milles marins du point le plus rapproché du territoire
                 nicaraguayen, auquel elles ne font face que dans une seule direction, et que
                 sa côte continentale n’est pas en jeu pour les besoins de la délimitation.
                    189. En outre, la Colombie fait valoir que la méthode de l’enclavement
                 proposée par le Nicaragua ne permet pas la prise en compte des droits
                 que les îles pourraient générer en sa faveur à l’est de la limite de 200 milles
                 marins établie depuis les lignes de base nicaraguayennes.

                                                      *   *
                    190. La Cour a dit clairement et à plusieurs reprises que, en cas de
                 chevauchement de droits à un plateau continental et à une zone écono-
                 mique exclusive, la méthode de délimitation qu’elle entendait employer
                 normalement comportait trois étapes (Plateau continental (Jamahiriya
                 arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 46, par. 60 ; Délimita‑
                 tion maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil
                 2009, p. 101, par. 115‑116).
                    191. Dans un premier temps, il s’agit pour la Cour d’établir une ligne
                 de délimitation provisoire entre les territoires respectifs des Parties
                 (y compris leurs territoires insulaires). Elle a recours pour ce faire à des
                 méthodes à la fois objectives sur le plan géométrique et adaptées à la
                 ­géographie de la zone. Cette tâche consiste à construire une ligne d’équi-
                  distance, lorsque les côtes pertinentes sont adjacentes, ou une ligne
                  médiane entre les deux côtes, lorsque celles‑ci se font face, à moins
                  que, dans un cas comme dans l’autre, des raisons impérieuses ne le per-
                  mettent pas (voir Différend territorial et maritime entre le Nicaragua et le
                  Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                  ­
                 C.I.J. Recueil 2007 (II), p. 745, par. 281). L’emploi des termes « ligne
                 médiane » et « ligne d’équidistance » est sans incidence en droit puisque la
                 méthode de délimitation consiste dans chaque cas à tracer une ligne dont
                 chaque point se trouve à égale distance des points les plus proches des
                 deux côtes pertinentes (Délimitation maritime en mer Noire (Roumanie
                 c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101, par. 116). La ligne est tra-
                  cée à partir des points les plus pertinents des côtes des deux Etats concer-
                  nés (ibid., p. 101, par. 116‑117).

                                                                                              75




6 CIJ1034.indb 147                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                    696

                    192. A la deuxième étape, il s’agit pour la Cour de déterminer s’il existe
                 des circonstances pertinentes qui pourraient appeler un ajustement ou
                 un déplacement de la ligne d’équidistance (ou médiane) provisoire afin
                 d’aboutir à un résultat équitable. Si elle conclut à l’existence de telles cir-
                 constances, elle établit une frontière différente, généralement en ajustant
                 ou en déplaçant la ligne d’équidistance (ou médiane), de manière à tenir
                 compte de ces circonstances (Plateau continental (Jamahiriya arabe
                 libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 47, par. 63 ; Délimitation
                 maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                 p. 102‑103, par. 119‑121). Lorsque les circonstances pertinentes l’exigent,
                 la Cour peut également recourir à d’autres techniques, comme l’enclave-
                 ment d’îles isolées, de manière à aboutir à un résultat équitable.
                    193. La troisième et dernière étape consiste pour la Cour à vérifier si la
                 ligne, telle qu’ajustée ou déplacée, a pour effet de créer une disproportion
                 marquée entre les espaces maritimes attribués à chacune des Parties dans
                 la zone pertinente, par rapport à la longueur de leurs côtes pertinentes
                 respectives. Comme elle l’a expliqué dans l’affaire de la Délimitation mari‑
                 time en mer Noire :
                         « Enfin, la Cour s’assurera, dans une troisième étape, que la ligne (une
                      ligne d’équidistance provisoire ayant ou non été ajustée en fonction des
                      circonstances pertinentes) ne donne pas lieu, en l’état, à un résultat
                      inéquitable du fait d’une disproportion marquée entre le rapport des
                      longueurs respectives des côtes et le rapport des zones maritimes perti-
                      nentes attribuées à chaque Etat par ladite ligne … La vérification finale
                      du caractère équitable du résultat obtenu doit permettre de s’assurer
                      qu’aucune disproportion marquée entre les zones maritimes ne ressort
                      de la comparaison avec le rapport des longueurs des côtes.
                         Cela ne signifie toutefois pas que les zones ainsi attribuées à chaque
                      Etat doivent être proportionnelles aux longueurs des côtes : ainsi que la
                      Cour l’a indiqué, « c’est … le partage de la région qui résulte de la déli-
                      mitation et non l’inverse » (Délimitation maritime dans la région située
                      entre le Groenland et Jan Mayen (Danemark c. Norvège), arrêt, C.I.J.
                      Recueil 1993, p. 67, par. 64). » (Délimitation maritime en mer Noire
                      (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 103, par. 122.)
                    194. Bien entendu, cette démarche en trois temps ne doit pas être appli-
                 quée de façon mécanique, et la Cour a reconnu qu’il ne serait peut‑être pas
                 toujours opportun de commencer par l’établissement d’une ligne d’équi-
                 distance (ou médiane) provisoire (voir, par exemple, Différend territorial et
                 maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nica‑
                 ragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 741, par. 272). Aussi
                 la Cour a‑t‑elle examiné avec beaucoup de soin l’argument du Nicaragua
                 selon lequel la situation géographique de l’espèce rendait inopportun le
                 tracé d’une ligne médiane provisoire à titre de point de départ.
                    195. Contrairement à ce qui avait été le cas en l’affaire du Différend
                 territorial et maritime entre le Nicaragua et le Honduras dans la mer des
                 Caraïbes (Nicaragua c. Honduras), en l’espèce, l’établissement d’une ligne

                                                                                              76




6 CIJ1034.indb 149                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                    697

                 médiane n’est pas impossible. La côte du Nicaragua (y compris les îles
                 nicaraguayennes) et les côtes occidentales des îles de San Andrés, Provi-
                 dencia et Santa Catalina, ainsi que des cayes d’Alburquerque, se font face
                 à une distance qui n’est nulle part inférieure à 65 milles marins (soit la
                 distance séparant Mangle Chico des cayes d’Alburquerque). Il n’y a donc
                 aucun obstacle à la construction d’une ligne provisoire située à équidis-
                 tance des points de base situés sur ces deux côtes. La question n’est donc
                 pas de savoir si le tracé d’une telle ligne est possible, mais s’il constitue un
                 point de départ approprié pour la délimitation, étant donné qu’une partie
                 importante de la zone pertinente se trouve à l’est des îles colombiennes
                 principales, c’est‑à‑dire — fait inhabituel — derrière la ligne de base à
                 partir de laquelle serait établie la ligne médiane provisoire.
                    196. La Cour reconnaît que l’existence d’un chevauchement potentiel
                 de droits à l’est des îles colombiennes principales, c’est‑à‑dire derrière les
                 points de base à partir desquels, du côté colombien, serait tracée la ligne
                 d’équidistance (ou médiane), pourrait constituer une circonstance perti-
                 nente exigeant d’ajuster la ligne médiane provisoire ou de la déplacer. Il en
                 va de même de l’importante disparité entre la longueur des côtes en cause.
                 Ces facteurs doivent effectivement être pris en considération à la deuxième
                 étape du processus de délimitation, mais ils ne sauraient justifier que la
                 méthode soit rejetée au profit d’une autre dont le point de départ consis­
                 terait à enclaver chacune des îles plutôt qu’à établir une ligne médiane
                 provisoire. Selon la méthode normalement employée par la Cour, la
                 construction d’une telle ligne n’est qu’une première étape et ne compromet
                 en rien la recherche d’un résultat équitable. La Cour s’est exprimée comme
                 suit dans l’affaire de la Délimitation maritime en mer Noire :
                        « A ce stade, la Cour ne s’intéresse pas encore aux éventuelles cir-
                      constances pertinentes, et la ligne est tracée selon des critères stricte-
                      ment géométriques, sur la base de données objectives. » (Délimitation
                      maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil
                      2009, p. 101, par. 118.)
                    197. Les diverses considérations avancées par le Nicaragua pour justi-
                 fier le recours à une méthode différente sont des facteurs que la Cour devra
                 prendre en considération à la deuxième étape du processus, afin de décider
                 s’ils appellent un ajustement ou un déplacement de la ligne médiane provi-
                 soire et de quelle manière. La méthode retenue par la Cour n’empêche pas
                 que la ligne provisoire soit très sensiblement ajustée ou déplacée lorsque
                 cela est justifié, ni qu’il soit procédé à l’enclavement de certaines forma-
                 tions dans les portions de la zone pertinente où il est nécessaire de recourir
                 à cette technique pour aboutir à un résultat équitable. La méthode pro­
                 posée par le Nicaragua part au contraire d’une solution dans laquelle les
                 considérations que celui‑ci juge les plus pertinentes ont déjà été prises en
                 compte et dont le résultat est dans une large mesure prédéterminé.
                    198. La Cour ne croit pas devoir renoncer à sa méthode habituelle en
                 raison de la sentence rendue dans l’affaire du Plateau continental entre le
                 Royaume‑Uni et la France, sentence qui remonte à 1977, c’est‑à‑dire long-

                                                                                              77




6 CIJ1034.indb 151                                                                                  7/01/14 12:43

                               différend territorial et maritime (arrêt)                 698

                 temps avant que ne soit mise au point la méthode qu’elle applique de nos
                 jours dans les affaires de délimitation maritime. Dans cette affaire, la
                 situation géographique était sensiblement différente, et la Cour reviendra
                 sur ce point. Le tribunal arbitral a commencé par construire une ligne
                 d’équidistance (ou médiane) provisoire entre les deux côtes continentales,
                 avant de procéder à l’enclavement des îles Anglo‑Normandes, parce que
                 celles‑ci se trouvaient du « mauvais » côté de la ligne en question (Délimi‑
                 tation du plateau continental entre Royaume‑Uni de Grande‑Bretagne et
                 d’Irlande du Nord et République française (1977), RSA, vol. XVIII,
                 p. 223‑224, par. 183 ; ILR, vol. 54, p. 96). Ce qui importe pour les besoins
                 de l’espèce, c’est que le tribunal a eu recours à l’enclavement non pas
                 comme méthode de substitution à la construction d’une ligne d’équidis-
                 tance (ou médiane) provisoire mais en association avec celle‑ci.
                    199. Par conséquent, conformément à sa méthode de référence, la
                 Cour procédera en l’espèce en trois étapes, en commençant par tracer une
                 ligne médiane provisoire.

                          7. La détermination des points de base et la construction
                                      de la ligne médiane provisoire
                    200. La Cour commencera donc par tracer une ligne médiane provi-
                 soire entre la côte nicaraguayenne et les côtes occidentales des îles colom-
                 biennes pertinentes qui lui font face. A cet effet, la Cour doit déterminer
                 les côtes qu’il convient de prendre en compte et, de ce fait, les points de
                 base qu’il y a lieu de retenir aux fins de la construction de la ligne. Elle
                 remarque à cet égard que le Nicaragua ne lui a soumis aucun point de
                 base sur son littoral. La Colombie, en revanche, a indiqué sur des cartes
                 (sans toutefois en préciser les coordonnées) l’emplacement de ceux qu’elle
                 avait utilisés pour tracer la ligne médiane qu’elle propose (voir le croquis
                 no 3 : Délimitation revendiquée par la Colombie, p. 673) : elle a ainsi
                 retenu deux points de base sur les cayes d’Alburquerque, plusieurs sur la
                 côte occidentale de San Andrés et de Providencia, un sur Low Cay, petite
                 caye située au nord de Santa Catalina, et plusieurs sur Quitasueño. Tou-
                 tefois, comme la Cour l’a dit en l’affaire de la Délimitation maritime en
                 mer Noire,
                       « Dans le … cas … de la délimitation des zones maritimes concer-
                     nant deux Etats ou plus, la Cour ne saurait se fonder sur le seul choix
                     par l’une des parties de [tels ou tels] points de base. La Cour doit,
                     lorsqu’elle délimite le plateau continental et les zones économiques
                     exclusives, retenir des points de base par référence à la géographie
                     physique des côtes pertinentes. » (Délimitation maritime en mer Noire
                     (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 108, par. 137.)
                 La Cour tracera donc sa ligne médiane provisoire à partir des points de
                 base qu’elle aura choisi de retenir.
                   201. Elle a déjà conclu que les îles adjacentes au littoral nicaraguayen
                 étaient à prendre en compte aux fins de calculer la longueur de la côte

                                                                                          78




6 CIJ1034.indb 153                                                                              7/01/14 12:43

                                différend territorial et maritime (arrêt)                  699

                 pertinente et de tracer la ligne de base à partir de laquelle seraient mesu-
                 rés le plateau continental et la zone économique exclusive dévolus au
                 Nicaragua (voir paragraphe 145). Ces îles s’avançant plus à l’est que la
                 masse continentale nicaraguayenne, elles fourniront l’ensemble des points
                 de base aux fins de construire la ligne médiane provisoire. A cet effet, la
                 Cour utilisera des points situés sur le récif d’Edimbourg, la caye de
                 Muerto, les cayes des Miskitos, la caye de Ned Thomas, Roca Tyra,
                 Mangle Chico et Mangle Grande.
                    202. En ce qui concerne la côte colombienne, la Cour estime que Quita-
                 sueño ne devrait pas entrer en considération pour le tracé de la ligne
                 médiane provisoire. La partie de Quitasueño à propos de laquelle il est
                 certain qu’elle est découverte à marée haute est une formation minuscule,
                 d’à peine un mètre carré. Or, lorsque des points de base situés sur de très
                 petites formations pourraient avoir un effet de distorsion eu égard au
                 contexte géographique, il convient de ne pas en tenir compte pour l’établis-
                 sement de la ligne médiane provisoire. Dans l’affaire de la Délimita‑
                 tion maritime en mer Noire, la Cour a ainsi jugé que l’île des Serpents (qui,
                 avec 0,17 km2, possédait une superficie autrement plus importante que la
                 partie de Quitasueño découverte à marée haute) ne devait pas être utilisée
                 pour le tracé d’une telle ligne, parce qu’il s’agissait d’une formation isolée
                 et située à quelque 20 milles marins de la côte continentale de l’Ukraine,
                 dont la prise en compte dans la mesure de la côte pertinente « reviendrait
                 à greffer un élément étranger sur la côte ukrainienne ; c’est‑à‑dire à refa­
                 çonner, par voie judiciaire, la géographie physique, ce que ni le droit ni la
                 pratique en matière de délimitation maritime n’autorisent » (Délimitation
                 maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                 p. 110, par. 149). Ces considérations s’appliquent a fortiori à Quitasueño,
                 formation qui non seulement est minuscule, mais est située à 38 milles marins
                 de Santa Catalina, et dont l’utilisation aurait pour effet de rapprocher sen-
                 siblement la ligne médiane provisoire du territoire nicaraguayen.
                    La Colombie n’a pas placé de point de base sur Serrana. Ayant décidé
                 de ne pas établir de point de base sur Quitasueño, la Cour doit toutefois
                 examiner la question de savoir s’il convient de le faire sur Serrana. Bien
                 que plus grande que Quitasueño, Serrana n’en est pas moins une forma-
                 tion de petite taille, si éloignée de toute autre île colombienne qu’y placer
                 un point de base aurait un effet marqué — et absolument disproportionné
                 par rapport à la taille et à l’importance de cette formation — sur le tracé
                 de la ligne médiane provisoire. De l’avis de la Cour, aucun point de base
                 ne devrait être placé sur Serrana.
                    La Cour considère de même qu’aucun point de base ne devrait être retenu
                 sur Low Cay, petite formation inhabitée à proximité de Santa Catalina.
                    203. Les points de base seront donc, en ce qui concerne la Colombie,
                 situés sur les îles de Santa Catalina, de Providencia et de San Andrés, et
                 sur les cayes d’Alburquerque.
                    204. Le tracé de la ligne médiane provisoire au moyen de ces deux
                 ensembles de points de base sera ainsi déterminé : au nord, par les points
                 de base retenus, du côté nicaraguayen, sur le récif d’Edimbourg, la caye

                                                                                            79




6 CIJ1034.indb 155                                                                                7/01/14 12:43

                                différend territorial et maritime (arrêt)                 700

                 de Muerto et les cayes des Miskitos et, du côté colombien, sur Santa Cata-
                 lina et Providencia ; au centre, par les points de base situés, du côté nica-
                 raguayen, sur la caye de Ned Thomas et Roca Tyra et, du côté colombien,
                 sur les îles de Providencia et de San Andrés ; enfin, au sud, par les points
                 de base choisis, du côté nicaraguayen, sur Mangle Chico et Mangle
                 Grande et, du côté colombien, sur San Andrés et les cayes d’Albur-
                 querque. La ligne ainsi tracée est reproduite sur le croquis no 8 (p. 701).

                                       8. Les circonstances pertinentes
                   205. Comme elle l’a expliqué plus haut (voir paragraphe 192), la Cour,
                 après avoir établi la ligne médiane provisoire, doit examiner « s’il existe
                 des facteurs appelant un ajustement ou un déplacement de cette ligne afin
                 de parvenir à un « résultat équitable » » (Frontière terrestre et maritime
                 entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
                 (intervenant)), arrêt, C.I.J. Recueil 2002, p. 441, par. 288). Ces facteurs,
                 dans sa jurisprudence, sont habituellement appelés « circonstances perti-
                 nentes » et ont, comme la Cour l’a précisé,
                     « pour fonction de [lui] permettre … de s’assurer que la ligne médiane
                     provisoire, tracée, selon la méthode géométrique, à partir de points
                     de base déterminés sur les côtes des parties, n’est pas, à la lumière des
                     circonstances particulières de l’espèce, perçue comme inéquitable »
                     (Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
                     C.I.J. Recueil 2009, p. 112, par. 155).
                    206. Les Parties ont invoqué différents éléments qu’elles jugeaient perti-
                 nents en vue de parvenir à une solution équitable, pour aboutir à des
                 conclusions bien distinctes. Selon le Nicaragua, ces facteurs imposent de
                 faire abstraction de la ligne médiane provisoire et de procéder, en lieu et
                 place, à l’enclavement de chaque île colombienne. Des enclaves colom-
                 biennes distinctes seraient ainsi formées autour de San Andrés et Albur-
                 querque, des cayes de l’Est‑Sud‑Est, de Providencia et Santa Catalina, de
                 Serrana, de Roncador, ainsi que de Quitasueño dans l’hypothèse où il s’y
                 trouverait une formation découverte à marée haute. La Colombie soutient
                 quant à elle que la ligne médiane provisoire permet d’aboutir à une solu-
                 tion équitable et, partant, n’appelle aucun ajustement ou déplacement.
                    207. La Cour examinera successivement chacun des éléments invoqués
                 par les Parties. Ce faisant, elle déterminera s’ils exigent un ajustement
                 ou un déplacement de la ligne médiane provisoire qu’elle a établie dans
                 la section précédente du présent arrêt afin d’aboutir à un résultat équi-
                 table.

                 A. La disparité entre les longueurs respectives des côtes pertinentes
                    208. Le Nicaragua souligne que sa côte est nettement plus longue que
                 celle des îles colombiennes, et argue que ce facteur doit être pris en compte
                 afin de parvenir à une solution équitable. La Colombie, quant à elle, sou-

                                                                                           80




6 CIJ1034.indb 157                                                                               7/01/14 12:43

                                 différend territorial et maritime (arrêt)                                                              701



                           Contour d'un banc


                                                                                                                              ZONE DE
                                                                                                                    Serranilla RÉGIME
                                                                                                                              COMMUN

                                                                   RA S                                                    Colombie / Jamaïque
                                                               NDU     A
                                                             HO RAGU
                                                                 A
                                                             NIC


                     HONDURAS                     Récif
                                               d'Edimbourg

                                                 Caye de
                                                  Muerto
                                         Cayes des                              Quitasueño
                                          Miskitos                                                           Serrana

                                            Caye de
                                          Ned Thomas



                                                                                                          Roncador




                                     Roca                                   Providencia/
                     NICARAGUA       Tyra                                  Santa Catalina




                                                                           San Andrés
                                            Mangle
                                                                                 Cayes de l'Est-Sud-Est
                                            Chico


                                          Mangle                  Cayes
                                          Grande             d'Alburquerque


                                                                                             MER DES
                                                                                            CARAÏBES
                                                                                               COLOMBIE
                                                                                                PANAMA
                                                              COLOMBIE
                                                              COSTA RICA


                                                                                            Croquis nº8:
                                                                     A
                                                                N RIC




                                                                                    Construction de la
                                                                   A
                                                             PA TA
                                                                 AM
                                                                 S
                                                               O
                                                              C




                                                                               ligne médiane provisoire
                       COSTA RICA                                                      Ce croquis a été établi
                                                                                      à seule fin d'illustration.
                                                                              Projection de Mercator (12° 30' N)
                                                                                              WGS 84


                                                                                                           PANAMA




                                                                                                                                            81




6 CIJ1034.indb 159                                                                                                                               7/01/14 12:43

                                différend territorial et maritime (arrêt)                    702

                 tient qu’une telle solution ne consiste pas à établir une corrélation exacte
                 entre les longueurs des côtes respectives des Parties et les parts de la zone
                 pertinente qui reviendront, au terme de la délimitation, à chacune d’entre
                 elles. Elle ajoute que la solution du Nicaragua consistant à enclaver cha-
                 cune des îles ne permet pas de donner dûment effet à la longueur de sa
                 propre côte pertinente.

                                                      *   *
                    209. La Cour commence par faire observer que, si « les longueurs respec-
                 tives des côtes ne peuvent jouer aucun rôle dans l’établissement de la ligne
                 d’équidistance provisoire » (Délimitation maritime en mer Noire (Roumanie
                 c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 116, par. 163), « une différence
                 importante de longueurs des côtes respectives des parties peut être un élé-
                 ment à prendre en considération pour ajuster ou déplacer la ligne provi-
                 soire de délimitation » (Frontière terrestre et maritime entre le Cameroun et
                 le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
                 C.I.J. Recueil 2002, p. 446, par. 301 ; les italiques sont de la Cour).
                    210. A cet égard, deux constats se dégagent à l’examen de la jurispru-
                 dence de la Cour. Premièrement, ce n’est en règle générale que si les dis-
                 parités entre les longueurs des côtes pertinentes sont importantes que
                 l’ajustement ou le déplacement de la ligne provisoire s’impose (Délimita‑
                 tion de la frontière maritime dans la région du golfe du Maine (Canada/
                 Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 323, par. 185 ; Déli‑
                 mitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
                 C.I.J. Recueil 2009, p. 116, par. 164). Deuxièmement, comme elle l’a sou-
                 ligné en l’affaire de la Délimitation maritime dans la région située entre le
                 Groenland et Jan Mayen (Danemark c. Norvège), « la prise en compte
                 d’[une telle] disparité … ne signifie pas une application directe et mathé-
                 matique du rapport entre les longueurs des façades côtières [des Parties] »
                 (arrêt, C.I.J. Recueil 1993, p. 69, par. 69).
                    211. En la présente espèce, le rapport entre les côtes pertinentes de la
                 Colombie et du Nicaragua est de l’ordre de 1 à 8,2 (voir paragraphe 153).
                 Il est donc comparable à celui qui, d’après la Cour, exigeait l’ajustement
                 ou le déplacement de la ligne provisoire dans l’affaire de la Délimitation
                 maritime dans la région située entre le Groenland et Jan Mayen (Danemark
                 c. Norvège) (ibid., p. 65, par. 61) (où le rapport était d’environ 1 à 9) et
                 dans celle du Plateau continental (Jamahiriya arabe libyenne/Malte)
                 (arrêt, C.I.J. Recueil 1985, p. 53, par. 74‑75) (où il était d’environ 1 à 8). Il
                 s’agit indubitablement d’une disparité importante, qui nécessite, selon la
                 Cour, d’ajuster ou de déplacer la ligne provisoire, compte tenu notamment
                 du chevauchement des espaces maritimes à l’est des îles colombiennes.

                 B. Le contexte géographique général
                   212. Les deux Parties ont exposé à la Cour leurs vues sur la question
                 de l’incidence que devrait avoir le contexte géographique général dans la

                                                                                               82




6 CIJ1034.indb 161                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                    703

                 présente délimitation. Le Nicaragua soutient que les îles colombiennes se
                 situent sur « son » plateau continental, de sorte que les eaux et les fonds
                 marins qui les entourent lui ressortissent naturellement. Selon lui, l’un des
                 principes essentiels du droit international en matière de délimitation mari-
                 time est d’empêcher, dans la mesure du possible, que la projection en mer
                 des côtes d’un Etat ne soit amputée ou bloquée, notamment par la pré-
                 sence de petits territoires insulaires. Le Nicaragua soutient que la position
                 adoptée par la Colombie en la présente espèce prête aux côtes occiden-
                 tales des cayes d’Alburquerque, de San Andrés, Providencia, Santa Cata-
                 lina et Serrana l’effet d’un mur qui lui barrerait tout accès à la vaste zone
                 s’étendant entre les côtes orientales de ces îles et la ligne située à 200 milles
                 marins de ses lignes de base, zone à laquelle il estime que la projection
                 naturelle de sa côte lui donne droit.

                                                          *
                    213. La Colombie rejette l’argument du Nicaragua fondé sur la projec-
                 tion naturelle et soutient que l’importance qu’elle attache à ses îles ne
                 porte aucune atteinte au principe de « non‑amputation » ; pour elle, c’est
                 au contraire la solution de l’enclavement préconisée par le Nicaragua qui
                 fait entorse à ce principe, puisqu’elle prive ses îles de leur projection natu-
                 relle vers l’est jusqu’à la limite située à 200 milles marins du littoral nica-
                 raguayen, et même au‑delà. La solution du Nicaragua, en n’attribuant à
                 ces îles qu’une mer territoriale, la priverait, de fait, de la totalité du pla-
                 teau continental et de la zone économique exclusive auxquels ces forma-
                 tions lui donnent droit.

                                                      *       *
                    214. La Cour ne pense pas qu’il faille accorder le moindre poids à l’ar-
                 gument du Nicaragua selon lequel les îles colombiennes se situent sur
                 « son » plateau continental. Elle a précisé maintes fois que les considéra-
                 tions géologiques et géomorphologiques n’avaient aucun rôle à jouer
                 dans le cadre de la délimitation d’une zone de chevauchement en deçà de
                 la limite des 200 milles marins à partir des côtes des Etats en cause (voir,
                 par exemple, Plateau continental (Jamahiriya arabe libyenne/Malte),
                 arrêt, C.I.J. Recueil 1985, p. 35, par. 39‑40). Il se trouve que le territoire
                 continental du Nicaragua et les îles qui le bordent, d’une part, et les îles
                 colombiennes, d’autre part, sont situés sur une même partie du plateau
                 continental, mais ce fait ne peut, en soi, faire primer les droits d’un Etat
                 sur ceux de l’autre dans la zone où leurs revendications se chevauchent.
                    215. La Cour reconnaît toutefois que, afin d’aboutir à une solution
                 équitable, la ligne de délimitation doit, autant que faire se peut, permettre
                 aux côtes des Parties de produire leurs effets, en matière de droits à des
                 espaces maritimes, d’une manière raisonnable et équilibrée pour chacune
                 d’entre elles (Délimitation maritime en mer Noire (Roumanie c. Ukraine),
                 arrêt, C.I.J. Recueil 2009, p. 127, par. 201). La ligne médiane provisoire a

                                                                                               83




6 CIJ1034.indb 163                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                   704

                 pour effet d’amputer la projection côtière du Nicaragua d’environ les
                 trois quarts de sa superficie. Qui plus est, cet effet d’amputation est pro-
                 duit par quelques petites îles très éloignées les unes des autres. La Cour
                 estime que ces îles ne doivent pas être traitées comme le serait une côte
                 continentale qui se déploierait de manière continue sur plus de 100 milles
                 marins, avec pour effet d’empêcher le Nicaragua d’accéder aux fonds
                 marins et aux eaux s’étendant au‑delà de leurs côtes orientales. Elle
                 conclut donc que l’effet d’amputation constitue un facteur pertinent qui
                 exige l’ajustement ou le déplacement de la ligne médiane provisoire afin
                 d’aboutir à un résultat équitable.
                    216. Pourtant, la Cour convient avec la Colombie qu’un ajustement ou
                 un déplacement de la ligne médiane provisoire, quel qu’il soit, ne devrait
                 pas avoir pour effet de priver celle‑ci des espaces maritimes auxquels ses
                 îles ouvrent droit vers l’est, auquel cas la Cour ne ferait que créer un pro-
                 blème d’amputation en tentant d’en régler un autre. Une solution équi-
                 table suppose que chaque Etat puisse bénéficier de droits raisonnables
                 dans les espaces correspondant aux projections de ses côtes. En l’espèce,
                 cela signifie que la Cour, lorsqu’elle ajustera ou déplacera la ligne médiane
                 provisoire, devra veiller à ce que ni l’une ni l’autre des Parties ne soit
                 entièrement privée des espaces correspondant aux projections de ses côtes.

                 C. Le comportement des Parties
                    217. Les deux Parties ont exposé à la Cour leurs vues sur l’incidence de
                 leurs comportements respectifs dans la zone pertinente, mais, cet aspect
                 ayant principalement été invoqué par la Colombie, c’est par les argu-
                 ments de celle‑ci qu’il paraît opportun de commencer. La Colombie sou-
                 tient que, depuis des dizaines d’années, elle réglemente les activités de
                 pêche et effectue des opérations d’exploration scientifique et des patrouilles
                 navales dans la zone située à l’est du 82e méridien, où, jusqu’à une date
                 récente, aucune activité notable du Nicaragua n’a été constatée.

                                                         *
                    218. Le Nicaragua argue que la Colombie tente à nouveau de faire
                 valoir sa prétention selon laquelle le traité de 1928 aurait établi une fron-
                 tière maritime suivant le 82e méridien, argument qu’elle avait déjà avancé
                 et que la Cour, dans son arrêt sur les exceptions préliminaires, a écarté
                 (Différend territorial et maritime (Nicaragua c. Colombie), exceptions pré‑
                 liminaires, arrêt, C.I.J. Recueil 2007 (II), p. 869, par. 120). D’après lui, le
                 comportement de la Colombie en matière de pêche et de patrouilles ne
                 permet pas davantage de conclure à l’existence entre les Parties d’un
                 accord tacite faisant du 82e méridien la frontière maritime entre elles, pas
                 plus qu’il ne constitue une circonstance pertinente à prendre en compte en
                 vue d’une solution équitable.

                                                     *       *

                                                                                             84




6 CIJ1034.indb 165                                                                                 7/01/14 12:43

                                différend territorial et maritime (arrêt)                    705

                    219. La Cour a déjà conclu que le traité de 1928 n’avait pas eu pour
                 effet de faire du 82e méridien la frontière maritime entre les Parties (Diffé‑
                 rend territorial et maritime (Nicaragua c. Colombie), exceptions prélimi‑
                 naires, arrêt, C.I.J. Recueil 2007 (II), p. 869, par. 120). Elle ne pense pas
                 que la Colombie cherche à rouvrir cette question en faisant valoir que les
                 Parties sont expressément convenues de faire de ce méridien une frontière
                 maritime ou que leur comportement suffit à établir l’existence entre elles
                 d’un accord tacite à cet effet. La Cour, par le passé, a dit à ce sujet que


                      « [l]es éléments de preuve attestant l’existence d’un accord tacite d[e-
                      vaient] être convaincants. L’établissement d’une frontière maritime
                      permanente est une question de grande importance, et un accord ne
                      doit pas être présumé facilement. » (Différend territorial et maritime
                      entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicara‑
                      gua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253.)
                    220. Selon la Cour, la Colombie avance un argument différent, à savoir
                 que le comportement des Parties à l’est du 82e méridien constitue une cir-
                 constance pertinente en l’espèce, ce qui donne à penser que le recours à
                 une ligne médiane provisoire pour la délimitation est équitable. Certes,
                 l’on ne saurait exclure qu’un comportement puisse, dans certains cas,
                 mériter d’être pris en considération comme circonstance pertinente, mais
                 la jurisprudence de la Cour et des tribunaux arbitraux enseigne que, en
                 règle générale, tel n’est pas le cas (Délimitation maritime dans la région
                 située entre le Groenland et Jan Mayen (Danemark c. Norvège), arrêt,
                 C.I.J. Recueil 1993, p. 77, par. 86 ; Frontière terrestre et maritime entre le
                 Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (inter‑
                 venant)), arrêt, C.I.J. Recueil 2002, p. 447, par. 304 ; Délimitation mari‑
                 time en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                 p. 125, par. 198 ; sentence rendue en l’affaire Barbade/Trinité‑et‑Tobago
                 (2006), RSA, vol. XXVII, p. 222, par. 269 ; ILR, vol. 139, p. 533 ; sentence
                 rendue en l’affaire Guyana/Suriname (2007), Recueil des sentences de la
                 CPA (2012), p. 147‑153 ; ILR, vol. 139, p. 673‑678, par. 378‑391). En l’es-
                 pèce, la Cour estime que le comportement des Parties n’est pas de nature
                 si exceptionnelle qu’il puisse être considéré comme une circonstance per-
                 tinente qui imposerait d’ajuster la ligne médiane provisoire ou de la
                 déplacer.


                 D. Les considérations de sécurité et de maintien de l’ordre
                    221. Les Parties invoquent toutes deux des considérations de sécurité et
                 de maintien de l’ordre à propos du tracé que devrait, selon chacune d’elles,
                 suivre la frontière maritime. La Colombie affirme avoir pris en charge la
                 lutte contre le trafic de stupéfiants et les activités criminelles connexes dans
                 la zone située à l’est du 82e méridien, ce à quoi le Nicaragua rétorque que
                 la plupart de ces activités criminelles trouvent leur origine en Colombie.

                                                                                              85




6 CIJ1034.indb 167                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                   706

                   222. La Cour estime que, dans une large mesure, les arguments déve-
                 loppés par la Colombie à cet égard rejoignent, en réalité, ceux qui se rap-
                 portent au comportement des Parties, dont elle a déjà traité dans la
                 section précédente du présent arrêt. Elle signale également que l’autorité
                 qu’exerce un Etat sur la zone économique exclusive et le plateau conti-
                 nental n’est généralement pas associée à des considérations de sécurité ni
                 n’a d’incidence sur les droits de navigation. Toutefois, elle a reconnu que
                 des considérations légitimes en matière de sécurité pouvaient constituer
                 des circonstances pertinentes dans le cas d’une délimitation maritime opé-
                 rée particulièrement près du littoral d’un Etat, et elle gardera cet élément
                 présent à l’esprit lorsqu’il s’agira de déterminer de quelle manière ajuster
                 ou déplacer la ligne médiane provisoire en l’espèce.

                 E. L’accès équitable aux ressources naturelles
                    223. Bien que les Parties aient toutes deux soulevé la question de l’ac-
                 cès équitable aux ressources naturelles, aucune n’a présenté d’éléments
                 attestant l’existence de circonstances particulières devant être considérées
                 comme pertinentes. La Cour remarque toutefois que, ainsi que le tribunal
                 arbitral l’a fait observer en l’affaire Barbade/Trinité‑et‑Tobago,
                      « les juridictions internationales ont tendance à faire preuve d’une
                      plus grande prudence à l’égard des critères liés aux ressources natu-
                      relles ; ce facteur n’est pas, en règle générale, considéré comme une
                      circonstance pertinente » (sentence du 11 avril 2006, RSA, vol. XXVII,
                      p. 214, par. 241 ; ILR, vol. 139, p. 523) [traduction du Greffe].
                 La Cour, qui a reproduit, en la faisant sienne, cette observation dans son
                 arrêt en l’affaire de la Délimitation maritime en mer Noire (C.I.J. Recueil
                 2009, p. 125, par. 198), estime que, en l’espèce, les questions d’accès aux
                 ressources naturelles ne présentent pas de caractère si exceptionnel qu’il
                 serait justifié de les traiter comme des circonstances pertinentes.

                 F. Les délimitations déjà opérées dans la région
                   224. La Colombie se réfère de manière assez détaillée aux accords de
                 délimitation existant entre elle et d’autres Etats de la région. Ces accords
                 sont présentés au paragraphe 160 ci‑dessus.
                   Les limites établies par l’ensemble de ces accords, ainsi que la frontière
                 convenue entre le Costa Rica et le Panama en 1980 et la frontière entre le
                 Nicaragua et le Honduras établie par la Cour dans son arrêt de 2007, sont
                 représentées sur le croquis no 1 (p. 639).
                   225. La Cour a d’ores et déjà indiqué l’importance que revêtaient ces
                 accords, et l’établissement par voie judiciaire de la frontière entre le Nica-
                 ragua et le Honduras, aux fins de la détermination de la zone pertinente
                 (voir paragraphes 160‑163 ci‑dessus). Elle s’intéressera à présent à la
                 question de savoir s’ils affectent la frontière qu’elle doit tracer, et, le cas
                 échéant, de quelle manière.

                                                     *   *
                                                                                             86




6 CIJ1034.indb 169                                                                                 7/01/14 12:43

                                 différend territorial et maritime (arrêt)                    707

                    226. Il reste à la Cour à se pencher sur deux questions. La première est
                 celle de savoir si l’accord que la Colombie a signé avec le Costa Rica et
                 ceux qu’elle a conclus avec la Jamaïque et le Panama valent, comme celle‑ci
                 le soutient, reconnaissance par ces Etats de droits colombiens sur certaines
                 portions de la zone pertinente, reconnaissance dont la Cour devrait tenir
                 compte en l’espèce. La seconde est de savoir si ces accords restreignent la
                 marge de manœuvre dont jouit la Cour en la présente affaire, compte tenu
                 de l’obligation qui lui est faite de respecter les droits d’Etats tiers.
                    227. S’agissant de la première question, la Cour admet que l’accord
                 entre la Colombie et le Panama emporte reconnaissance, par ce dernier, des
                 prétentions colombiennes sur la zone située au nord et à l’ouest de la ligne
                 frontière qu’il établit. De même, le traité entre la Colombie et le Costa Rica,
                 qui à ce jour n’a pas été ratifié, vaut à tout le moins reconnaissance poten-
                 tielle des prétentions colombiennes sur la zone située au nord et à l’est de la
                 ligne frontière qu’il définit, et l’accord entre la Colombie et la Jamaïque
                 emporte reconnaissance, par cette dernière, de prétentions de même nature
                 sur la zone située au sud‑ouest de la ligne marquant la limite de la « zone de
                 régime commun ». La Cour ne peut toutefois faire sienne la position de la
                 Colombie selon laquelle cette reconnaissance constituerait une circonstance
                 pertinente qu’il lui faudrait prendre en considération dans la délimitation
                 des espaces maritimes des deux Parties. Il est un principe fondamental du
                 droit international qu’un traité conclu entre deux Etats ne peut affecter par
                 lui‑même les droits d’un Etat tiers. Comme l’a dit le tribunal arbitral saisi
                 de l’affaire de l’Ile de Palmas, « [i]l est évident que, quelle que puisse être la
                 juste interprétation d’un traité, celui‑ci ne peut être interprété comme
                 disposant des droits d’Etats tiers indépendants » (traduction française :
                 ­
                 Revue générale de droit international public (RGDIP), t. XLII, 1935, p. 168).
                 Conformément à ce principe, les traités que la Colombie a conclus avec la
                 Jamaïque et le Panama, et celui qu’elle a signé avec le Costa Rica, ne
                 peuvent conférer à celle‑ci des droits vis‑à‑vis du Nicaragua ; en particulier,
                 ces accords ne sauraient lui permettre de revendiquer, dans la zone où se
                 chevauchent les droits respectifs des deux Parties, une portion plus impor-
                 tante que celle qui lui reviendrait en l’absence de tels traités.
                    228. S’agissant de la seconde question, il va de soi que, comme le pré-
                 cise l’article 59 du Statut de la Cour, la décision de celle‑ci n’est obliga-
                 toire que pour les parties en litige. En outre, la Cour a toujours pris soin
                 de ne pas tracer de frontière pénétrant dans une zone où les droits d’Etats
                 tiers sont susceptibles d’être affectés. Le présent arrêt, par lequel la Cour
                 délimite la frontière, détermine uniquement les droits du Nicaragua par
                 rapport à la Colombie et inversement, et est donc sans préjudice de toute
                 revendication d’un Etat tiers ou de toute revendication d’une des Parties
                 à l’égard d’un Etat tiers.

                                      9. Le tracé de la frontière maritime
                   229. Ayant ainsi établi l’existence de circonstances pertinentes qui ne
                 permettraient pas de parvenir à un résultat équitable en traçant une fron-

                                                                                                87




6 CIJ1034.indb 171                                                                                    7/01/14 12:43

                                différend territorial et maritime (arrêt)                    708

                 tière maritime le long de la ligne médiane provisoire, la Cour doit à présent
                 examiner les changements à apporter à cette ligne. Leur ampleur et leur
                 nature dépendent des circonstances pertinentes particulières que la Cour a
                 identifiées : la première est la très forte disparité entre les longueurs des
                 côtes pertinentes, le rapport entre les côtes pertinentes de la Colombie et du
                 Nicaragua étant d’environ 1 à 8,2 (voir paragraphes 208‑211 ci‑dessus) ;
                 la seconde est le contexte géographique général, caractérisé par le fait que
                 la côte colombienne pertinente est constituée d’une série d’îles, pour la
                 ­plupart très petites et fort éloignées les unes des autres, et ne forme pas une
                  ligne côtière continue (voir paragraphes 212‑216 ci‑dessus). Ces îles se trou-
                 vant à moins de 200 milles marins de la masse continentale nicaraguayenne,
                 les espaces maritimes auxquels peuvent prétendre les Parties ne se limitent
                 pas à la zone située entre cette masse continentale et les côtes occidentales
                 des îles colombiennes, mais s’étendent à celle située entre les côtes orientales
                 des îles colombiennes et la limite des 200 milles marins mesurée à partir des
                 lignes de base nicaraguayennes (voir paragraphes 155-166 ci-dessus et cro-
                 quis no 7, p. 687). La première circonstance signifie que la frontière devrait
                  être tracée de manière à accorder à chaque Etat une portion de la zone
                  pertinente qui prenne en compte la disparité entre les longueurs de leurs
                  côtes pertinentes. Or une frontière qui suivrait la ligne médiane provisoire
                  attribuerait à la Colombie une portion nettement plus importante de la
                  zone pertinente qu’au Nicaragua, dont la côte pertinente est pourtant bien
                  plus longue. La seconde circonstance pertinente appelle une solution qui
                  n’ait pas pour effet d’amputer l’un ou l’autre Etat de la totalité de l’une
                  quelconque des zones correspondant à ses projections côtières.
                     230. La Cour estime qu’il ne serait pas tenu compte de cette seconde
                  exigence si le territoire de la Colombie était confiné dans une série d’en-
                 claves tracées autour de chacune de ses îles, comme le propose le Nica­
                 ragua. Même si chaque île devait se voir attribuer une enclave de
                 12 milles marins, au lieu de 3 comme le propose le Nicaragua, cette solu-
                 tion aurait pour effet d’amputer la Colombie de vastes zones situées à l’est
                 de ses îles principales, où celles‑ci lui donnent droit à un plateau continen-
                 tal et à une zone économique exclusive. En outre, la proposition nicara-
                 guayenne donnerait naissance à un système désorganisé d’enclaves
                 colombiennes, coupées les unes des autres, à l’intérieur d’un espace mari-
                 time qui ressortirait par ailleurs au Nicaragua. Ce système aurait des
                 conséquences fâcheuses sur les activités de surveillance ainsi que sur la
                 gestion ordonnée des ressources maritimes et des océans en général,
                 autant de fins qu’un partage plus simple et plus cohérent de la zone perti-
                 nente permettrait d’atteindre plus aisément.
                     231. La jurisprudence sur laquelle se fonde le Nicaragua ne vient pas
                 davantage étayer son argumentation selon laquelle chacune des îles colom-
                 biennes devrait être enclavée. Comme la Cour l’a déjà fait observer (para-
                 graphe 198 ci‑dessus), dans l’affaire du Plateau continental entre le Royaume‑­Uni
                 et la France, le tribunal arbitral avait décidé d’enclaver les îles Anglo‑­
                 Normandes dans le contexte d’une délimitation entre les côtes continentales de
                 la France et du Royaume‑Uni. Comme le tribunal arbitral l’a fait remarquer,

                                                                                               88




6 CIJ1034.indb 173                                                                                    7/01/14 12:43

                                différend territorial et maritime (arrêt)                   709

                      « les îles [A]nglo‑[N]ormandes … sont situées non seulement du
                      côté français de la ligne médiane tracée entre les territoires terrestres
                      des deux Etats, mais pratiquement au fond d’un golfe de la côte fran-
                      çaise. Il est inévitable que la présence de ces îles dans la Manche dans
                      une situation si particulière rompe l’équilibre des conditions géogra-
                      phiques que l’on constaterait sans cela entre les Parties dans cette
                      région en raison de l’égalité approximative des lignes côtières de leurs
                      territoires. » (Délimitation du plateau continental entre Royaume‑Uni
                      de Grande Bretagne et d’Irlande du Nord et République française
                      (1977), RSA, vol. XVIII, p. 223‑224, par. 183 ; ILR, vol. 54, p. 96.)
                 Dans la présente affaire, au contraire, les îles colombiennes ne font face
                 au Nicaragua que dans une seule direction et encore en sont‑elles bien
                 plus éloignées que les îles Anglo‑Normandes ne le sont de la France. En
                 effet, le point des îles Anglo‑Normandes le plus proche de la côte fran-
                 çaise est situé à moins de 7 milles marins, tandis que l’extrémité occiden-
                 tale des îles colombiennes — les cayes d’Alburquerque — se trouve à plus
                 de 65 milles marins du point le plus proche des îles nicaraguayennes, l’ar-
                 chipel de San Andrés étant pour l’essentiel encore bien plus distant du
                 Nicaragua. La démarche adoptée par le tribunal arbitral dans l’affaire du
                 Plateau continental entre le Royaume‑Uni et la France n’avait pas non plus
                 eu pour effet d’isoler ces îles les unes des autres en les enfermant dans une
                 série d’enclaves différentes. Dans les autres affaires où la technique de
                 l’enclavement a été utilisée, la situation n’était jamais comparable à celle
                 de la présente instance.
                    232. La Cour estime qu’en l’espèce il lui faut procéder au déplacement
                 de la ligne médiane provisoire. A cet égard, il convient d’opérer une dis-
                 tinction entre, d’une part, la partie de la zone pertinente qui est comprise
                 entre la masse continentale nicaraguayenne et les côtes occidentales des
                 cayes d’Alburquerque, de San Andrés, de Providencia et de Santa Cata-
                 lina là où elles se font face et, d’autre part, la partie située à l’est de ces
                 îles, qui met en jeu des rapports plus complexes.
                    233. Dans la première partie de la zone pertinente, située à l’ouest, les
                 circonstances pertinentes exposées ci‑dessus appellent un déplacement de
                 la ligne médiane provisoire vers l’est. La disparité entre les longueurs des
                 côtes est telle qu’elle justifie un déplacement important — sans toutefois
                 aller jusqu’à couper la mer territoriale de 12 milles marins de l’une quel-
                 conque des îles colombiennes, ce qui serait contraire au principe exposé
                 aux paragraphes 176 à 180 ci‑dessus. La Cour relève qu’il existe diffé-
                 rentes techniques qui permettent de tenir compte des circonstances perti-
                 nentes en vue de parvenir à une solution équitable. En la présente espèce,
                 elle considère que, pour parvenir à une telle solution en fonction des cir-
                 constances pertinentes qui sont propres à l’affaire, il convient de conférer
                 une valeur différente aux points de base situés sur les îles respectives du
                 Nicaragua et de la Colombie.
                    234. De l’avis de la Cour, un résultat équitable est obtenu, dans cette
                 partie de la zone pertinente, en accordant une valeur unitaire à chacun des

                                                                                             89




6 CIJ1034.indb 175                                                                                 7/01/14 12:43

                                différend territorial et maritime (arrêt)                 710

                 points de base colombiens et une valeur triple à chacun des points de base
                 nicaraguayens. Il convient pour ce faire de construire une ligne dont
                 chaque point se trouve à une distance trois fois plus importante du point
                 de base établi sur les îles nicaraguayennes que du point de base correspon-
                 dant sur les îles colombiennes. La Cour fait remarquer que, bien que tous
                 les points de base colombiens contribuent au tracé de cette ligne, seuls les
                 points de base nicaraguayens situés sur les cayes des Miskitos, la caye de
                 Ned Thomas et Mangle Chico ont une incidence sur cette ligne pondérée.
                 La ligne étant construite sur la base d’un rapport de 3 à 1 entre les points
                 de base du Nicaragua et ceux de la Colombie, l’effet de ces points de base
                 l’emporte sur celui des autres points de base nicaraguayens. La ligne s’ar-
                 rête au dernier point pouvant être établi à partir de trois points de base
                 (voir croquis no 9 : Construction de la ligne pondérée, p. 711).
                    235. La méthode utilisée pour construire la ligne pondérée telle qu’ex-
                 posée au paragraphe précédent produit une ligne incurvée présentant de
                 nombreux points d’inflexion. Cette configuration risquant de donner lieu
                 à certaines difficultés pratiques, la Cour procédera à un ajustement sup-
                 plémentaire en réduisant le nombre de points d’inflexion et en les reliant
                 par des lignes géodésiques ; il en résulte une ligne pondérée simplifiée, qui
                 est illustrée sur le croquis no 10 (p. 712). La ligne ainsi construite (la
                 « ligne pondérée simplifiée ») constitue la frontière entre les espaces mari-
                 times des deux Etats entre le point 1 et le point 5, ainsi qu’il ressort du
                 croquis no 10.
                    236. La Cour estime cependant que cette ligne n’aboutirait pas à un
                 résultat équitable si elle pénétrait dans des secteurs de la zone pertinente
                 situés, vers le nord, au‑delà du point 1 et, vers le sud, au‑delà du point 5.
                 La ligne pondérée simplifiée représente un déplacement de la ligne
                 médiane provisoire tendant à prendre en compte la disparité entre les lon-
                 gueurs des côtes pertinentes ; là encore, si elle était prolongée au‑delà des
                 points 1 et 5, cette ligne attribuerait à la Colombie une part bien plus
                 importante de la zone pertinente que celle attribuée au Nicaragua alors
                 que la longueur de la côte nicaraguayenne est plus de huit fois supérieure
                 à celle de la côte colombienne. Cette ligne n’accorderait donc pas suffi-
                 samment d’importance à la première circonstance pertinente identifiée
                 par la Cour. En outre, en privant le Nicaragua des espaces situés à l’est
                 des principales îles colombiennes dans lesquels se projette sa côte conti-
                 nentale, cette délimitation ne prendrait pas en compte la seconde circons-
                 tance pertinente, celle du contexte géographique général.
                    La Cour estime qu’il convient de tenir dûment compte de la disparité
                 entre les longueurs des côtes et de veiller à ne pas amputer l’un ou l’autre
                 Etat des espaces maritimes correspondant à ses projections côtières. De
                 l’avis de la Cour, un résultat équitable prenant dûment en considération
                 ces circonstances pertinentes est obtenu en prolongeant la ligne frontière
                 le long de parallèles jusqu’à la limite des 200 milles marins mesurés à par-
                 tir des lignes de base du Nicaragua.
                    237. Ainsi qu’il ressort du croquis no 11 (Tracé de la frontière mari-
                 time, p. 714), la ligne sera tracée comme il est exposé ci‑après.

                                                                                           90




6 CIJ1034.indb 177                                                                               7/01/14 12:43

                                  différend territorial et maritime (arrêt)                                                         711



                           Contour d'un banc


                                                                                                                              ZONE DE
                                                                                                                    Serranilla RÉGIME
                                                                                                                              COMMUN

                                                                   RA S                                                    Colombie / Jamaïque
                                                               NDU     A
                                                             HO RAGU
                                                                 A
                                                             NIC


                     HONDURAS                     Récif
                                               d'Edimbourg

                                                 Caye de
                                                  Muerto
                                         Cayes des                              Quitasueño
                                          Miskitos                                                           Serrana

                                            Caye de
                                          Ned Thomas



                                                                                                          Roncador




                                     Roca                                   Providencia/
                     NICARAGUA       Tyra                                  Santa Catalina




                                                                           San Andrés
                                            Mangle
                                                                                 Cayes de l'Est-Sud-Est
                                            Chico


                                          Mangle                  Cayes
                                          Grande             d'Alburquerque


                                                                                             MER DES
                                                                                            CARAÏBES
                                                                                               COLOMBIE
                                                                                                PANAMA
                                                              COLOMBIE
                                                              COSTA RICA


                                                                                            Croquis nº9:
                                                                     A
                                                                N RIC




                                                                                    Construction de la
                                                                   A
                                                             PA TA
                                                                 AM
                                                                 S
                                                               O
                                                              C




                                                                                        ligne pondérée
                       COSTA RICA                                                      Ce croquis a été établi
                                                                                      à seule fin d'illustration.
                                                                              Projection de Mercator (12° 30' N)
                                                                                              WGS 84


                                                                                                           PANAMA




                                                                                                                                        91




6 CIJ1034.indb 179                                                                                                                               7/01/14 12:43

                            différend territorial et maritime (arrêt)                                          712




                             Croquis n°10:
                                                                                       0
                           Ligne pondérée
                                                                                 1
                                simplifiée

                            Ce croquis a été établi
                           à seule fin d'illustration.

                     Projection de Mercator (12° 30' N)           2
                                   WGS 84


                                                                                 Providencia/
                                                                                Santa Catalina




                                                                      3



                                                4


                                                                   San Andrés




                                                                                        Cayes de
                                                                                     l'Est-Sud-Est


                                                              Cayes
                                                         d'Alburquerque


                                       5
                                                                                           Contour d'un banc




                                                                                                                92




6 CIJ1034.indb 181                                                                                                   7/01/14 12:43

                                différend territorial et maritime (arrêt)                    713

                    Premièrement, à partir du point le plus septentrional de la ligne pondé-
                 rée simplifiée (point 1), situé sur le parallèle passant par le point le plus au
                 nord de la ligne composée d’arcs de cercle (ci‑après « l’enveloppe d’arcs »)
                 tracée à 12 milles marins de Roncador, la ligne de délimitation suit le
                 parallèle jusqu’à ce qu’elle atteigne la limite située à 200 milles marins des
                 lignes de base à partir desquelles est mesurée la largeur de la mer territo-
                 riale du Nicaragua (point terminal A). Comme la Cour l’a déjà précisé
                 (paragraphe 159 ci‑dessus), le Nicaragua n’ayant pas encore notifié les
                 lignes de base à partir desquelles sera mesurée sa mer territoriale, la posi-
                 tion du point terminal A ne peut être déterminée avec précision et l’empla-
                 cement du point représenté sur le croquis no 11 n’est donc qu’approximatif.
                    Deuxièmement, à partir du point le plus méridional de la ligne ajustée
                 (point 5), la ligne de délimitation se poursuit vers le sud‑est jusqu’à son
                 intersection avec l’enveloppe d’arcs tracée à 12 milles marins de
                 South Cay, l’une des cayes d’Alburquerque (point 6). Elle se poursuit le
                 long de cette enveloppe tracée autour de South Cay jusqu’à son intersec-
                 tion (point 7) avec le parallèle passant par le point le plus méridional de
                 l’enveloppe d’arcs tracée à 12 milles marins des cayes de l’Est‑Sud‑Est.
                 Elle longe ensuite ce parallèle jusqu’au point le plus méridional de l’enve-
                 loppe d’arcs tracée à 12 milles marins des cayes de l’Est‑Sud‑Est (point 8),
                 puis longe cette enveloppe jusqu’à son point le plus oriental (point 9). A
                 partir de ce point, elle suit le parallèle jusqu’à la limite située à
                 200 milles marins des lignes de base à partir desquelles est mesurée la
                 largeur de la mer territoriale du Nicaragua (point terminal B, dont l’em-
                 placement approximatif est représenté sur le croquis no 11, p. 714).

                      238. Aussi ne reste‑t‑il à régler que la question de Quitasueño et de Ser-
                 rana, deux formations situées du côté nicaraguayen de la ligne frontière
                 définie ci‑dessus par la Cour. La Cour estime que déplacer vers le nord la
                 ligne ajustée, telle que définie dans les paragraphes précédents, de manière
                 à englober ces îles et les eaux environnantes, conférerait un effet dispro-
                 portionné sur la frontière à des formations de petite taille, isolées et très
                 éloignées des principales îles colombiennes. Elle considère, en consé-
                 quence, que l’enclavement constitue la solution la plus équitable dans
                 cette portion de la zone pertinente.
                      Chacune de ces formations ouvre droit à une mer territoriale dont la lar-
                 geur ne peut, pour les raisons déjà exposées (voir paragraphes 176‑180
                 ci‑dessus), être inférieure à 12 milles marins. Quitasueño, en tant que rocher
                 ne se prêtant pas à l’habitation humaine ou à une vie économique propre,
                 et entrant donc dans les prévisions de la règle énoncée au paragraphe 3 de
                 l’article 121 de la CNUDM, n’engendre pas de droit à un plateau continen-
                 tal ou à une zone économique exclusive. Dès lors, entre le plateau continen-
                 tal et la zone économique exclusive du Nicaragua et la mer territoriale
                 colombienne entourant Quitasueño, la frontière suit l’enveloppe d’arcs
                 ­tracée à 12 milles marins de QS 32 et des hauts‑fonds découvrants situés
                  à moins de 12 milles marins de ce point (voir paragraphes 181‑183
                  ci‑­dessus).

                                                                                              93




6 CIJ1034.indb 183                                                                                  7/01/14 12:43

6 CIJ1034.indb 185
                                                                                                                       ZONE DE                           Contour d'un banc
                                                                                                                       RÉGIME                            Limite orientale
                                                                                             Serranilla
                                                                                                                       COMMUN                            approximative
                                                                       RAS                                                               Bajo Nuevo      de la zone pertinente
                                                                    NDU UA
                                                                 HO      G                                         Colombie / Jamaïque
                                                                     ARA                                                                                 Frontière maritime
                                                                  NIC                                                                                    établie par la Cour
                          HONDURAS
                                                                                                                                                         Arrêt de la CIJ
                                                                                                                                                         du 8 octobre 2007
                                                                                                                                                         Traité bilatéral de 1993
                                                                             Quitasueño          Serrana
                                                                                                                                                         Traité bilatéral de 1976
                                                                                                                                                         Traité bilatéral de 1977
                                                                                                                                                         (non entré en vigueur)
                                                                                                                                                         Traité bilatéral de 1980
                                                                                                                                                       JAM
                                                                                                                                                           A
                                                                                                                                                      COL ÏQUE
                                                                                                                                                          OMB
                                              Cayes                                                                                                             IE
                                                des
                                              Miskitos
                                                                       1
                                                                                                                          A
                                                                  2
                                                                                                       Roncador
                                                                           Providencia/
                                                                  3       Santa Catalina                                                 MER DES CARAÏBES
                           NICARAGUA                         4
                                                                   San Andrés
                                           Mangle                             Cayes de l'Est-Sud-Est                                      COLOMBIE
                                           Chico                                                                                           PANAMA
                                                                                  9                                B
                                                         5
                                                                        7 8
                                          Mangle             6
                                          Grande                  Cayes
                                                             d'Alburquerque
                                                                                                                             Croquis n°11:
                                                                                                                              Tracé de la
                                                                                                                                                                                    différend territorial et maritime (arrêt)




                                                                                                                          frontière maritime
                                                             COLOMBIE
                                                             COSTA RICA                                                      Ce croquis a été établi
                                                                   A                                                        à seule fin d'illustration.
                                                                 M CA

                                                               S                                                  Projection de Mercator (12° 30' N)
                                                               NA RI
                             COSTA RICA                      CO
                                                             PA TA


                                                                                                                                         WGS 84
                                                                                                                                                                                    714




                     94




7/01/14 12:43

                                différend territorial et maritime (arrêt)                   715

                    Dans le cas de Serrana, la Cour rappelle ce qu’elle a dit plus haut, à
                 savoir qu’il n’y a pas lieu de déterminer si cette formation tombe ou non
                 sous le coup de la règle énoncée au paragraphe 3 de l’article 121 de la
                 CNUDM (voir paragraphe 180 ci‑dessus). Compte tenu de sa petite taille,
                 de son éloignement et d’autres caractéristiques, il convient en tout état de
                 cause, pour parvenir à un résultat équitable, que la ligne frontière suive la
                 limite extérieure de la mer territoriale entourant cette île. La frontière sui-
                 vra donc l’enveloppe d’arcs tracée à 12 milles marins de la caye de Ser-
                 rana et des autres cayes avoisinantes.
                    Les lignes frontières ainsi tracées autour de Quitasueño et de Serrana
                 sont représentées sur le croquis no 11.

                              10. La vérification de l’absence de disproportion
                    239. La Cour en vient à présent à la troisième étape de sa démarche,
                 qui consiste à vérifier le résultat obtenu par la délimitation décrite à la
                 section précédente, afin d’examiner si, compte tenu de l’ensemble des cir-
                 constances, une disproportion marquée exige de nouveaux ajustements.
                    240. La Cour fait observer qu’il ne s’agit pas à ce stade d’appliquer un
                 principe de stricte proportionnalité. La délimitation maritime ne vise pas
                 à établir une corrélation entre la longueur des côtes pertinentes respec-
                 tives des Parties et la part de la zone pertinente qui est attribuée à cha-
                 cune d’elles. Comme la Cour l’a fait observer dans l’affaire du Plateau
                 continental (Jamahiriya arabe libyenne/Malte) :
                        « Si la proportionnalité pouvait être appliquée ainsi, on voit mal
                      quel rôle toute autre considération pourrait encore jouer ; en effet la
                      proportionnalité serait alors à la fois le principe du titre sur le pla-
                      teau continental et la méthode permettant de mettre ce principe en
                      œuvre. » (Plateau continental (Jamahiriya arabe libyenne/Malte),
                      arrêt, C.I.J. Recueil 1985, p. 45, par. 58.)
                 Il incombe donc à la Cour de vérifier l’absence de toute disproportion
                 marquée. Ce qui constitue une telle disproportion varie selon la situation
                 propre à chaque affaire, car on ne saurait s’attendre à ce que la Cour, à
                 cette troisième étape du processus, fasse fi des considérations jugées
                 importantes aux étapes précédentes. Elle doit par ailleurs garder à l’esprit
                 ce qu’elle a dit plus récemment dans l’affaire de la Délimitation maritime
                 en mer Noire, à savoir
                      « que diverses juridictions — dont elle‑même — sont, au fil des ans,
                      parvenues à des conclusions différentes quant à savoir quelle dispa-
                      rité entre les longueurs des côtes constituerait une disproportion
                      significative indiquant qu’une ligne de délimitation est inéquitable et
                      devrait être ajustée » (Délimitation maritime en mer Noire (Roumanie
                      c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 129, par. 213).
                   241. Dans l’affaire du Golfe du Bengale, il s’agissait pour le TIDM de
                 vérifier l’absence de toute « disproportion marquée » (arrêt du 14 mars

                                                                                             95




6 CIJ1034.indb 187                                                                                 7/01/14 12:43

                                différend territorial et maritime (arrêt)                   716

                 2012, TIDM, par. 499). Quant au tribunal arbitral saisi de l’affaire
                 Barbade/­Trinité‑et‑Tobago, il voyait dans le critère de proportionnalité
                 « un dernier contrôle du caractère équitable de la délimitation provisoire,
                 afin de veiller à ce que le résultat ne soit pas entaché de quelque dispropor‑
                 tion flagrante » [traduction du Greffe] (sentence du 11 avril 2006, RSA,
                 vol. XXVII, p. 214, par. 238 ; ILR, vol. 139, p. 522‑523 ; les italiques sont
                 de la Cour). Il a ajouté que ce processus
                      « n’exige[ait] pas le tracé d’une limite correspondant mathématiquement
                      au rapport exact entre les différentes longueurs des côtes pertinentes.
                      Malgré la certitude mathématique qui la caractérise, cette façon de pro-
                      céder conduirait dans bien des cas à un résultat inéquitable. La délimita-
                      tion suppose plutôt la prise en considération de la longueur relative des
                      façades maritimes, en tant qu’élément d’un processus global. L’impor-
                      tance de l’ajustement exigé par telle ou telle disparité dans la longueur
                      des côtes relève du pouvoir d’appréciation de la juridiction, qui tiendra
                      compte de l’ensemble des circonstances de l’affaire. » (RSA, vol. XXVII,
                      p. 235, par. 328 ; ILR, vol. 139, p. 547.) [Traduction du Greffe.]
                    242. Aussi la Cour estime‑t‑elle que, à cette troisième étape, sa tâche
                 consiste non pas à diviser la zone pertinente entre les Parties selon le rap-
                 port existant entre les longueurs respectives de leurs côtes pertinentes, ne
                 serait‑ce qu’approximativement, mais bien à éviter toute disproportion de
                 nature à « entacher » le résultat et à le rendre inéquitable. La question de
                 savoir si une disproportion est suffisamment marquée pour avoir un tel effet
                 saurait être résolue non par l’application d’une formule mathématique, mais
                 plutôt par la prise en considération de toutes les circonstances de l’affaire.
                    243. L’application de la ligne ajustée conformément à la section précé-
                 dente du présent arrêt a pour effet de partager la zone pertinente dans un
                 rapport d’environ 1 à 3,44 en faveur du Nicaragua. Or le rapport entre les
                 côtes pertinentes est d’environ 1 à 8,2. La question est donc de savoir si,
                 dans les circonstances propres à la présente affaire, cette disproportion est
                 telle qu’elle aboutirait à un résultat inéquitable.
                    244. La Cour rappelle que, en arrêtant cette ligne, elle a veillé à ce
                 qu’aucun des Etats intéressés ne subisse d’effet d’« amputation », ce qui
                 supposait de ne pas priver San Andrés, Providencia et Santa Catalina des
                 droits à une zone économique exclusive et à un plateau continental que ces
                 îles pouvaient générer vers l’est, en particulier dans la zone qui se trouve à
                 moins de 200 milles marins de leurs côtes mais à plus de 200 milles marins
                 des lignes de base nicaraguayennes. La Cour fait aussi observer que le
                 choix de cette ligne a tenu compte d’un autre facteur pertinent, à savoir la
                 nécessité de veiller à ne pas isoler les îles colombiennes principales à l’inté-
                 rieur de la zone économique exclusive du Nicaragua. Elle s’est ainsi donné
                 pour objectif de parvenir à une délimitation qui prenne en compte l’intérêt
                 d’une gestion ordonnée des océans. A cette fin, la délimitation devrait être,
                 pour paraphraser le tribunal arbitral saisi de l’affaire Barbade/Trinité‑­
                 et‑Tobago, « à la fois équitable et aussi satisfaisante que possible sur le
                 plan pratique, compte tenu de la nécessité de parvenir à un résultat stable

                                                                                             96




6 CIJ1034.indb 189                                                                                  7/01/14 12:43

                                différend territorial et maritime (arrêt)                   717

                 sur le plan juridique » [traduction du Greffe] (sentence du 11 avril 2006,
                 RSA, vol. XXVII, p. 215, par. 244 ; ILR, vol. 139, p. 524).
                    245. L’analyse de la jurisprudence en matière de délimitation maritime
                 montre que la Cour et les autres juridictions ont fait preuve d’une grande
                 prudence dans l’application de cet outil de vérification. Ainsi, la Cour
                 remarque que, dans l’affaire du Plateau continental (Jamahiriya arabe
                 libyenne/Malte), le rapport entre les côtes pertinentes était d’environ 1
                 à 8, soit presque identique à celui de la présente affaire. Elle avait alors
                 considéré, à la deuxième étape de son analyse, que cette disparité exigeait
                 l’ajustement ou le déplacement de la ligne médiane provisoire. A la troi-
                 sième étape, elle s’était bornée à constater qu’il n’y avait pas de dispro-
                 portion marquée, sans revenir sur la répartition précise de la zone
                 pertinente entre les Parties. Cela peut s’expliquer par la difficulté qu’il y
                 avait, en l’espèce, à définir les limites de celle‑ci en raison des intérêts
                 concurrents d’Etats tiers. Quoi qu’il en soit, il est clair que le rapport
                 entre les parts respectivement attribuées à la Libye et à Malte n’était pas
                 du tout de l’ordre de 1 à 8, même si la part attribuée à Malte était consi-
                 dérablement moindre qu’elle ne l’aurait été si la frontière avait suivi le
                 tracé de la ligne médiane provisoire.
                    246. De même, dans l’affaire de la Délimitation maritime dans la région
                 située entre le Groenland et Jan Mayen (Danemark c. Norvège), le rapport
                 entre les côtes pertinentes était d’environ 1 à 9 en faveur du Danemark
                 (arrêt, C.I.J. Recueil 1993, p. 65, par. 61), et cette disparité a amené la
                 Cour à déplacer la ligne médiane provisoire. Là encore, la Cour n’a pas
                 analysé le rapport précis entre les parts de la zone pertinente (dénommée,
                 dans cette décision, « zone de chevauchement des titres potentiels ») res-
                 pectivement attribuées aux Parties selon la ligne ainsi établie, mais il res-
                 sort de la description de la frontière donnée dans l’arrêt et de son tracé
                 sur les cartes y annexées que le rapport était de l’ordre de 1 à 2,7. Or, la
                 Cour a estimé qu’il ne s’agissait pas là d’une disproportion marquée.
                    247. La Cour conclut que, compte tenu de l’ensemble des circonstances
                 entourant la présente affaire, le résultat obtenu par application de la ligne
                 adoptée à titre provisoire à la section précédente du présent arrêt n’en-
                 traîne pas de disproportion donnant lieu à un résultat inéquitable.


                            VI. La déclaration demandée par le Nicaragua

                    248. Dans sa requête, le Nicaragua, outre sa demande concernant la
                 fixation d’une frontière maritime, s’est « réserv[é] le droit de demander répa-
                 ration pour tout élément d’enrichissement indu résultant de la possession
                 par la Colombie … des îles de San Andrés et de Providencia, ainsi que des
                 cayes et des espaces maritimes qui s’étendent jusqu’au 82e méridien » et
                 « pour toute entrave à l’activité des bateaux de pêche battant pavillon nica-
                 raguayen ou des bateaux détenteurs d’un permis délivré par le Nicaragua ».
                 Dans ses conclusions finales, il n’a présenté aucune demande de réparation,
                 mais a prié la Cour de dire et juger « que la Colombie manqu[ait] à ses obli-

                                                                                             97




6 CIJ1034.indb 191                                                                                 7/01/14 12:43

                                 différend territorial et maritime (arrêt)                  718

                 gations au regard du droit international en [l’]empêchant de quelque façon
                 que ce soit … d’avoir accès à ses ressources naturelles à l’est du 82e méri-
                 dien et d’en disposer ». A cet égard, il a fait état d’un certain nombre d’épi-
                 sodes où des bateaux de pêche nicaraguayens avaient été saisis par des
                 navires de guerre colombiens à l’est du 82e méridien.
                    249. La Colombie tient pour dénuée de tout fondement cette demande
                 du Nicaragua, qui, selon elle, n’a pas démontré qu’il avait subi un préju-
                 dice à raison des faits reprochés. Elle ajoute, d’une part, qu’en matière de
                 délimitation maritime l’attribution d’un espace à l’une des parties n’ouvre
                 pas droit à réparation contre l’autre qui y aurait exercé la souveraineté
                 qu’elle croyait avoir et, d’autre part, que l’on ne saurait lui reprocher
                 d’avoir tenté d’empêcher le Nicaragua d’avoir accès aux ressources natu-
                 relles se trouvant à l’est du 82e méridien. En particulier, elle déclare que,
                 dans l’exercice normal de sa souveraineté, elle a intercepté, à l’est du
                 82e méridien, des bateaux de pêche battant pavillon nicaraguayen parce
                 qu’ils n’étaient pas en possession des autorisations voulues. La Colombie
                 soutient en outre qu’il n’existe aucun élément montrant qu’elle ait pu ten-
                 ter d’intimider ou d’intercepter des navires nicaraguayens affectés à l’ex-
                 ploitation des ressources naturelles à l’est du 82e méridien. A la lumière de
                 ce qui précède, elle soutient que la Cour devrait rejeter la demande de
                 déclaration formulée par le Nicaragua.

                                                     *       *
                    250. La Cour fait observer que la demande du Nicaragua est présentée
                 dans le cadre d’une instance concernant une frontière maritime qui n’a
                 jamais été tracée auparavant. Le présent arrêt a pour effet de fixer la fron-
                 tière maritime entre les deux Parties, le Nicaragua et la Colombie, dans
                 l’ensemble de la zone pertinente. A cet égard, la Cour relève que son arrêt
                 n’attribue pas au Nicaragua la totalité de la zone qu’il revendique et
                 alloue au contraire à la Colombie une partie des espaces maritimes à
                 l’égard desquels le Nicaragua demande une déclaration concernant l’accès
                 aux ressources naturelles. Dans ces conditions, elle estime que la demande
                 du Nicaragua sur ce point n’est pas fondée.


                                                         *
                                                     *       *

                     251. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,
                    Dit que la République de Colombie a la souveraineté sur les îles faisant
                 partie des formations suivantes : Alburquerque, Bajo Nuevo, cayes de
                 l’Est‑Sud‑Est, Quitasueño, Roncador, Serrana et Serranilla ;

                                                                                             98




6 CIJ1034.indb 193                                                                                 7/01/14 12:43

                                 différend territorial et maritime (arrêt)                  719

                     2) Par quatorze voix contre une,
                    Déclare recevable la demande formulée par la République du Nicara-
                 gua au point I. 3) de ses conclusions finales, par laquelle celle‑ci la prie de
                 dire et juger que, « dans le cadre géographique et juridique constitué par
                 les côtes continentales du Nicaragua et de la Colombie, la méthode de
                 délimitation à retenir consiste à tracer une limite opérant une division par
                 parts égales de la zone du plateau continental où les droits des deux Par-
                 ties sur celui‑ci se chevauchent » ;
                     pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice-président ; MM. Abra-
                       ham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
                       Mmes Xue, Donoghue, Sebutinde, juges ; MM. Mensah, Cot, juges ad hoc ;
                     contre : M. Owada, juge ;
                     3) A l’unanimité,
                   Dit qu’elle ne peut accueillir la demande formulée par la République du
                 Nicaragua au point I. 3) de ses conclusions finales ;
                     4) A l’unanimité,
                    Décide que le tracé de la frontière maritime unique délimitant le pla-
                 teau continental et les zones économiques exclusives de la République du
                 Nicaragua et de la République de Colombie suit les lignes géodésiques
                 reliant les points dont les coordonnées sont les suivantes :
                               Latitude nord                 Longitude ouest
                               1. 13° 46ʹ 35,7˝              81° 29ʹ 34,7˝
                               2. 13° 31ʹ 08,0˝              81° 45ʹ 59,4˝
                               3. 13° 03ʹ 15,8˝              81° 46ʹ 22,7˝
                               4. 12° 50ʹ 12,8˝              81° 59ʹ 22,6˝
                               5. 12° 07ʹ 28,8˝              82° 07ʹ 27,7˝
                               6. 12° 00ʹ 04,5˝              81° 57ʹ 57,8˝
                    A partir du point 1, la frontière maritime se poursuit plein est le long du
                 parallèle situé par 13° 46ʹ 35,7˝ de latitude nord, jusqu’à la limite située à
                 200 milles marins des lignes de base à partir desquelles est mesurée la lar-
                 geur de la mer territoriale du Nicaragua. A partir du point 6, situé par
                 12° 00ʹ 04,5˝ de latitude nord et 81° 57ʹ 57,8˝ de longitude ouest sur l’enve-
                 loppe d’arcs tracée à 12 milles marins d’Alburquerque, elle suit cette enve-
                 loppe d’arcs jusqu’au point 7, de coordonnées 12° 11ʹ 53,5˝ de latitude
                 nord et 81° 38ʹ 16,6˝ de longitude ouest, situé sur le parallèle passant par
                 le point le plus méridional de l’enveloppe d’arcs tracée à 12 milles marins
                 des cayes de l’Est‑Sud‑Est. Elle longe ensuite ce parallèle jusqu’au point le
                 plus méridional de l’enveloppe d’arcs tracée à 12 milles marins des cayes
                 de l’Est‑Sud‑Est, soit le point 8, situé par 12° 11ʹ 53,5˝ de latitude nord et
                 81° 28ʹ 29,5˝ de longitude ouest, puis se poursuit le long de cette enveloppe
                 d’arcs jusqu’à son point le plus oriental, soit le point 9, situé par
                 12° 24ʹ 09,3˝ de latitude nord et 81° 14ʹ 43,9˝ de longitude ouest. A partir

                                                                                             99




6 CIJ1034.indb 195                                                                                 7/01/14 12:43

                                 différend territorial et maritime (arrêt)                  720

                 de ce point, elle longe le parallèle situé par 12° 24ʹ 09,3˝ de latitude nord,
                 jusqu’à la limite située à 200 milles marins des lignes de base à partir des-
                 quelles est mesurée la largeur de la mer territoriale du Nicaragua ;
                     5) A l’unanimité,
                    Décide que, autour de Quitasueño et de Serrana, la frontière maritime
                 unique suit une enveloppe d’arcs à une distance de 12 milles marins mesu-
                 rée, dans le premier cas, à partir de QS 32 et des hauts‑fonds découvrants
                 situés dans un rayon de 12 milles marins de QS 32 et, dans le second, à
                 partir de la caye de Serrana et des cayes avoisinantes ;
                     6) A l’unanimité,
                    Rejette la demande formulée par la République du Nicaragua dans ses
                 conclusions finales, par laquelle celle‑ci prie la Cour de déclarer que la
                 République de Colombie manque à ses obligations au regard du droit
                 international en l’empêchant d’avoir accès aux ressources naturelles à
                 l’est du 82e méridien.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix-neuf novembre deux mille douze, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République du
                 Nicaragua et au Gouvernement de la République de Colombie.


                                                                          Le président,
                                                                  (Signé) Peter Tomka.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                   M. le juge Owada joint à l’arrêt l’exposé de son opinion dissidente ;
                 M. le juge Abraham joint à l’arrêt l’exposé de son opinion individuelle ;
                 M. le juge Keith joint une déclaration à l’arrêt ; Mme la juge Xue joint
                 une déclaration à l’arrêt ; Mme la juge Donoghue joint à l’arrêt l’exposé
                 de son opinion individuelle ; MM. les juges ad hoc Mensah et Cot joignent
                 une déclaration à l’arrêt.

                                                                            (Paraphé) P.T.
                                                                           (Paraphé) Ph.C.




                                                                                            100




6 CIJ1034.indb 197                                                                                 7/01/14 12:43

